Exhibit 10.2

AMENDED AND RESTATED
CLEC MASTER LEASE

Among
CSL NATIONAL, LP
and
THE ENTITIES SET FORTH ON SCHEDULE 1A,
collectively, as Landlord
and
WINDSTREAM HOLDINGS, INC.

and

WINDSTREAM SERVICES, LLC

and

THE ENTITIES SET FORTH ON SCHEDULE 1B
collectively, as Tenant
Dated as of September 18, 2020

 

 

 



 

 

11



 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
TO
AMENDED AND RESTATED CLEC MASTER LEASE

Page

1.1

Leased Property1

 

1.2

Single, Indivisible Lease3

 

1.3

Term4

 

1.4

Renewal Terms4

 

Article II

2.1

Definitions5

 

Article III

3.1

Rent31

 

3.2

Late Payment of Rent and Additional Charges31

 

3.3

Method of Payment of Rent and Additional Charges to Landlord32

 

3.4

Net Lease33

 

Article IV

4.1

Impositions34

 

4.2

Utilities35

 

4.3

Impound Account36

 

Article V

5.1

No Termination, Abatement, etc.36

 

Article VI

6.1

Ownership of the Leased Property37

 

6.2

Tenant's Property38

 

Article VII

7.1

Condition of the Leased Property39

 

7.2

Use of the Leased Property39

 

7.3

Reserved.41

 

Article VIII

8.1

Representations and Warranties41

 

8.2

Compliance with Legal and Insurance Requirements, etc.41

 

8.3

Zoning and Uses42

 

8.4

No Management Control42

 



 

 

i





--------------------------------------------------------------------------------

Exhibit 10.2

8.5

Financial Covenants.43

 

Article IX

9.1

Maintenance and Repair44

 

9.2

Pole Provisions46

 

9.3

Encroachments, Restrictions, Mineral Leases, etc.48

 

Article X

10.1

Construction of Capital Improvements to the Leased Property49

 

10.2

Growth Capital Improvements50

 

10.3

GCI Review Standards.52

 

10.4

GCI Reporting54

 

10.5

Tenant Capital Improvements55

 

10.6

Construction Requirements for All Capital Improvements56

 

10.7

Reserved56

 

10.8

Joint Development of CLEC Fiber GCIs57

 

Article XI

11.1

Liens57

 

Article XII

12.1

Permitted Contests59

 

Article XIII

13.1

General Insurance Requirements60

 

13.2

Maximum Foreseeable Loss62

 

13.3

Additional Insurance62

 

13.4

Waiver of Subrogation62

 

13.5

Policy Requirements62

 

13.6

Increase in Limits63

 

13.7

Blanket Policy64

 

13.8

No Separate Insurance64

 

13.9

Self-Insurance64

 

13.10

Distribution Systems65

 

Article XIV

14.1

Property Insurance Proceeds66

 

14.2

Tenant's Obligations Following Casualty66

 

14.3

No Abatement of Rent66

 

14.4

Waiver67

 

14.5

Insurance Proceeds Paid to CLEC Facility Mortgagee67

 

2ii

 



--------------------------------------------------------------------------------

Exhibit 10.2

Article XV

15.1

Condemnation.67

 

15.2

Award Distribution67

 

15.3

Temporary Taking68

 

15.4

Condemnation Awards Paid to CLEC Facility Mortgagee68

 

15.5

Termination of CLEC Master Lease; Abatement of Rent68

 

Article XVI

16.1

Events of Default68

 

16.2

Certain Remedies71

 

16.3

Damages71

 

16.4

Receiver72

 

16.5

Waiver73

 

16.6

Application of Funds73

 

Article XVII

17.1

Permitted Leasehold Mortgagees.73

 

17.2

Landlord's Right to Cure Tenant's Default80

 

Article XVIII

18.1

Landlord Transfer80

 

18.2

Restrictions on Transfers in Landlord82

 

18.3

Fiber Exchange Agreements82

 

18.4

Sale of Reversion Strands and Unused Conduit84

 

Article XIX

19.1

Holding Over84

 

Article XX

20.1

Risk of Loss85

 

Article XXI

21.1

General Indemnification85

 

21.2

Cross-Guaranty86

 

Article XXII

22.1

Transfers86

 

22.2

Permitted Assignments86

 

22.3

Permitted Sublease Agreements and Usage Arrangements88

 

22.4

Required Assignment and Subletting Provisions90

 

3iii

 



--------------------------------------------------------------------------------

Exhibit 10.2

22.5

Costs91

 

22.6

No Release of Tenant's Obligations; Exception91

 

22.7

Public Offering91

 

22.8

Further Assurances92

 

Article XXIII

23.1

Officer's Certificates and Financial Statements.92

 

23.2

Confidentiality; Public Offering Information96

 

23.3

Agreements with Respect to Certain Information96

 

Article XXIV

24.1

Landlord's Right to Inspect98

 

Article XXV

25.1

No Waiver98

 

Article XXVI

26.1

Remedies Cumulative98

 

Article XXVII

27.1

Acceptance of Surrender99

 

Article XXVIII

28.1

No Merger99

 

Article XXIX

29.1

Conveyance by Landlord99

 

Article XXX

30.1

Quiet Enjoyment99

 

Article XXXI

31.1

Landlord's Financing100

 

31.2

Attornment101

 

Article XXXII

32.1

Hazardous Substances101

 

32.2

Notices102

 

32.3

Remediation102

 

4iv

 



--------------------------------------------------------------------------------

Exhibit 10.2

32.4

Indemnity102

 

32.5

Environmental Inspections103

 

Article XXXIII

33.1

Memorandum of Lease103

 

33.2

Tenant Financing104

 

Article XXXIV

34.1

Expert Valuation Process104

 

Article XXXV

35.1

Notices105

 

Article XXXVI

36.1

Transfer of Tenant's Property and Operational Control of the CLEC Facilities106

 

36.2

Determination of Successor Lessee and Communications Assets FMV107

 

36.3

Operation Transfer109

 

Article XXXVII

37.1

Attorneys' Fees110

 

Article XXXVIII

38.1

Brokers110

 

Article XXXIX

39.1

Anti-Terrorism Representations110

 

Article XL

40.1

REIT Protection111

 

Article XLI

41.1

Survival112

 

41.2

Severability112

 

41.3

Non-Recourse112

 

41.4

Successors and Assigns113

 

41.5

Governing Law113

 

41.6

Waiver of Trial by Jury113

 

41.7

Entire Agreement113

 

41.8

Headings114

 

5v

 



--------------------------------------------------------------------------------

Exhibit 10.2

41.9

Counterparts114

 

41.10

Interpretation114

 

41.11

Time of Essence114

 

41.12

Further Assurances114

 

41.13

Communications Regulations114

 

41.14

Appraiser114

 

41.15

Dispute Resolution116

 

41.16

No Third Party Beneficiaries116

 

41.17

Joint and Several Obligations116

 

 

 

 

6vi

 



--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

EXHIBIT A:

LIST OF CLEC FACILITIES

EXHIBIT B:

DISTRIBUTION SYSTEM DEMARCATION POINTS

EXHIBIT C:

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT D:

DESCRIPTION OF TRANSITION SERVICES

EXHIBIT E:

FAIR MARKET RENTAL CALCULATION

EXHIBIT F:

LETTER OF EXCHANGE

EXHIBIT G:

FORM OF GCI REQUEST REPORT

EXHIBIT H

FORM OF JOINDER

SCHEDULE 1A:

LANDLORD ENTITIES

SCHEDULE 1B:

TENANT ENTITIES

SCHEDULE 1.1:

REAL PROPERTY

SCHEDULE 2.1:

RENT

SCHEDULE 2.1-X:

ADDITIONAL TENANT’S PROPERTY

SCHEDULE 2.1-XX:

REVERSION STRANDS

SCHEDULE 7.2(g):

BACKHAUL FOR MACRO-TOWERS AND ROOFTOP ANTENNAS

SCHEDULE 22.3:

SPECIFIED SUBLEASES

 

 

vii

 



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CLEC MASTER LEASE

This AMENDED AND RESTATED CLEC MASTER LEASE (this “CLEC Master Lease”) is
entered into as of September 18, 2020, by and among (i) CSL NATIONAL, LP, a
Delaware limited partnership (“CS&L National”), and THE ENTITIES SET FORTH ON
SCHEDULE 1A ATTACHED HERETO (collectively, together with CS&L National and their
respective permitted successors and assigns, “Landlord”), and (ii) WINDSTREAM
HOLDINGS, INC., a Delaware corporation (“Holdings”), WINDSTREAM SERVICES, LLC, a
Delaware limited liability company (“Win Services”) and THE ENTITIES SET FORTH
ON SCHEDULE 1B ATTACHED HERETO (collectively, together with Holdings and Win
Services and each of their permitted successors and assigns, “Tenant”).

RECITALS

A.Capitalized terms used in this CLEC Master Lease and not otherwise defined
herein are defined in Article II hereof.

B.Pursuant to that certain Master Lease, dated April 24, 2015 (as amended, the
“Original Lease”), the Landlord leased to Holdings certain property (including
the Leased Property).

C.Concurrently herewith, the Original Lease is split into two distinct and
separate leases pursuant to the terms of that certain Lease Splitter Agreement,
dated as of the date hereof, by and among, Landlord and Tenant, resulting in
this CLEC Master Lease and that certain Amended and Restated ILEC Master Lease,
of even date herewith (as amended, the “ILEC Master Lease”), by and among
Landlord, as landlord (the “ILEC Landlord”) and, collectively, Holdings, Win
Services and the subsidiaries of Holdings listed therein as tenant entities (the
“ILEC Tenant”).

D.Attached hereto in Exhibit A is a list of the facilities (each an “CLEC
Facility,” and collectively, the “CLEC Facilities”) leased under this CLEC
Master Lease, which CLEC Facilities include all Leased Property (as defined
below) for each CLEC Facility identified on Exhibit A, including, among other
Leased Property, the Distribution Systems (as defined below) located therein.

E.Upon such split of the Original Lease concurrently herewith, Landlord and
Tenant intend that the Original Lease shall be amended and restated in its
entirety with respect the CLEC Facilities and the Leased Property under this
CLEC Master Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend and restate
the Original Lease in its entirety with respect to the CLEC Facilities, as set
forth in this CLEC Master Lease:

Leased Property

.  Upon and subject to the terms and conditions hereinafter set forth, Landlord
exclusively leases to Tenant and Tenant leases from Landlord all of Landlord's

11

 



--------------------------------------------------------------------------------

 

rights, title and interest in and to the following with respect to each of the
CLEC Facilities (collectively, the “Leased Property”):

(a)the real property or properties described on Schedule 1.1 attached hereto and
all other real property interests and possessory rights owned or held by
Landlord in the geographical areas of each of the CLEC Facilities, including,
fee ownership, leaseholds, easements, franchise rights, rights of way and other
appurtenances, including the Easements, Permits and Pole Agreements, that are
(i) the locations for central offices, remote switching locations, other
switching facilities or any other portion of the Distributions Systems and (ii)
necessary for the use and operation of, or currently used in the operation of,
the Distribution Systems associated with such CLEC Facilities (collectively, the
“Land”);

(b)all buildings, structures, and other improvements of every kind now or
hereafter located on the Land or connected thereto including, but not limited
to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits and
lines (on-site and off-site to the extent Landlord has obtained any interest in
the same), parking areas and roadways appurtenant to such buildings and
structures, including all HVAC systems and components, generators, fire
suppression systems and other fixtures (collectively, the “Leased
Improvements”);

(c)all fiber optic cable lines, copper cable lines, conduits, telephone poles,
attachment hardware (including bolts and lashing), guy wires, anchors,
pedestals, concrete pads, amplifiers and such other fixtures, and other items of
property, including all components thereof (such as cross connect cabinets,
windstream outside plant mini-cabinet mounting posts (WOMP), fiber distribution
hubs, fiber access terminals and first entry fiber splice cases), that are now
or hereafter located in, on or used in connection with and permanently affixed
to or otherwise incorporated into the CLEC Facilities, the Leased Improvements
and/or the Land, together with all replacements, modifications, alterations and
additions thereto, up through and at the meeting and demarcation points
described on Exhibit B attached hereto (collectively, the “Distribution
Systems”);

(d)all system maps and records for the Distribution Systems; and

(e)the Reversion Strands and Unused Conduit; provided, that, such Reversion
Strands and Unused Conduit shall be Leased Property for all purposes hereunder,
except that Landlord shall be granted an exclusive and irrevocable right to use
such Reversion Strands and Unused Conduit.

Notwithstanding anything to the contrary contained herein, the Leased Property
shall exclude Tenant's Property (including the Electronics, switching and
equipment). The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters affecting the Leased Property as of
the Commencement Date and such subsequent covenants, conditions, restrictions,
easements and other matters as may be agreed to by Landlord or Tenant in
accordance with the terms of this CLEC Master Lease, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property.  

Notwithstanding anything to the contrary contained herein, Landlord and Tenant
each acknowledge and agree that: (1) certain of the CLEC Facilities and certain
of the ILEC Facilities

22

 



--------------------------------------------------------------------------------

 

may rely on infrastructure, components or equipment that constitute a part of,
or are used in the operation of, one CLEC Facility or one ILEC Facility, but
that the use of, or access to which, is required to operate another CLEC
Facility or ILEC Facility (all such infrastructure, components and equipment,
“Shared Infrastructure Assets”, and any such other CLEC Facility or ILEC
Facility, a “Secondary Facility”); (2) during any period prior to the
termination of this CLEC Master Lease in which Landlord or Tenant holds the
primary present right to use or occupy any Shared Infrastructure Asset but not
the primary present right to use or occupy a Secondary Facility to which such
Shared Infrastructure Asset relates (in such capacity, a “Primary User”), each
of Landlord and Tenant shall enter into such arrangements relating to such
Shared Infrastructure Asset with the owner or operator of such Secondary
Facility (in such capacity, a “Secondary User”) from time to time on
commercially reasonable terms, as may be necessary to permit the operation of
such Secondary Facility for the Primary Intended Use, which may include (but
shall not be limited to) arrangements (i) granting interconnection or other
access to such Shared Infrastructure Asset, (ii) providing for the maintenance
(or, where necessary, the replacement) of such Shared Infrastructure Asset and
the right to cure any failure to so maintain such Shared Infrastructure Asset,
(iii) granting a right of first refusal in respect of such Shared Infrastructure
Asset, and (iv) providing for the physical bifurcation of such Shared
Infrastructure Asset (at the sole cost and expense of the Person requesting such
bifurcation); (3) each Person who is or becomes, by succession, assignment or
otherwise, a Secondary User (including the ILEC Tenant and the ILEC Landlord, if
applicable) is expressly intended to be and shall be a third-party beneficiary
of the foregoing clauses (1) through (3) with respect to the applicable
Secondary Facility; and (4) each of Landlord and Tenant shall cause each of its
successors and assigns, and any Person to which, after the date hereof, it
grants or transfers ownership of, or a primary right to use or occupy, any
Shared Infrastructure Asset, to be bound by covenants and agreements that are
substantively identical to those set forth in the preceding clauses (2) and (3).

Notwithstanding anything to the contrary contained herein, Landlord and Tenant
agree to diligently and in good faith negotiate and enter into an operation and
maintenance agreement (or to amend the existing operations and management
agreement, if any), on customary terms, with respect to the Reversion Strands
and Unused Conduit, which agreement shall be effective during any Renewal term
and shall provide for, among other things, Landlord’s reimbursement payment to
Tenant of Landlord’s pro rata share of relevant costs and expenses (including
without limitation, taxes, maintenance, insurance, and other carry costs and
fees and expenses associated with any applicable underlying rights) incurred in
connection with the operation and maintenance of the Leased Property, and for
which Tenant is otherwise responsible hereunder on a triple net
basis.  Landlord’s and Tenant’s, as applicable, pro rata share shall be based on
the percentage of strands then utilized by Landlord and Tenant (i.e., not based
on gross strand counts).  

Single, Indivisible Lease

.  This CLEC Master Lease constitutes one indivisible lease of the Leased
Property and not separate leases governed by similar terms.  The Leased Property
constitutes one economic unit, and the Rent and all other provisions have been
negotiated and agreed to be based on a demise of all of the Leased Property to
Tenant as a single, composite, inseparable transaction and would have been
substantially different had separate leases or a divisible lease been
intended.  Except as expressly provided in this CLEC Master Lease for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this CLEC Master Lease apply equally and uniformly to all of the
Leased Property as one unit.  An Event of Default with respect to any portion of
the Leased Property is an Event of Default as

33

 



--------------------------------------------------------------------------------

 

to all of the Leased Property.  The parties intend that the provisions of this
CLEC Master Lease shall at all times be construed, interpreted and applied so as
to carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this CLEC Master Lease under 11
U.S.C. Section 365, or any successor or replacement thereof or any analogous
state law, this is one indivisible and non-severable lease and executory
contract dealing with one legal and economic unit and that this CLEC Master
Lease must be assumed, rejected or assigned as a whole with respect to all (and
only as to all) of the Leased Property.  The parties may amend this CLEC Master
Lease from time to time to include one or more additional CLEC Facilities as
part of the Leased Property and such future addition to the Leased Property
shall not in any way change the indivisible and nonseverable nature of this CLEC
Master Lease and all of the foregoing provisions shall continue to apply in full
force. For the avoidance of doubt, the ILEC Master Lease is separate and
divisible from this CLEC Master Lease.

Term

.  The “Term” of this CLEC Master Lease is the Initial Term plus all Renewal
Terms, to the extent exercised.  The initial term of this CLEC Master Lease (the
“Initial Term”) shall commence on the execution date of this CLEC Master Lease
(the “Commencement Date”) and end on April 30, 2030, subject to renewal as set
forth in Section 1.4 below.

Renewal Terms

.  (a)  The term of this CLEC Master Lease may be extended for four (4) separate
“Renewal Terms” of five (5) years each with respect to all (or such lesser
portion of the CLEC Facilities as provided below) of the CLEC Facilities that
are subject to the CLEC Master Lease as of the last day of the then current Term
at a Rent being equal to the Renewal Rent if (a) at least twenty four (24)
months prior to the end of the then current Term (a “Renewal Election Outside
Date”), Tenant delivers to Landlord a “Renewal Notice” stating that it exercises
its right to extend this CLEC Master Lease for one (1) Renewal Term and (b) no
Event of Default shall have occurred and be continuing on the Renewal Election
Outside Date.  If, Tenant elects to renew the CLEC Master Lease for less than
all of the CLEC Facilities, then Tenant must specify in the Renewal Notice which
CLEC Facilities it elects not to renew (each a “Non-Renewal Leased Property” and
collectively, the “Non-Renewal Leased Properties”).  Any CLEC Facilities not
specified in the Renewal Notice as Non-Renewal Leased Properties shall be deemed
to be part of the Leased Property that has been extended for the one (1) Renewal
Term (each a “Renewal Leased Property” and collectively, the “Renewal Leased
Properties”).  During any such Renewal Term, except as otherwise specifically
provided for herein, all of the terms and conditions of this CLEC Master Lease
shall remain in full force and effect, except that the Non-Renewal Leased
Properties shall be excluded from the definition of “Leased Property” for the
applicable Renewal Term, and Tenant shall have no further renewal rights with
respect to the Non-Renewal Leased Properties.  If Tenant does not timely send
the applicable Renewal Notice pursuant to the provisions of this Section 1.4,
Tenant shall be deemed to have irrevocably waived its renewal rights for all
subsequent Renewal Terms.

(b)No later than two hundred ten (210) days prior to the Renewal Election
Outside Date for each Renewal Term, Landlord shall deliver a Notice to Tenant
which sets forth Landlord's proposal of the Renewal Rent and Successor Tenant
Rent, in each case, for each CLEC Facility then subject to this CLEC Master
Lease.  If Landlord and Tenant shall not have entered into a written agreement
confirming the Renewal Rent or Successor Tenant Rent, in each case, for all of
the CLEC Facilities then subject to this CLEC Master Lease on or prior to the
date that is

44

 



--------------------------------------------------------------------------------

 

one hundred eighty (180) days prior to the Renewal Election Outside Date, then
the appraisal process set forth in Section 41.14 shall be initiated on such date
(the “Appraisal Commencement Date”) to determine the Renewal Rent and Successor
Tenant Rent for each of the CLEC Facilities then subject to this CLEC Master
Lease.

Article II

Definitions

.  For all purposes of this CLEC Master Lease, except as otherwise expressly
provided or unless the context otherwise requires, (i) the terms defined in this
Article II have the meanings assigned to them in this Article and include the
plural as well as the singular; all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP; (ii) all
references in this CLEC Master Lease to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this CLEC Master Lease; (iii) the word “including” shall have
the same meaning as the phrase “including, without limitation,” and other
similar phrases; (iv) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this CLEC Master Lease as a whole and not to
any particular Article, Section or other subdivision and (v) for the calculation
of any financial ratios or tests referenced in this CLEC Master Lease, the Rent
payable hereunder shall not constitute Indebtedness or Interest Expense.  

“Accounts”: All accounts, including deposit accounts, rents, profits, income,
revenues or rights to payment or reimbursement derived from the use of any space
within the Leased Property and/or from goods sold or leased or services rendered
from the Leased Property (including, without limitation, from goods sold or
leased or services rendered from the Leased Property by any subtenant) and all
accounts receivable, in each case whether or not evidenced by a contract,
document, instrument or chattel paper and whether or not earned by performance,
including without limitation, the right to payment of management fees and all
proceeds of the foregoing.

“Acquisition”: The purchase or other acquisition of all or substantially all of
the business, a line of business or a business unit (whether by the acquisition
of capital stock, assets or any combination thereof) of any Person or the
purchase or other acquisition of the Person that owns such business, line of
business or business unit or the purchase or other acquisition of all or
substantially all of the property and assets of any Person.

“Additional Charge Invoice”: As defined in Section 3.3(a).

“Additional Charges”:  All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this CLEC Master Lease
and, in the event of any failure on the part of Tenant to pay any of those
items, except where such failure is due to the acts or omissions of Landlord,
every fine, penalty, interest and cost which may be added for non-payment or
late payment of such items.

“Affected CLEC Facility”:  As defined in Section 36.1(a).

“Affiliate”:  When used with respect to any corporation, limited liability
company, or partnership, the term “Affiliate” shall mean any person which,
directly or indirectly, controls or is controlled by or is under common control
with such corporation, limited liability company or

55

 



--------------------------------------------------------------------------------

 

partnership.  For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, through the ownership of voting securities,
partnership interests or other equity interests.

“Affiliated Lease Transfer”:  As defined in Section 22.2.

“Annual Construction Summary”:  As defined in Section 10.6(c).

“Annual GCI Limit”:  As defined in Section ‎10.2(a).

“Annualized Capitalization Rate” shall initially mean eight percent (8.0%).  On
each anniversary of the first day of Initial GCI Rent Date for any GCI Funded
Amount, the applicable Annualized Capitalization Rate with respect to such GCI
Funded Amount shall increase to an amount equal to 100.5% of the Annualized
Capitalization Rate applicable during the preceding twelve (12) month
period.  For the avoidance of doubt, the Annualized Capitalization Rate for any
given GCI Funded Amount shall be as follows:

Months From and After Initial GCI Rent Date

Annualized Capitalization Rate

1-12

8.0000%

13-24

8.0400%

25-36

8.0802%

37-48

8.1206%

49-60

8.1612%

61-72

8.2020%

73-84

8.2430%

85-96

8.2842%

97-108

8.3257%

“APA”: That certain Asset Purchase Agreement, dated as of the date hereof, by
and among Uniti National LLC, a Delaware limited liability company, Win
Services, and the Subsidiaries of Win Services that are indicated on the
signature pages attached thereto, as may be amended, restated or otherwise
modified.

“Appraisal Commencement Date”:  As defined in Section 1.4(b).

“Appraiser”:  As defined in Section 41.14(a).

“Audited Party”: As defined in Section 3.3(c).

“Auditing Party”: As defined in Section 3.3(c).

“Award”:  All compensation, sums or anything of value awarded, paid or received
on a total or partial Taking.

“Beneficial Owner”: shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any

66

 



--------------------------------------------------------------------------------

 

particular “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.

“Business Day”:  Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in the City of New York, New York and Little
Rock, Arkansas are authorized, or obligated, by law or executive order, to
close.

“Capital Improvements”:  Any and all maintenance, repairs, extensions, upgrades,
additions, replacements or overbuild to the Leased Property, including fiber,
copper and new Permits or Pole Agreements for the Distribution Systems, all of
which Capital Improvements shall constitute a portion of the Leased Property to
the extent provided in Article X.

“Capital Lease Obligations”: With respect to any Person, means the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Carryover Amount”:  As defined in Section 10.2(e).

“Cash”:  Cash and cash equivalents and all instruments evidencing the same or
any right thereto.

“Challenge Right”: As defined in Section 10.3(d)(ii).

“Challenge Right Cap”: As defined in Section 10.3(d)(ii).

“Change in Control”:  The occurrence of any of the following: (i) the direct or
indirect sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of Tenant and its Subsidiaries,
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act); (ii) the adoption of a plan relating to the liquidation or
dissolution of Tenant; (iii) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the Beneficial Owner,
directly or indirectly, of fifty percent (50%) or more of the voting power of
the Voting Stock of Tenant; or (iv) the first day on which a majority of the
members of the board of directors of Holdings are not Continuing Directors.

“Claims”:  As defined in Section 21.1.

“CLEC Equipment Loan”:  A loan made by Landlord or any of its Affiliates to
Tenant pursuant to the CLEC Equipment Loan Agreement.

“CLEC Equipment Loan Agreement”:  That certain CLEC Equipment Loan and Security
Agreement, dated as of the date hereof, among the Tenant, as borrowers, and
certain

77

 



--------------------------------------------------------------------------------

 

Affiliates of Landlord, as initial lender, as such agreement may be amended,
restated, or otherwise modified.

“CLEC Facilit(y)(ies)”:  As defined in Recital D.

“CLEC Facility Mortgage”:  As defined in Section 13.1.

“CLEC Facility Mortgage Documents”:  With respect to each CLEC Facility Mortgage
and CLEC Facility Mortgagee, the applicable CLEC Facility Mortgage, loan
agreement, debt agreement, credit agreement or indenture, lease, note,
collateral assignment instruments, guarantees, indemnity agreements and other
documents or instruments evidencing, securing or otherwise relating to the loan
made, credit extended, or lease or other financing vehicle entered into pursuant
thereto.

“CLEC Facility Mortgagee”:  As defined in Section 13.1.

“CLEC Master Lease”:  As defined in the preamble.

“Code”:  The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

“Codemployment Notice”:  As defined in Section 10.8.

“Codeployment Project”: As defined in Section 10.8.

“Codeployment Right”:  As defined in Section 10.8.

“Commencement Date”:  As defined in Section 1.3.

“Communications Assets”: With respect to an Affected CLEC Facility, and the
business operations conducted by Tenant and Tenant's Subsidiaries at such
Affected CLEC Facility, (i) the Electronics and such other equipment owned by
Tenant (or any of Tenant's Subsidiaries) located in the local exchange area and
used in the operation of the Affected CLEC Facility (but excluding Shared
Corporate Assets), any customer relationships that are served by the Affected
CLEC Facility that Tenant or Tenant's Subsidiaries can no longer support as a
result of the expiration or termination of the Term as to such Affected CLEC
Facility (for the purposes of determining whether the Tenant can support a
customer, Tenant will not be able to meet this standard by entering into an
interconnection agreement with the Successor Tenant pursuant to which the Tenant
obtains wholesale access that allows Tenant to re-sell the Affected CLEC
Facility to a customer), all Tenant's Property relating to (A) the Affected CLEC
Facility, and (B) all TCI CLEC Extensions to the Affected CLEC Facility that
Tenant elects to include as part of the Communications Assets to be sold to a
Successor Tenant under Article XXXVI, and, if requested by the Successor Tenant,
required by an applicable collective bargaining agreement or required by
applicable law, all employees that are primarily dedicated to the support,
maintenance or operation of the Affected CLEC Facility) and (ii) all other
equipment financed pursuant to a CLEC Equipment Loan, not otherwise constituting
Communications Assets under clause (i) of this definition, that is used in
connection with the operation of TCI CLEC Extensions to the Affected CLEC
Facility that Tenant elects to include as part of the Communications Assets to
be sold to a

88

 



--------------------------------------------------------------------------------

 

Successor Tenant under Article XXXVI.  For the avoidance of doubt, in no event
shall Communications Assets include TCI Replacements.

“Communications Assets FMV”:  As defined in Section 36.1(a).

“Communications Facility”:  A facility which provides voice, data, video and/or
other communication services to business and consumers and/or such other
services required to be performed or provided under the Communications
Regulations in connection with the foregoing services consistent, with respect
to a facility, with its current use or with prevailing communications industry
use at any time (including all ancillary uses consistent with communications
industry practice).

“Communications License”:  Any license, permit, approval, finding of suitability
or other authorization issued by a federal, state or local governmental entity
or regulatory agency to operate, carry on or provide voice, data, video and/or
other communication services to business and consumers on the Leased Property,
or required by any Communications Regulation.  

“Communications Regulation(s) “: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Communications
License conditions or restrictions, as amended from time to time, now or
hereafter in effect or promulgated, pertaining to the operation, control,
maintenance, Capital Improvement of a Communications Facility or the conduct of
a person or entity holding a Communications License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law.  

“Competitor”:  As of the applicable date of determination, any Person engaged in
any business activity then actively being conducted by Tenant or its
Subsidiaries or any business that Tenant or any of its Subsidiaries has engaged
in during the preceding one-year period within any state in which Tenant or any
of its Subsidiaries is licensed as an incumbent local exchange carrier or
competitive local exchange carrier.  For the purpose of clarification, the
business in which Tenant and its Subsidiaries is actively engaged includes (i)
the provision of retail and wholesale voice, data, video and other
communications services to customers of all types and regardless of method or
technology used to provide all of these services including, without limitation,
pursuant to wireline or wireless or as a reseller, agent, dealer, an
interexchange carrier, a cable operator, a competitive access service provider,
an incumbent local exchange carrier, a voice-over-internet protocol provider,
mobile network operator, wireless service provider, wireless carrier, cellular
company, mobile network carrier, microwave service provider or other provider,
and (ii) the provision of local and long distance voice services, unified
communication products and services, including MPLS networking and security
offerings, network access, fiber transport, broadband products and data
services, and digital or analog video programming or services.  The term
Competitor shall not include a company that derives ninety percent (90%) or more
of its revenue from (i) the provision of data hosting and storage services,
including without limitation colocation services, disaster recovery services and
solutions, cloud computing services via private, public and hybrid cloud
solutions or other cloud solutions, (ii) managed services solutions for data
hosting, IT infrastructure, security, operating system and software application
management or (iii) rent.

99

 



--------------------------------------------------------------------------------

 

“Compliance Certificate”:  As defined in Section 23.1(b)(iii).

“Condemnation”:  The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

“Condemnor”:  Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

“Confidential Information”: Any and all financial, technical, proprietary,
confidential, and other information, including data, reports, interpretations,
forecasts, analyses, compilations, studies, summaries, extracts, records,
know-how, statements (written or oral) or other documents of any kind, that
contain information concerning the business and affairs of a party or its
affiliates, divisions and subsidiaries, which such party or its Related Persons
provide to the other party or its Related Persons, whether furnished before or
after the date of this CLEC Master Lease, and regardless of the manner in which
it was furnished, and any material prepared by a party  or its Related Persons,
in whatever form maintained, containing, reflecting or based upon, in whole or
in part, any such information; provided, however, that “Confidential
Information” shall not include information which: (i) was or becomes generally
available to the public other than as a result of a disclosure by the other
party or its Related Persons in breach of this CLEC Master Lease; (ii) was or
becomes available to the other party or its Related Persons on a
non-confidential basis prior to its disclosure hereunder as evidenced by the
written records of the other party or its Related Persons, provided that the
source of the information is not bound by a confidentiality agreement or
otherwise prohibited from transmitting such information by a contractual, legal
or fiduciary duty; or (iii) was independently developed by the other party
without the use of any Confidential Information, as evidenced by the written
records of the other party.  

“Consolidated Adjusted EBITDA”:  For any period, Consolidated Adjusted Net
Income for such period plus, without duplication:

(a)provision for taxes based on income or profits of Tenant and its Subsidiaries
(or the Relevant Party and its Subsidiaries, as applicable) for such period, to
the extent that such provision for taxes was deducted in computing such
Consolidated Adjusted Net Income; plus

(b)Interest Expense of Tenant and its Subsidiaries (or the Relevant Party and
its Subsidiaries, as applicable) for such period, to the extent that such
Interest Expense was deducted in computing such Consolidated Adjusted Net
Income; plus

(c)depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), goodwill impairment charges and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of Tenant and its Subsidiaries (or the Relevant
Party and its Subsidiaries, as applicable) for such period to the extent that
such depreciation, amortization and other non-cash charges or expenses were
deducted in computing such Consolidated Adjusted Net Income; plus

1010

 



--------------------------------------------------------------------------------

 

(d)the amount of any minority interest expense deducted in computing such
Consolidated Adjusted Net Income; plus

(e)any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent deducted in computing such
Consolidated Adjusted Net Income; plus

(f)any non-cash Statement of Financial Accounting Standards No. 133 income (or
loss) related to hedging activities, to the extent deducted in computing such
Consolidated Adjusted Net Income; minus

(g)the amount of Rent under this CLEC Master Lease for such period, with the
intent that such amount shall be treated as an operating expense for purposes of
calculating Consolidated Adjusted EBITDA; minus

(h)non-cash items increasing such Consolidated Adjusted Net Income for such
period, other than (i) the accrual of revenue consistent with past practice and
(ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated Adjusted EBITDA in a prior period;

in each case determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Interest Expense of, and the depreciation and amortization and
other non-cash expenses of, a Subsidiary will be added to Consolidated Adjusted
Net Income to compute Consolidated Adjusted EBITDA (A) in the same proportion
that the Net Income of such Subsidiary was added to compute such Consolidated
Adjusted Net Income and (B) only to the extent that a corresponding amount would
be permitted, as of such determination date, to be dividended or distributed to
Tenant (or the Relevant Party, as applicable) by such Subsidiary without direct
or indirect restriction pursuant to the terms of its charter and all agreements
and instruments applicable to such Subsidiary or its stockholders.

“Consolidated Adjusted Net Income”:  For any period, the aggregate of the Net
Income of Tenant and its Subsidiaries for such period (or the Relevant Party and
its Subsidiaries, as applicable), determined in accordance with GAAP; provided
that:

(a)the Net Income of any Person that is not a Subsidiary or that is accounted
for by the equity method of accounting will be included only to the extent of
the amount of dividends or distributions paid in cash to Tenant or its
Subsidiary (or the Relevant Party or its Subsidiary, as applicable) during such
period (and the net loss of any such Person will be included only to the extent
that such loss is funded in cash by Tenant or its Subsidiaries (or the Relevant
Party or its Subsidiaries, as applicable) during such period);

(b)the Net Income of the Subsidiaries will be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such Net Income is not, as of such date of determination, permitted directly
or indirectly, by operation of the terms of its charter or any agreement or
instrument applicable to such Subsidiary or its equityholders;

1111

 



--------------------------------------------------------------------------------

 

(c)the Net Income of any Person acquired during the specified period for any
period prior to the date of such acquisition will be excluded; and

(d)the cumulative effect of a change in accounting principles will be excluded.

“Consolidated Debt”:  As of any date, the principal amount of Indebtedness of
Tenant and its Subsidiaries (or the Relevant Party and its Subsidiaries, as
applicable) outstanding as of such date, determined on a consolidated basis,
minus Cash held by the Tenant and its Subsidiaries (or the Relevant Party and
its Subsidiaries) to the extent such Cash exceeds $75,000,000 on such date;
provided that, for purposes of this definition, the term “Indebtedness” will not
include the obligations of Tenant under this CLEC Master Lease.

“Continuing Directors”: As of any date of determination, any member of the board
of directors of Holdings who: (i) was a member of such board of directors on the
date hereof; or (ii) was nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board of directors at the time of such nomination or election.

“Control”: As used with respect to any person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, through the ownership of voting
securities, partnership interests or other equity interests.

“CPI”:  The United States Department of Labor, Bureau of Labor Statistics
Revised Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City
Average, All Items, or, if that index is not available at the time in question,
the index designated by such Department as the successor to such index, and if
there is no index so designated, an index for an area in the United States that
most closely corresponds to the entire United States, published by such
Department, or if none, by any other instrumentality of the United States.

“CPI Increase”:  The product of (i) the CPI published for the beginning of each
Lease Year, divided by (ii) the CPI published for the beginning calendar year
2015.  If the product is less than one, the CPI Increase shall be equal to one.

“Credit Agreement”:  Either (i) that certain senior secured credit agreement
dated on or about the date hereof by and among Windstream Services II, LLC, a
Delaware limited liability company, Windstream Holdings II, LLC, a Delaware
limited liability company, JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent and each L/C Issuer and Lender from time to time party
thereto, as may be amended, restated, modified, renewed, replaced, or refinanced
from time to time or (ii) following any Lease Transfer, the senior secured
credit agreement for the then Tenant under this CLEC Master Lease, if any.

“Credit Agreement Agent”:  The “administrative agent” (or like term) under the
Credit Agreement.

“Credit Agreement Agent Trigger Event”:  As defined in Section 36.1(a).

“Credit Agreement Payoff Amount”:  The amount of cash required to repay in full
in cash the principal of and all accrued interest on all loans outstanding under
the Credit

1212

 



--------------------------------------------------------------------------------

 

Agreement, to cash collateralize all letters of credit outstanding under the
Credit Agreement and to pay in full in cash all other obligations outstanding
under the Credit Agreement (other than contingent obligations for which no claim
has been made) substantially simultaneously with the consummation of the
transfer of the applicable Communications Assets.

“CS&L National”:  As defined in the preamble.

“CS&L Parent”:  Uniti Group Inc., a Maryland corporation.

“Cumulative GCI Commitment”: As defined in Section 10.2(a).

“Date of Taking”:  The date the Condemnor has the right to possession of the
property being condemned.

“Debt Agreement”:  One or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers' acceptances), or (C) instruments or agreements evidencing
any other indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, (i) entered into from time to time by Tenant and/or
its Affiliates, (ii) as amended, supplemented, modified, extended, restructured,
renewed, refinanced, restated, replaced or refunded in whole or in part from
time to time, and (iii) which may be secured by assets of Tenant and Tenant's
Subsidiaries, including, but not limited to, their Cash, Accounts, Tenant's
Property, real property and leasehold estates in real property (including this
CLEC Master Lease).

“Derivative Swap Agreement”: Any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Tenant or its Subsidiaries shall be a Derivative Swap Agreement.

“Determination Date”: As defined in Section 13.9(c).

“Development Agreement”: As defined in Section 7.2(g).

“Discretionary Transferee”:  A transferee that (directly or through one or more
of its Subsidiaries) is licensed or certified by each applicable authority with
jurisdiction over any portion of the Leased Property as of the date of any
proposed assignment or transfer to such entity (or will be so licensed upon its
assumption of the this CLEC Master Lease) in order to operate the Leased
Property for the Primary Intended Use and that meets the following
requirement:  (a) if such transferee has a corporate family rating, such
transferee has a corporate family rating of not less than the Minimum Ratings,
or, if such transferee does not have a corporate family rating, such transferee
is in compliance with the Incurrence Covenant (assuming related definitions are
deemed

1313

 



--------------------------------------------------------------------------------

 

to apply to such transferee), (b) such transferee has a net worth, as calculated
in accordance with GAAP, on a pro forma basis giving effect to the underlying
Transfer (but exclusive of the Leased Property) of no less than Six Hundred
Million ($600,000,000), or (c) if stock in such transferee is traded on a
nationally recognized stock market, such transferee has an equity market
capitalization, on a pro forma basis giving effect to the underlying Transfer,
of no less than $300 million.

“Dispute”:  As defined in Section 41.15.

“Disputed GCI Expenditure”: As defined in Section 10.3(d)(ii).

“Distribution Systems”: As defined in Section 1.1(c).

“Dollars” and “$”:  shall mean the lawful money of the United States.

“Earn-out Obligation”:  Any contingent consideration based on the future
operating performance of an acquired entity or assets, or other purchase price
adjustment or indemnification obligation, payable following the consummation of
an acquisition (including pursuant to a merger or consolidation) based on
criteria set forth in the documentation governing or relating to such
acquisition.

“Easements”:  All easements (whether express or prescriptive) or similar
agreements (such as railroad crossing agreements and leases of conduits) held by
Landlord with respect to the CLEC Facilities, including, but not limited to, the
easement rights, interests to rights-of-way, railroad crossing agreements and
leases of conduits, which easements and agreements provide Landlord with the
right to access and use the property where the Leasehold Improvements and the
Distribution Systems are installed or located, including, any easements entered
into by Landlord in connection with Capital Improvements made by Tenant.

“Electronics”:  Any and all electronics that process, compress, modify and route
signals along the Distribution Systems that are used in connection with the
Leased Property, including, but not limited to, digital subscriber line access
multiplexers, digital loop carriers, routers, wave division multiplexers and
switches.

“Encumbrance”:  Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein.

“Engineering Standard”: The engineering standards and methods of Tenant in
effect as of the date hereof for the performance of any Capital Improvements, as
the same may be modified from time in accordance with the terms hereof.

“Environmental Costs”:  As defined in Section 32.4.

“Environmental Laws”:  Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders, decrees
or judgments, whether statutory or common law, as amended from time to time, now
or hereafter in effect, or promulgated, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, cleanup, transportation or regulation of
any

1414

 



--------------------------------------------------------------------------------

 

Hazardous Substance, including the Industrial Site Recovery Act, the Clean Air
Act, the Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and the Occupational Safety and Health Act.

“Equipment Loan”:  A CLEC Equipment Loan or an ILEC Equipment Loan, as
applicable.

“Equity Interests”:  With respect to any Person, any shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest but excluding any debt security
that is convertible into, or exchangeable for, any of the foregoing.

“Escalated Rent”:  For any applicable Lease Year, an amount equal to 100.5% of
Successor Tenant Rent or Renewal Rent, as the case may be, as of the end of the
immediately preceding Lease Year.

“ETI Cap”:  As defined in Section 22.3.

“ETI Cap Proviso”:  As defined in Section 22.3.

“ETI Formula”:  As defined in Section 22.3.

“Event of Default”:  As defined in Section 16.1.

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
of the SEC.

“Expanded Use”: As defined in Section 7.2(g).

“Expert”:  An independent third party professional, with expertise in respect of
a matter at issue, appointed in accordance with Article XXXIV hereof.

“Extended Term IRU”:  As defined in Section 22.3.

“Extension of the Distribution Systems to a New Geographic Area”: The
construction of fiber or copper distribution facilities to a new residential
subdivision.  A new residential subdivision shall be determined in accordance
with Tenant's engineering operating procedures for documenting and identifying
residential subdivisions in effect as of the Commencement Date.

“Fair Market Rental”:  The fair market rental value calculated in accordance
with the provisions of Exhibit E.

1515

 



--------------------------------------------------------------------------------

 

“Fair Market Value”:  A price that would be paid in an arm's-length transaction
between an informed and willing seller under no compulsion to sell and an
informed and willing buyer under no compulsion to buy.

“Final Determination”: (i) A decision, judgment, decree, or other order by any
court of competent jurisdiction, which has become final; provided, that, for the
avoidance of doubt, no party hereto shall be required to appeal from the
determination of any court of competent jurisdiction to prevent such decision,
judgment, decree, or other order from becoming final, (ii) any final
determination of liability in respect of a tax that, under applicable law, is
not subject to further appeal, review or modification through proceedings or
otherwise, or (iii) the payment of any tax by Landlord or its Affiliates or
Tenant or its Affiliates, whichever is responsible for payment of such tax under
applicable law, with respect to any item disallowed or adjusted by a taxing
authority; provided, that, in the case of clause (iii), the party responsible
for such tax is notified by the party paying such tax that it has determined
that no action should be taken to recoup such disallowed item, and the other
party agrees with such determination.

“Fiber Exchange Agreement”: An agreement effectuating the transfer of ownership
rights or exchanges of IRUs in certain fiber and associated assets constituting
Leased Property hereunder under which Landlord will grant to a third party
ownership rights in Certain fiber assets or an IRU in certain fiber assets and
associated assets that constitute Leased Property (“Outbound Assets”) in
exchange for Landlord receiving ownership rights in certain fiber assets or an
IRU in certain fiber assets and associated assets of such third party (“Inbound
Assets”), which Landlord will lease to Tenant as Leased Property hereunder, all
in form and substance reasonably approved by each of Landlord and Tenant.

“Final Lease Expiration”:  As defined in Section 36.1(a).

“Financial Officer”:  With respect to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Financial Statements”:  As defined in Section 23.1(b).

“First GCI Rent Month”: As defined in Section 10.2(d).

“Fiscal Quarter”: A fiscal quarter of Tenant.

“Fiscal Year”:  The fiscal year of Tenant.

“Fitch”: Fitch Ratings Inc., or any successor.

“Foreclosure Assignment”:  As defined in Section 22.2(iii)(z).

“Foreclosure COC”:  As defined in Section 22.2(iii)(z).

“Foreclosure Purchaser”:  As defined in Section 31.1.

“GAAP”:  Generally accepted accounting principles in effect as of the execution
date of this CLEC Master Lease.  For the avoidance of doubt, all matters that
are required to be

1616

 



--------------------------------------------------------------------------------

 

determined in accordance with GAAP under this CLEC Master Lease shall be
determined on a consolidated, pro forma basis, and with GAAP being consistently
applied.

“GCI”: Any Capital Improvements consisting of long-term, value-accretive fiber
and related assets (including buildings, conduit, poles, easements, right of
ways, permits and fixed wireless towers) made with respect to the Leased
Property (including the Distribution Systems) hereunder or with respect to the
ILEC Leased Property, provided, that (i) GCIs shall only include Capital
Improvements that qualify as “real property” for purposes of section 856 of the
Internal Revenue Code, which shall include, without limitation, (x) land, (y)
buildings and (z) the capital improvements of the type expressly ruled to
constitute “real property”, or an “interest in real property”, in that certain
private letter ruling received by Windstream Corporation from the Internal
Revenue Service, dated July 16, 2014 (the Capital Improvements described in
clause (i) of this definition, “Real Property Improvements”) and (ii) GCIs shall
not include Capital Improvements required by Section 8.2 or 9.1(a) or with
respect to the installation of copper cables or copper components to the
Distribution System; provided; however; that up to Seventy Million Dollars
($70,000,000), in the aggregate from the beginning of 2020 (or earlier as set
forth in  Section 10.2(a)) until April 30, 2030, incurred by Tenant for Capital
Improvements to the Leased Property under this CLEC Master Lease (but not the
ILEC Leased Property) and consisting of fiber to fiber replacements of the
Leased Property may be included in GCIs even if such Capital Improvements were
required by Section 8.2 or 9.1(a), subject to compliance with the other criteria
in this definition of GCI.

“GCI Committee”: As defined in Section 10.3(a).

“GCI Forecast”: As defined in Section 10.3(b).

“GCI Funded Amount”: As defined in Section 10.2(d).

“GCI Funding Date”: As defined in Section 10.2(d).

“GCI Rent”: As defined in Section 10.2(d).

“GCI Project Report”: A monthly report that shall set forth in reasonable detail
the actual costs incurred by Tenant for GCI projects completed during the
applicable month period.

“GCI Request Report”: A report delivered in connection with a reimbursement
request that shall set forth in reasonable detail the actual costs incurred by
Tenant for GCI work incurred during the applicable reimbursement period and the
plans and specifications for the GCI completed, all in the form of Exhibit G
attached hereto.

“Guarantee”: Any obligation, contingent or otherwise, of or by any Person
guaranteeing (“guarantor”) or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement

1717

 



--------------------------------------------------------------------------------

 

condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business; and provided, further, that the
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee or, if such Guarantee is not an unconditional guarantee of the entire
amount of the primary obligation and such maximum amount is not stated or
determinable, the amount of such guarantor's maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Handling”:  As defined in Section 32.4.

“Hazardous Substances”:  Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated or listed pursuant to any
Environmental Law.

“Holdings”:  As defined in the preamble.

“ILEC Equipment Loan”:  A loan made by Landlord or any of its Affiliates to
Tenant pursuant to the ILEC Equipment Loan Agreement.

“ILEC Equipment Loan Agreement”:  That certain ILEC Equipment Loan and Security
Agreement, dated as of the date hereof, among the ILEC Tenant, as borrowers, and
certain Affiliates of Landlord, as initial lender, as such agreement may be
amended, restated, or otherwise modified.

“ILEC Facilit(y)(ies)”:  As defined in the ILEC Master Lease.

“ILEC Landlord”:  As defined in Recital C.

“ILEC Leased Property”:  Has the meaning ascribed to the term “Leased Property”
in the ILEC Master Lease.

“ILEC Master Lease”:  As defined in Recital C.

“ILEC Tenant”:  As defined in Recital C.

“Impartial Appraiser”:  As defined in Section 13.2.

“Impositions”:  Collectively, all taxes, including franchise, margin and other
state taxes of Landlord, ad valorem, sales, use, single business, gross
receipts, transaction privilege, rent or similar taxes; assessments including
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term; ground rents (pursuant to Permits); water, sewer and other utility levies
and charges; fees and charges in respect of any Easements, Permits and Pole
Agreements, excise tax levies; fees including license, permit, inspection,
authorization and similar fees; and all other regulatory or governmental
charges, in each case whether general or special, ordinary or extraordinary, or

1818

 



--------------------------------------------------------------------------------

 

foreseen or unforeseen, of every character in respect of the Leased Property
and/or the Rent and Additional Charges and all interest and penalties thereon
attributable to any failure in payment by Tenant (other than failures arising
from the acts or omissions of Landlord) which at any time prior to, during or in
respect of the Term hereof may be assessed or imposed on or in respect of or be
a Lien upon (i) Landlord or Landlord's interest in the Leased Property, (ii) the
Leased Property or any part thereof or any rent therefrom or any estate, right,
title or interest therein, or (iii) any occupancy, operation, use or possession
of, or sales from or activity conducted on or in connection with the Leased
Property or the leasing or use of the Leased Property or any part thereof;
provided, however, that nothing contained in this CLEC Master Lease shall be
construed to require Tenant to pay (a) any tax based on net income (whether
denominated as a franchise or capital stock or other tax) other than property
taxes imposed on Landlord or any other Person, (b) any transfer, or net revenue
tax of Landlord or any other Person except Tenant and its successors, (c) any
tax imposed with respect to the sale, exchange or other disposition by Landlord
of any Leased Property or the proceeds thereof, (d) any principal or interest on
any indebtedness on or secured by the Leased Property owed to a CLEC Facility
Mortgagee for which Landlord or its Subsidiaries is the obligor, (e) any
franchise tax based upon the capital stock of Landlord, its Subsidiaries or CS&L
Parent, or (f) any regulatory fee due to regulatory authorizations held in
Landlord's name.

“Inbound Assets”:  As defined in the definition of “Fiber Exchange Agreement”.

“Incurrence Covenant”: As defined in Section 8.5(a).

“Indebtedness”: With respect to any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) other
than for purposes of calculating the Leverage Ratio, all Guarantees by such
Person of Indebtedness of others, (d) all Capital Lease Obligations of such
Person (excluding right of use liabilities pursuant to GAAP in accordance with
ASU No. 2018-11, Topic 842), and (e) all unpaid reimbursement obligations in
respect of letters of credit.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  The amount of any Indebtedness outstanding as of any date
will be the outstanding balance at such date of all unconditional obligations as
described above and, with respect to contingent obligations, the maximum
liability upon the occurrence of the contingency giving rise to the obligation,
and will be: (1) the accreted value thereof, in the case of any Indebtedness
issued with original issue discount; and (2) the principal amount thereof,
together with any interest thereon that is more than thirty (30) days past due,
in the case of any other Indebtedness.

“Initial Appraisal Period”:  As defined in Section 41.14(a).

“Initial GCI Rent Date”: As defined in Section 10.2(d).

“Initial Term”:  As defined in Section 1.3.

1919

 



--------------------------------------------------------------------------------

 

“Initial Term Rent”:  Monthly amounts equal to the amount set forth on the rent
schedule attached hereto as Schedule 2.1, plus the then applicable aggregate GCI
Rent determined pursuant to Section 10.2.

“Initial Valuation Period”:  As defined in Section 34.1(a).

“Insurance Requirements”:  The terms of any insurance policy required by this
CLEC Master Lease and all requirements of the issuer of any such policy and of
any insurance board, association, organization or company necessary for the
maintenance of any such policy.

“Interest Expense”: With respect to any specified Person for any period, the
sum, without duplication, of:

(a)the consolidated interest expense of such Person and its Subsidiaries for
such period, whether paid or accrued, including, without limitation, original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers'
acceptance financings, and net of the effect of all payments made or received
pursuant to Derivative Swap Agreements, but excluding the amortization or
write-off of debt issuance costs; plus

(b)the consolidated interest of such Person and its Subsidiaries that was
capitalized during such period; plus

(c)any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its subsidiaries or secured by a Lien on assets of such
Person or one of its Subsidiaries, whether or not such Guarantee or Lien is
called upon;

in each case determined in accordance with GAAP.

“Investment Fund”: A bona fide private equity fund or bona fide investment
vehicle arranged by and managed by or controlled by, or under common control
with, a private equity fund (excluding any private equity fund investment
vehicle the primary assets of which are Tenant and its Subsidiaries and/or this
CLEC Master Lease and assets related thereto) that is engaged in making,
purchasing, funding or otherwise or investing in a diversified portfolio of
businesses and companies and is organized primarily for the purpose of making
equity investments in companies.

“Investments”: Any advance, loan, extensions of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any stock, bonds, notes,
debentures or other securities of or any assets of, or make any other investment
in, any Person.

“IRR”: Unlevered IRR as calculated by Tenant and approved by the board of
directors of Tenant, which may include any federal or state broadband subsidies
in calculating IRR.

“IRR Threshold”: As defined in Section 10.3(c).

2020

 



--------------------------------------------------------------------------------

 

“IRU”: Indefeasible rights of use and other similar long term rights.

“Land”:  As defined in Section 1.1(a).

“Landlord”:  As defined in the preamble.

“Landlord Defaulted Obligations Amount”:  As defined in Section 3.4.

“Landlord Representatives”: As defined in Section 23.3(b).

“Landlord’s Reserved Fiber”:  As defined in Section 10.8.

“Landlord Tax Returns”:  As defined in Section 4.1(b).

“Lease Termination Notice”:  As defined in Section 36.1(a).

“Lease Transfer”:  As defined in Section 22.2.

“Lease Year”:  The first Lease Year for each CLEC Facility shall be the period
commencing on the Commencement Date and ending April 30, 2021, and each
subsequent Lease Year for each CLEC Facility shall be each period of twelve (12)
full calendar months commencing on May 1st of each year during the Term and
ending on the following April 30th.

“Leased Facilit(y)(ies)”:  As defined in Section 1.1.

“Leased Improvements”:  As defined in Section 1.1(b).

“Leased Property”:  As defined in Section 1.1.

“Leasehold Estate”:  As defined in Section 17.1(a).

“Legal Requirements”:  All federal, state, county, municipal and other
governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, permits, licenses, covenants, conditions, restrictions,
judgments, decrees and injunctions (including common law, Communications
Regulations and Environmental Laws) affecting either the Leased Property,
Tenant's Property, all Capital Improvements or the construction, use or
alteration thereof, whether now or hereafter enacted and in force, including any
which may (i) require repairs, modifications or alterations in or to the Leased
Property and Tenant's Property, (ii) in any way adversely affect the use and
enjoyment thereof, or (iii) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

“Letter of Exchange”: As defined in Section 18.3(c).

“Leverage Ratio”.  On any date of determination, the ratio of (a) Consolidated
Debt as of such day to (b) Consolidated Adjusted EBITDA to be determined as
follows: (x) with respect to Tenant, for the period of four consecutive Fiscal
Quarters ended on such day (or if such day is not the last day of a Fiscal
Quarter, ended on the last day of the Fiscal Quarter most recently ended for
which Financial Statements have been delivered or were required to be delivered
pursuant to Section 23.1(b)(i) or Section 23.1(b)(ii) before such day) and (y)
with respect to a Relevant Party,

2121

 



--------------------------------------------------------------------------------

 

for the Test Period most recently ended prior to the date for which financial
statements are available. For purposes of calculating the Leverage Ratio,
Consolidated Adjusted EBITDA shall be calculated on a pro forma basis (and shall
be calculated in accordance with Regulation S-X under the Securities Act) to
give effect to any material acquisitions and material asset sales consummated by
the Relevant Party and its Subsidiaries since the beginning of any Test Period
of the Relevant Party as if each such material acquisition had been effected on
the first day of such Test Period and as if each such material asset sale had
been consummated on the day prior to the first day of such period.  In addition,
for the avoidance of doubt, (i) if the Relevant Party or any Subsidiary of the
Relevant Party has incurred any Indebtedness or repaid, repurchased, acquired,
defeased or otherwise discharged any Indebtedness since the end of the most
recent Test Period for which financial statements are available, Consolidated
Debt shall be calculated (for purposes of this definition) after giving effect
on a pro forma basis to such incurrence, repayment, repurchase, acquisition,
defeasance or discharge and the applications of any proceeds thereof as if it
had occurred prior to the first day of such Test Period, (ii) the Leverage Ratio
shall give pro forma effect to the transactions whereby the applicable
Discretionary Transferee becomes party to the CLEC Master Lease or any Change in
Control transaction; and (iii) with respect to a Change in Control resulting
from a Discretionary Transferee, the Leverage Ratio shall include the
Consolidated Debt and Consolidated Adjusted EBITDA of Tenant and its
Subsidiaries for the relevant period.

“Lien”: With respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, Encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Maintenance Covenant”: As defined in Section 8.5(b).

“Management Agreement”: As defined in Section 36.3(b).

“Material Indebtedness”:  Indebtedness of any one or more of Tenant and Tenant's
Subsidiaries in an aggregate principal amount exceeding $75,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Tenant or any of Tenant's Subsidiaries in respect of any
Derivative Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Tenant or its Subsidiary would be
required to pay if such Derivative Swap Agreement were terminated at such time.

“Material Portion”:  As defined in Section 22.3.

“Maximum Expected Annual Aggregate Loss”:  As defined in Section 13.9(c).

“Maximum Foreseeable Loss”:  As defined in Section 13.2.

“Minimum Ratings”: As defined in Section 8.5(d).

“Monetization”: The direct or indirect monetization of all or a portion of
Landlord’s rights to receive Rents, Additional Charges and other payments under
this CLEC Master Lease,

2222

 



--------------------------------------------------------------------------------

 

the CLEC Equipment Loan Agreement or any CLEC Equipment Loan to any Person that
is not a Competitor (whether directly, indirectly or through Subsidiaries or
Affiliates of a Competitor and whether in a single transaction or a series of
unrelated or related transactions), including, without limitation, by means of a
joint venture, sale, participation, securitization, private placement, financing
or other similar transaction; provided, however, that  for purposes of this
definition the term “Competitor” shall not include any banks, insurance
companies, financial institutions, private equity funds, hedge funds, investment
funds, collective investment vehicles or any similar vehicle so long as such
Person is only a passive holder of investments in fiber networks and is not
involved in the day-to-day management and control of fiber networks similar to
the Leased Property as part of its primary business.

“Monthly Report”:  As defined in Section 3.3(b).

“Moody’s”:  Moody’s Investors Service, Inc. or any successor.

“Negotiated Communications Assets FMV”:  As defined in Section 36.1(a).

“Net Income”: With respect to any specified Person, the net income (loss) of
such Person and its Subsidiaries, determined in accordance with GAAP and before
any reduction in respect of Preferred Stock dividends, excluding, however:

(a)any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (i) any sale of assets outside the
ordinary course of business of such Person or any of its Subsidiaries; or (ii)
the disposition of any securities by such Person or any of its Subsidiaries or
the extinguishment of any Indebtedness of such Person or any of its
Subsidiaries; and

(b)any extraordinary or non-recurring gain, loss, expense or charge, together
with any related provision for taxes; provided that non-recurring cash charges
shall not exceed $100,000,000 in any period of four consecutive Fiscal Quarters.

“New Lease”:  As defined in Section 17.1(f).

“Non-Renewal Event”:  As defined in Section 36.1(a).

“Non-Renewal Leased Property”:  As defined in Section 1.4.

“Notice”:  A notice given in accordance with Article XXXV.

“Notice of Termination”:  As defined in Section 17.1(f).

“OFAC”:  As defined in Section 39.1.

“Officer's Certificate”:  A certificate of Tenant or Landlord, as the case may
be, signed by an officer of such party authorized to so sign by resolution of
its board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable.

“Original Lease”:  As defined in Recital B.

2323

 



--------------------------------------------------------------------------------

 

“Outbound Assets”:  As defined in the definition of “Fiber Exchange Agreement”.

“Overdue Rate”:  On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.

“Payment Date”:  Any due date for the payment of the installments of Rent or any
other sums payable under this CLEC Master Lease.

“Permits”:  All permits, franchises, licenses or similar agreements required for
the provision, routing and operation of voice, data and/or other communication
services to business and consumers by the CLEC Facilities, including, but not
limited to, permits, franchises, licenses or similar agreements granted by
governmental authorities (including permits from highway departments and state
and county agencies, franchise and right-of-way license agreements with local
governments and permits from the Bureau of Land Management), which permits,
franchises, licenses or similar agreements provide Landlord with the right to
access and use public rights of way where the Leasehold Improvements and
Distribution Systems are installed or located.

“Permitted Acquisitions”: Any Acquisition (i) so long as after giving pro forma
effect to such Acquisition (including pro forma adjustments for any cash cost
saving adjustments, so long as such adjustments are factually supportable, and
reasonably expected to be realized within fifteen (15) months after the date of
acquisition and do not exceed, in the aggregate, 17.5% of Consolidated Adjusted
EBITDA (calculated before giving effect to such adjustments)), the Leverage
Ratio immediately after such Acquisition shall be equal to or lower than the
Leverage Ratio immediately prior to such Acquisition or (ii) with the consent of
Landlord (not to be unreasonably withheld).  

“Permitted Indebtedness”:(i) Any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness not prohibited hereunder;
provided that, the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension, except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension or (ii) drawings under
Tenant’s third party syndicated revolving credit facility, in an amount not to
exceed $750,000,000.

“Permitted Investments”: Investments in any of the following: (a) cash; (b)
securities issued or unconditionally guaranteed or insured by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 18 months from the date of acquisition thereof; (c)
securities issued by any state, commonwealth or territory of the United States
of America or any political subdivision or taxing authority of any such state,
province, commonwealth or territory or any public instrumentality thereof or any
political subdivision or taxing authority of any such state, province,
commonwealth or territory or any public instrumentality thereof having
maturities of not more than 18 months from the date of acquisition thereof and,
at the time of acquisition, having an investment grade rating generally
obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then from another nationally
recognized rating service); (d) commercial paper and variable or fixed rate
notes maturing no more than 12 months after the date of creation thereof

2424

 



--------------------------------------------------------------------------------

 

and, at the time of acquisition, having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); (e) time deposits or domestic certificates of deposit or
bankers’ acceptances maturing no more than 18 months after the date of
acquisition thereof issued by, any bank having combined capital and surplus of
not less than $100,000,000; (f) repurchase agreements with a term of not more
than 30 days for underlying securities of the type described in clauses (b), (c)
and (e) above entered into with any bank meeting the qualifications specified in
clause (e) above or securities dealers of recognized national standing; (g)
marketable short-term money market and similar securities having, at the time of
acquisition, a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service); (h) shares
of investment companies that are registered under the Investment Company Act of
1940 and invest solely in one or more of the types of securities described in
clauses (a) through (g) above; (i) consolidated Subsidiaries existing prior to
the date of non-compliance with the Maintenance Covenant; (j) joint ventures
existing prior to the date of non-compliance with the Maintenance Covenant (and
not in contemplation of such non-compliance); or (k) any other Investments with
the consent of Landlord (not to be unreasonably withheld).

“Permitted Leasehold Mortgage”:  A document creating or evidencing an
Encumbrance on Tenant's leasehold interest (or a subtenant's subleasehold
interest) in the Leased Property, granted to or for the benefit of a Permitted
Leasehold Mortgagee as security for the obligations under a Debt Agreement.

“Permitted Leasehold Mortgagee”:  The lender or agent or trustee or similar
representative on behalf of one or more lenders or noteholders or other
investors under a Debt Agreement, in each case as and to the extent such Person
has the power to act on behalf of all lenders under such Debt Agreement pursuant
to the terms thereof; provided such lender, agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking institution in the business of generally
acting as a lender, agent or trustee or similar representative (in each case, on
behalf of a group of lenders) under debt agreements or instruments similar to
the Debt Agreement.  

“Permitted Leasehold Mortgagee Designee”:  An entity designated by a Permitted
Leasehold Mortgagee and acting for the benefit of the Permitted Leasehold
Mortgagee, or the lenders, noteholders or investors represented by the Permitted
Leasehold Mortgagee.

“Permitted Leasehold Mortgagee Foreclosing Party”:  A Permitted Leasehold
Mortgagee that forecloses on this CLEC Master Lease and assumes this CLEC Master
Lease or a Subsidiary of a Permitted Leasehold Mortgagee that assumes this CLEC
Master Lease in connection with a foreclosure on this CLEC Master Lease by a
Permitted Leasehold Mortgagee.

“Person” or “person”:  Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Pole Agreements”: All pole attachment agreements or similar arrangements with
third parties that either own the poles to which the Distribution Systems are
affixed or that attach

2525

 



--------------------------------------------------------------------------------

 

their lines to the poles that constitute part of the CLEC Facilities, including,
but not limited to, all pole attachment agreements and similar arrangements with
third parties which provide Landlord with the right to access and use telephone
or utility poles, conduits or similar facilities where the Distribution Systems
are installed or located.

“Preferred Stock”: With respect to any Person, any Equity Interests in such
Person that have preferential rights to any other Equity Interests in such
Person with respect to dividends or redemptions upon liquidation.

“Primary Intended Use”:  The provision, routing and delivery of voice, data,
video, data center, cloud computing and other communication services to
businesses, consumers and other users of communication services (including
governmental entities, schools, libraries and non-profit entities), the
colocation activities in the data center space, the provision of dark or dim
fiber services to third parties and/or such other services and uses required to
be or customarily performed or provided under the Communications Regulations in
connection with the foregoing uses consistent, with respect to each CLEC
Facility, with its current use as of the Commencement Date or with prevailing
communications industry use at any time (including all ancillary uses consistent
with communications industry practice).

“Primary User”:  As defined in Section 1.1.

“Prime Rate”:  On any date, a rate equal to the annual rate on such date
publicly announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase
Bank, N.A. ceases to publish such rate, the Prime Rate shall be determined
according to the Prime Rate of another nationally known money center bank
reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.

“Probable Maximum Loss”:  The value of the largest monetary loss within one area
that may be expected to result from a single fire, assuming the normal
functioning of passive protective features and proper functioning of most active
suppression systems.

“Proceeding”:  As defined in Section 23.1(b)(vi).

“Prohibited Persons”:  As defined in Section 39.1.

“Prudent Industry Practice”:  The standard of operating and maintenance
practices, at any particular time, methods and acts, which, in light of the
relevant facts, is generally engaged in or approved by a significant portion of
the owners, managers and/or operators of distribution systems in the United
States that are similar to the Distribution Systems, which could have been
expected to accomplish the desired result consistent with good business
practices, reliability and safety.

“Qualified Communications Assets Bid”:  As defined in Section 36.2(c)(ii).

“Qualified Successor Tenant”:  As defined in Section 36.2(a).

2626

 



--------------------------------------------------------------------------------

 

“Qualified Third Party Auctioneer”:  An independent auction agent of national
reputation experienced in conducting auctions of assets similar to the
Communications Assets.

“Real Property Improvement”:  As defined in the definition of “GCI”.

“Regulation S-X”:  Regulation S-X promulgated by the SEC under the Securities
Act.

“Related Persons”:  With respect to a party, such party's affiliates, divisions
and subsidiaries and the directors, officers, employees, agents, advisors and
controlling persons of such party and its affiliates, divisions and
subsidiaries.

“Relevant Party”: The Discretionary Transferee or the Permitted Leasehold
Mortgagee Foreclosing Party, as applicable; provided, that, Section 8.5 or any
related provisions shall have no force or effect on any Permitted Leasehold
Mortgagee Foreclosing Party.

“Renewal Election Outside Date”:  As defined in Section 1.4(a).

“Renewal Leased Property”:  As defined in Section 1.4(a).

“Renewal Notice”:  As defined in Section 1.4(a).

“Renewal Rent”:

(A)For the first year of each Renewal Term, an annual amount equal to the Fair
Market Rental of the Renewal Leased Properties for the applicable Renewal Term,
which shall be determined in accordance with Section 1.4(b) or Section 41.14, as
applicable, and clause (C) below.

(B)Commencing with the second (2nd) Lease Year of any Renewal Term and
continuing each Lease Year thereafter during such Renewal Term, the Renewal Rent
shall increase to an annual amount equal to the Escalated Rent.

(C)For purposes of the Appraiser’s determination of Renewal Rent under Section
41.14, the determination shall be equal to the Fair Market Rental for each
Facility based on an approach consistent with Exhibit E; provided, however, that
such determination of Renewal Rent shall exclude the Reversion Strands and
Unused Conduit from each applicable Facility, in each case, whether retained or
sold (e.g. pursuant to Section 18.4) by Landlord during the Term.

“Renewal Term”:  A period for which the Term is renewed in accordance with
Section 1.4.

“Rent”: As applicable, Initial Term Rent, Renewal Rent or Successor Tenant Rent.

“Representative”:  Either a Landlord Representative or a Tenant Representative.

“Request”:  As defined in Section 41.15.

“Requested Funding Amount”:  As defined in Section 10.2(c).

2727

 



--------------------------------------------------------------------------------

 

“Reversion Strands”:  The One Million Eight Hundred Thousand (1,800,000) fiber
strand miles identified in Schedule 2.1-XX of this CLEC Master Lease, together
with an associated and non-exclusive indefeasible right of use of the tangible
and intangible property needed for the use of such fiber strands (including (i)
any private or public easement, right of way, permit, certificate, approval or
other similar authorization, pole attachment agreement, lease, license,
franchise, grant or other similar right, title or interest that is necessary for
the operation, ownership, or use of such fiber strands, (ii) sheaths containing
such fiber strands, (iii) conduits containing such fiber strands, and (iv)
handholes, manholes and other forms of access to such fiber strands).

“S&P”: Standard & Poor's Financial Services LLC, or any successor.

“SEC”:  The United States Securities and Exchange Commission.

“Secondary Facility”:  As defined in Section 1.1.

“Secondary User”:  As defined in Section 1.1.

“Securities Act”:  The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Selection Period”:  As defined in Section 36.2(c)(ii).

“Settlement Agreement”: That certain Settlement Agreement, dated as of April 20,
2020, by and among, Holdings, Services, and each of their direct and indirect
subsidiaries, on the one hand, and CS&L Parent and each of its direct and
indirect subsidiaries, on the other hand, as may be amended, restated or
otherwise modified.

“Shared Corporate Assets”:  CLEC Facilities or other assets used to provide or
perform shared corporate services for the operation of Tenant or its
Subsidiaries including general and administrative functions, network operations
support centers, network monitoring centers, or network control centers,
customer service or repair centers, warehouses for inventory or spare equipment,
and any video equipment in which twenty-five percent (25%) or more of the
equipment's function is to deliver video content outside of the service area of
the Affected CLEC Facility.

“Shared Infrastructure Assets”:  As defined in Section 1.1.

“Solvent”:  With respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person, on a going-concern basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person,
on a going-concern basis, is not less than the amount that will be required to
pay the probable liability of such Person on its debts (including contingent
liabilities) as they become absolute and matured, (c) such Person has not
incurred, and does not intend to, and does not believe that it will, incur,
debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital and (e)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances.  

2828

 



--------------------------------------------------------------------------------

 

For purposes of this definition, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Accounting Standards
Codification No. 450).

“Specified Sublease”: Any lease in effect on the Commencement Date with respect
to any property constituting part of the Leased Property with respect to which
Tenant is a sublessor, substantially as in effect on the Commencement Date, a
list of which Specified Subleases is set forth in Schedule 22.3 attached hereto.

“State”:  With respect to each CLEC Facility, the state or commonwealth in which
such CLEC Facility is located.

“Subsidiary”: With respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held, in each case, indirectly or directly by such parent.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this CLEC
Master Lease shall refer to a Subsidiary or Subsidiaries of Tenant.

“Sub-IRR Capped Expenditures”: As defined in Section 10.3(c)(i)

“Successor Tenant”:  As defined in Section 36.1(a).

“Successor Tenant Rent”:  

(A)For the first year of the new master lease with a Successor Tenant, an annual
rental amount, assuming a lease term of ten (10) years, as determined in
accordance with Section 1.4(b), Section 41.14 or Section 36.2, as applicable,
and which master lease shall be consistent with the terms described in Section
36.2(a).

(B)Commencing with the second (2nd) lease year of the term of the new master
lease and continuing each lease year thereafter during such term, the Successor
Tenant Rent shall increase to an amount equal to the Escalated Rent.

(C)For purposes of the Appraiser’s determination of Successor Tenant Rent under
Section 41.14 with respect to each Appraised Facility, to the extent consistent
with sound appraisal practice as then existing at the time the appraisal is
being performed, Successor Tenant Rent with respect to such Appraised Facility
shall be equal to the Fair Market Rental for such Appraised Facility as
determined based on an approach consistent with Exhibit E; provided, however,
that such determination of Successor Tenant Rent shall exclude the Reversion
Strands

2929

 



--------------------------------------------------------------------------------

 

and Unused Conduit from each applicable Appraised Facility, in each case,
whether retained or sold (e.g. pursuant to Section 18.4) by Landlord during the
Term.

“SVP Representative”: With respect to a Person, the senior vice president of
such Person or such other similar officer of such Person.

“Taking”:  As defined in Section 15.1(a).

“TCI CLEC Extension”:  As defined in Section 10.5.

“TCI Replacement”:  As defined in Section 10.5.

“Tenant”:  As defined in the preamble.

“Tenant Capital Improvement”:  As defined in Section 10.5.

“Tenant Payment Offset”:  As defined in Section 3.4.

“Tenant Payment Offset Amount”:  As defined in Section 3.4.

“Tenant Representatives”:  As defined in Section 23.3(c).

“Tenant's Property”:  With respect to each CLEC Facility, all assets owned by
Tenant (including the Electronics, switching and equipment but specifically
excluding the Leased Property and property owned by a third party) primarily
related to or used in connection with the operation of the business conducted on
or about the Leased Property, together with all replacements, modifications,
additions, alterations and substitutes therefor, together with the assets
described in Schedule 2.1-X attached hereto.

“Term”:  As defined in Section 1.3.

“Termination Notice”:  As defined in Section 17.1(d).

“Test Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.

“Third Appraiser”:  As defined in Section 41.14(b).

“Third Expert”:  As defined in Section 34.1(b).

“Transfer”:  As defined in Section 22.1.

“Unavoidable Delay”:  Delays due to strikes, lock-outs, inability to procure
materials, power failure, pandemics, acts of God, governmental restrictions,
enemy action, civil commotion, fire, unavoidable casualty or other causes beyond
the reasonable control of the party responsible for performing an obligation
hereunder; provided that lack of funds shall not be deemed a cause beyond the
reasonable control of a party unless such lack of funds is caused by the breach
of the other party's obligation to perform any obligations of such other party
under this CLEC Master Lease.

3030

 



--------------------------------------------------------------------------------

 

“Unused Conduit”:  All unused conduit along the fiber routes of the Reversion
Strands, except for any unused conduit in Oregon, Washington, Oklahoma, Arkansas
and North Carolina, together with an associated and non-exclusive indefeasible
right of use of the tangible and intangible property needed for the use of such
unused conduit (including (i) any private or public easement, right of way,
permit, certificate, approval or other similar authorization, pole attachment
agreement, lease, license, franchise, grant or other similar right, title or
interest that is necessary for the operation, ownership, or use of such unused
conduit and (ii) handholes, manholes and other forms of access to such unused
conduit).

“Valuation Materials”: As defined in Section 18.3(a).

“Valuation Request Notice”:  As defined in Section 13.2.

“Voting Stock”:  With respect to any Person as of any date, the Equity Interests
in such Person that are ordinarily entitled to vote in the election of the board
of directors of such Person.

“VP Representative”: With respect to a Person, the vice president of such Person
or such other similar officer of such Person.

“Win Services”:  As defined in the preamble.

Article III

Rent

.  During the Term, Tenant will pay to Landlord (or as otherwise directed by
Landlord pursuant to Section 3.3 or as otherwise provided in Sections 4.1 and
4.2) the Rent and Additional Charges in lawful money of the United States of
America and legal tender for the payment of public and private debts, in the
manner provided in Section 3.3.  The Rent during any Lease Year is payable in
advance in consecutive monthly installments on the fifth (5th) Business Day of
each calendar month during that Lease Year.  Unless otherwise agreed by the
parties, Rent and Additional Charges shall be prorated as to any partial months
at the beginning and end of the Term. Landlord and Tenant agree, unless
otherwise required by a Final Determination, that for purposes of section 467 of
the Code and section 1.467-1(c)(2)(ii)(A)(2) of the Treasury Regulations, Rent
constituting “fixed rent” (within the meaning of section 1.467-1 of the Treasury
Regulations) shall be allocated to the period beginning on the Rent payment date
on which it is due and ending on the day prior to the succeeding Rent payment
date (or the day on which this CLEC Master Lease is terminated, in the case of
“fixed rent” payable on the final Rent payment date).

Late Payment of Rent and Additional Charges

.  Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent
and Additional Charges will cause Landlord to incur costs not contemplated
hereunder, the exact amount of which is presently anticipated to be extremely
difficult to ascertain.  Accordingly, if any installment of Rent and Additional
Charges (other than Additional Charges payable to a Person other than Landlord)
shall not be paid within ten (10) days after its due date, Tenant will pay
Landlord on demand a late charge equal to the lesser of (a) five percent (5%) of
the amount of such installment and (b) the maximum amount permitted by law.  The
parties agree that this late charge represents a fair and reasonable estimate of
the costs that Landlord will incur by reason of late payment by Tenant.  The

3131

 



--------------------------------------------------------------------------------

 

parties further agree that such late charge is an Additional Charge and not
interest and such assessment does not constitute a lender or borrower/creditor
relationship between Landlord and Tenant.  Thereafter, if any installment of
Rent or an Additional Charge (other than Additional Charges payable to a Person
other than Landlord) shall not be paid within fifteen (15) days after its due
date, the amount unpaid, including any late charges previously accrued, shall
bear interest at the Overdue Rate from the due date of such installment to the
date of payment thereof, and Tenant shall pay such interest to Landlord on
demand.  The payment of such late charge or such interest shall not constitute
waiver of, nor excuse or cure, any default under this CLEC Master Lease, nor
prevent Landlord from exercising any other rights and remedies available to
Landlord.

Method of Payment of Rent and Additional Charges to Landlord

.

(a)Rent and Additional Charges to be paid to Landlord or its designee shall be
paid by electronic funds transfer debit transactions through wire transfer of
immediately available funds and shall be initiated by Tenant for settlement on
or before the Payment Date; provided, however, if the Payment Date is not a
Business Day, then settlement shall be made on the next succeeding day which is
a Business Day. Landlord shall provide Tenant with appropriate wire transfer
information in a Notice from Landlord to Tenant.  Landlord shall deliver an
invoice to Tenant (each an “Additional Charge Invoice”) no later than twenty
(20) days after the end of each calendar month which itemizes the Additional
Charges that Tenant is obligated to pay to Landlord.  Promptly following
Tenant's request, Landlord shall provide such documentation as reasonably
requested by Tenant to enable Tenant to verify the accuracy of the Additional
Charges set forth on the Additional Charge Invoice.  Subject to Section 3.3(b)
and Article XII relating to permitted contests,  Tenant shall pay all Additional
Charges to Landlord (or to such other person directed by Landlord) within thirty
(30) days after Landlord delivers the Additional Charge Invoice therefor.  

(b)No later than fifteen (15) days after the end of each calendar month, Tenant
shall deliver to Landlord a report (each a “Monthly Report”) setting forth all
Additional Charges paid by Tenant during the immediately preceding calendar
month.  Landlord shall reasonably cooperate with Tenant in the preparation of
such Monthly Report.   Promptly following Landlord's request, Tenant shall
deliver to Landlord such documentation as reasonably requested by Landlord,
including, without limitation, a copy of the transmittal letter or invoice and a
check whereby such payment was made, to evidence the proper payment of the
Additional Charges by Tenant to parties other than Landlord hereunder.

(c)Either Landlord or Tenant (the “Auditing Party”), upon Notice delivered to
the other party (the “Audited Party”) within sixty (60) days after the end of
each calendar year, may elect to have a certified accountant from a nationally
recognized accounting firm designated by the Auditing Party to audit the books
and records of the Audited Party relating to the Additional Charge Invoices or
Monthly Reports, as applicable, for the immediately preceding calendar year,
together with reasonable supporting data therefor, such audit to occur during
business hours and with at least five (5) Business Days' prior notice to the
Audited Party, and which shall commence no later than thirty (30) days following
the date of the Auditing Party's Notice, as such date may be extended on a day
for day basis to the extent the Audited Party delays the Audited Party's access
to such books and records following the request therefor. If Landlord or Tenant
fails to deliver Notice within the time period stated above, then the Additional
Charge Invoices or Monthly

3232

 



--------------------------------------------------------------------------------

 

Reports, as applicable, for the immediately preceding calendar year shall be
deemed conclusive and binding upon such party.  

(d)The Auditing Party and the Auditing Party's employees, accountants and agents
shall treat all of the Audited Party's books and records, and any analysis
thereof, as confidential, and, as a condition to any review of such books and
records, the Auditing Party shall confirm such confidentiality obligation in
writing by executing a confidentiality agreement in form and substance
reasonably acceptable to Landlord and Tenant.  The Auditing Party shall, at the
Auditing Party's sole cost and expense, have the right to obtain copies and/or
make abstracts of the books and records as it may reasonably request in
connection with its verification of any such Additional Charge Invoices and/or
the Monthly Reports, subject to the provisions of any such confidentiality
agreement.

(e)Pending the determination of any dispute, Tenant shall pay all Additional
Charges required to be paid in accordance with the Additional Charge Invoices in
question; provided that the payment of such Additional Charges shall be without
prejudice to Tenant's right to dispute such amounts or Tenant's right to recover
if Tenant successfully challenges the Additional Charge Invoices.  After the
dispute has been finally resolved and it is determined that Landlord overstated
the Additional Charges on the Additional Charge Invoices in question, then (i)
Landlord shall refund to Tenant the amount of such overpayment together with
interest thereon at the Overdue Rate no later than thirty (30) days following
such determination and (ii) if it is determined that Tenant has overpaid such
Additional Charges by more than five percent (5%), Landlord shall reimburse
Tenant for Tenant's reasonable auditing fees incurred in connection with such
determination no later than thirty (30) days following receipt of an invoice
therefor (with reasonable backup) from Tenant.  Landlord's obligation to make
such payment shall survive the expiration or earlier termination of this CLEC
Master Lease.

(f)After a dispute has been finally resolved and it is determined that Tenant
has underpaid any Additional Charges (to a party other than Landlord) based on
the Landlord's audit set forth in this Section 3.3, Tenant shall pay the amount
of such underpayment to the applicable party (together with all applicable
interest and penalties related thereto) within thirty (30) days following such
determination and shall send to Landlord, simultaneously with such payment, a
copy of the invoice or check or other evidence of payment therefor.  If it is
determined that Tenant has underpaid such Additional Charges by more than five
percent (5%), Tenant shall reimburse Landlord for Landlord's reasonable auditing
fees incurred in connection with such determination no later than thirty (30)
days following receipt of an invoice therefor (with reasonable backup) from
Landlord.  Tenant's obligation to make such payment shall survive the expiration
or earlier termination of this CLEC Master Lease.

Net Lease

.  Landlord and Tenant acknowledge and agree that (i) this CLEC Master Lease is
and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent shall be paid absolutely net to Landlord,
so that this CLEC Master Lease shall yield to Landlord the full amount or
benefit of the installments of Rent and Additional Charges throughout the Term
with respect to each CLEC Facility subject to this CLEC Master Lease from time
to time, all as more fully set forth in Article IV and subject to any other
provisions of this CLEC Master Lease which expressly provide for adjustment or
abatement of Rent or other charges.  If Landlord commences any proceedings for
non-payment of Rent or Additional Charges,

3333

 



--------------------------------------------------------------------------------

 

Tenant will not interpose any counterclaim or cross complaint or similar
pleading of any nature or description in such proceedings unless Tenant would
lose or waive such claim by the failure to assert it.  This shall not, however,
be construed as a waiver of Tenant's right to assert such claims in a separate
action brought by Tenant.  The covenants to pay Rent and other amounts hereunder
are independent covenants, and Tenant shall have no right to hold back, offset
or fail to pay any such amounts for default by Landlord or for any other reason
whatsoever.  Notwithstanding anything to the contrary contained herein, in the
event Landlord or any of its Affiliates defaults on its obligation to fund (such
amount Landlord or its Affiliate fails to fund, the “Landlord Defaulted
Obligations Amount”) (i) any Requested Funding Amount with respect to GCI that
is required to be funded in accordance with Article X, (ii) proceeds of the CLEC
Equipment Loan required to be funded pursuant to the CLEC Equipment Loan
Agreement, and (iii) any other cash amounts due and payable by Landlord (or an
Affiliate of Landlord) to Tenant under this CLEC Master Lease or the Settlement
Agreement or the APA, and in each case, such failure is not cured by Landlord
within thirty (30) days following receipt of Notice from Tenant of Landlord's
failure to make such payment (provided, no Notice shall be required to be
provided to Landlord if such Notice is stayed or prohibited by applicable law
and, in such case, Tenant may offset as follows beginning on the date thirty
(30) days after such Landlord failure), Tenant shall be entitled to offset an
amount equal to such Landlord Defaulted Obligations Amount against the next
subsequent payment or payments, as necessary, of Rent (or any other amounts due
hereunder by Tenant to Landlord) (any such amount, a “Tenant Payment Offset
Amount” and any such offset, a “Tenant Payment Offset”) and any such Tenant
Payment Offset shall be treated as payment by Landlord (or the applicable
Affiliate of Landlord) of such Landlord Defaulted Obligations Amount as of the
date of such offset.  The parties hereto agree that, with respect to any Tenant
Payment Offset, for all purposes, the Tenant Payment Offset Amount with respect
to such Tenant Payment Offset shall be deemed to have been paid by Tenant as
Rent (or as such other amount due).  Notwithstanding anything to the contrary
contained in this Section 3.4 or in this CLEC Master Lease, in the event any
Tenant Payment Offset is in respect of any Landlord Defaulted Obligations Amount
owed by an Affiliate of Landlord, Landlord and such Affiliate shall be entitled
to agree as to the treatment, solely between Landlord and such Affiliate, of
such Tenant Payment Offset.

Article IV

Impositions

.  (a) Subject to Article XII relating to permitted contests, and without any
duplication as to amounts payable by Tenant as Additional Charges to Landlord,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost may be added for non-payment.  Tenant shall make such payments
directly to the taxing authorities or such other third parties where
feasible.  Tenant's obligation to pay Impositions shall be absolutely fixed upon
the date such Impositions become a Lien upon the Leased Property or any part
thereof subject to Article XII.  If any Imposition may, at the option of the
taxpayer, lawfully be paid in installments, whether or not interest shall accrue
on the unpaid balance of such Imposition, Tenant may pay the same, and any
accrued interest on the unpaid balance of such Imposition, in installments as
the same respectively become due and before any fine, penalty, premium, further
interest or cost may be added thereto.

(b)Landlord shall prepare and file all tax returns and reports as may be
required by Legal Requirements with respect to Landlord's net income, gross
receipts, franchise taxes and taxes on its capital stock and any other returns
required to be filed by or in the name of Landlord

3434

 



--------------------------------------------------------------------------------

 

(the “Landlord Tax Returns”), and Tenant shall prepare and file all other tax
returns and reports as may be required by Legal Requirements with respect to or
relating to the Leased Property (including all Capital Improvements), and
Tenant's Property.  For the avoidance of doubt, to facilitate administrative
efficiency and to mitigate the risk of duplication of tasks and double-taxation
on assets that are on the books and records of Landlord and Tenant, Tenant shall
file all tax returns and reports required by any Legal Requirements with respect
to or relating to the Leased Property, the Capital Improvements, and Tenant's
Property except to the extent Landlord is required (and Tenant is not otherwise
permitted) to make such filing, in which case Landlord shall make such filing
following Notice thereof from Tenant.  

(c)Any refund due from any taxing authority in respect of any Imposition paid by
or on behalf of Tenant on or after the date of this CLEC Master Lease or in
respect of any period prior to the Commencement Date shall be paid over to or
retained by Tenant. If Landlord receives such refund from the taxing authority,
Landlord shall pay such refund over to Tenant no later than thirty (30) days
after receipt of such refund by Landlord.

(d)Landlord and Tenant shall, upon request of the other, provide such data as is
maintained by the party to whom the request is made with respect to the Leased
Property as may be necessary to prepare any required tax returns and
reports.  For any property covered by this CLEC Master Lease that is real
property or personal property for tax purposes, Tenant shall file all property
tax returns in such jurisdictions where it must legally so file.  Landlord, to
the extent it possesses the same, and Tenant, to the extent it possesses the
same, shall provide the other party, upon request, with cost and depreciation
records necessary for filing returns for any property required to be reported
hereunder.  Where Landlord is legally required to file property tax returns,
Tenant shall be provided with copies of assessment notices indicating a value in
excess of the reported value in sufficient time for Tenant to file a protest.

(e)Billings for reimbursement by Tenant to Landlord of personal property or real
property taxes and any taxes due under the Landlord Tax Returns, if and to the
extent Tenant is responsible for such taxes under the terms of this Section 4.1,
shall be accompanied by copies of a bill therefor and payments thereof which
identify the personal property or real property or other tax obligations of
Landlord with respect to which such payments are made.

(f)Impositions imposed or assessed in respect of the tax-fiscal period during
which the Term terminates shall be adjusted and prorated between Landlord and
Tenant, whether or not such Imposition is imposed or assessed before or after
such termination, and Tenant's obligation to pay its prorated share thereof in
respect of a tax-fiscal period during the Term shall survive such
termination.  Landlord will not voluntarily enter into agreements that will
result in additional Impositions payable by Tenant, without Tenant's consent,
which shall not be unreasonably withheld (it being understood that it shall not
be reasonable to withhold consent to customary additional Impositions that other
property owners of properties similar to the Leased Property customarily consent
to in the ordinary course of business); provided Tenant is given reasonable
opportunity to participate in the process leading to such agreement.

Utilities

.  Without duplication of any amounts payable by Tenant as Additional Charges to
Landlord under Article III, Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
Property (including all

3535

 



--------------------------------------------------------------------------------

 

Capital Improvements).  Tenant shall also pay or reimburse Landlord in
accordance with Article III for all costs and expenses of any kind whatsoever
which at any time with respect to the Term hereof with respect to any CLEC
Facility may be imposed against Landlord by reason of any of the covenants,
conditions and/or restrictions affecting the Leased Property or any portion
thereof, or with respect to easements, licenses or other rights over, across or
with respect to any adjacent or other property which benefits the Leased
Property, or any Capital Improvement.  Landlord will not enter into any such
agreements without Tenant's consent, which shall not be unreasonably withheld
(it being understood that it shall not be reasonable to withhold consent to such
agreements that do not adversely affect the use or future development of the
CLEC Facility as a Communications Facility or increase Additional Charges
payable under this CLEC Master Lease).  Tenant will not enter into such
agreements that will encumber the Leased Property after the expiration of the
Term without Landlord's consent, which shall not be unreasonably withheld (it
being understood that it shall not be reasonable to withhold consent to
Encumbrances contemplated under this Section 4.2 that do not adversely affect
the value of the Leased Property or the CLEC Facility); provided Landlord is
given reasonable opportunity to participate in the process leading to such
agreement.

Impound Account

.  At Landlord's option following the occurrence and during the continuation of
an Event of Default (to be exercised by thirty (30) days' Notice to Tenant),
Tenant shall be required to deposit with Landlord or CLEC Facility Mortgagee, at
the time of any payment of Rent, an amount equal to one-twelfth of the sum of
(i) Tenant's estimated annual real and personal property taxes required pursuant
to Section 4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant's
estimated annual maintenance expenses and insurance premium costs pursuant to
Articles IX and XIII hereof (as reasonably determined by Landlord).  Such
amounts shall be applied to the payment of the obligations in respect of which
said amounts were deposited in such order of priority as Landlord shall
reasonably determine, on or before the respective dates on which the same or any
of them would become delinquent.  The reasonable cost of administering such
impound account shall be paid by Tenant.  Nothing in this Section 4.3 shall be
deemed to affect any right or remedy of Landlord hereunder.

Article V

No Termination, Abatement, etc.

  Except as otherwise specifically provided in this CLEC Master Lease including,
without limitation, Section 3.4, Tenant shall remain bound by this CLEC Master
Lease in accordance with its terms and shall not seek or be entitled to any
abatement, deduction, deferment or reduction of Rent, or set-off against the
Rent.  Except as may be otherwise specifically provided in this CLEC Master
Lease, the respective obligations of Landlord and Tenant shall not be affected
by reason of (i) any damage to or destruction of the Leased Property or any
portion thereof from whatever cause or any Condemnation of the Leased Property,
any Capital Improvement or any portion thereof; (ii) other than as a result of
Landlord's willful misconduct or gross negligence, the lawful or unlawful
prohibition of, or restriction upon, Tenant's use of the Leased Property, any
Capital Improvement or any portion thereof, the interference with such use by
any Person or by reason of eviction by paramount title; (iii) any claim that
Tenant has or might have against Landlord by reason of any default or breach of
any warranty by Landlord hereunder or under any other agreement between Landlord
and Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other

3636

 



--------------------------------------------------------------------------------

 

proceedings affecting Landlord or any assignee or transferee of Landlord; or (v)
for any other cause, whether similar or dissimilar to any of the foregoing,
other than a discharge of Tenant from any such obligations as a matter of
law.  Tenant hereby specifically waives all rights arising from any occurrence
whatsoever which may now or hereafter be conferred upon it by law (a) to modify,
surrender or terminate this CLEC Master Lease or quit or surrender the Leased
Property or any portion thereof, or (b) which may entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
by Tenant hereunder except in each case as may be otherwise specifically
provided in this CLEC Master Lease.  Notwithstanding the foregoing, nothing in
this Article V shall preclude Tenant from bringing a separate action against
Landlord for any matter described in the foregoing clauses (ii), (iii) or (v),
and Tenant is not waiving other rights and remedies not expressly waived
herein.  The obligations of Landlord and Tenant hereunder shall be separate and
independent covenants and agreements and the Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this CLEC Master Lease or by termination of this CLEC Master Lease
as to all or any portion of the Leased Property other than by reason of an Event
of Default.  Tenant's agreement that, except as may be otherwise specifically
provided in this CLEC Master Lease, any eviction by paramount title as described
in item (ii) above shall not affect Tenant's obligations under this CLEC Master
Lease, shall not in any way discharge or diminish any obligation of any insurer
under any policy of title or other insurance and, to the extent the recovery
thereof is not necessary to compensate Landlord for any damages incurred by any
such eviction, Tenant shall be entitled to a credit for any sums recovered by
Landlord under any such policy of title or other insurance up to the maximum
amount paid by Tenant to Landlord under this Section 5.1, and Landlord, upon
request by Tenant, shall assign Landlord's rights under such policies to Tenant;
provided that such assignment does not adversely affect Landlord's rights under
any such policy and provided further, that Tenant shall indemnify, defend,
protect and save Landlord harmless from and against any liability, cost or
expense of any kind that may be imposed upon Landlord in connection with any
such assignment except to the extent such liability, cost or expense arises from
the gross negligence or willful misconduct of Landlord.

Article VI

Ownership of the Leased Property

.  (a)  Landlord and Tenant acknowledge and agree that they have executed and
delivered this CLEC Master Lease with the understanding that (i) the Leased
Property is the property of Landlord, (ii) Tenant has only the right to the
possession and use of the Leased Property upon the terms and conditions of this
CLEC Master Lease, (iii) this CLEC Master Lease is a “true lease,” is not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this CLEC Master Lease are those of a true lease, (iv)
the business relationship created by this CLEC Master Lease and any related
documents is and at all times shall remain that of landlord and tenant, (v) this
CLEC Master Lease has been entered into by each party in reliance upon the
mutual covenants, conditions and agreements contained herein, and (vi) none of
the agreements contained herein is intended, nor shall the same be deemed or
construed, to create a partnership between Landlord and Tenant, to make them
joint venturers, to make Tenant an Affiliate, agent, legal representative,
partner, subsidiary or employee of Landlord, or to make Landlord in any way
responsible for the debts, obligations or losses of Tenant.

3737

 



--------------------------------------------------------------------------------

 

(b)Each of the parties hereto covenants and agrees, subject to Section 6.1(c),
not to (i) file any income tax return or other associated documents; (ii) file
any other document with or submit any document to any governmental body or
authority; (iii) enter into any written contractual arrangement with any Person;
or (iv) release any financial statements of Tenant, in each case that takes a
position for tax purposes other than that this CLEC Master Lease is a “true
lease” with Landlord as owner of the Leased Property and Tenant as the tenant of
the Leased Property, including (x) treating Landlord as the owner of such Leased
Property eligible to claim depreciation deductions under Sections 167 or 168 of
the Code with respect to such Leased Property, (y) Tenant reporting its Rent
payments as rent expense under Section 162 of the Code, and (z) Landlord
reporting the Rent payments as rental income under Section 61 of the Code.

(c)If Tenant should reasonably conclude that GAAP, the SEC or the Communications
Regulations require treatment different from that set forth in Section 6.1(b)
for applicable non-tax purposes, then (x) Tenant shall promptly give prior
Notice to Landlord, accompanied by a written statement that references the
applicable pronouncement that controls such treatment and contains a brief
description and/or analysis that sets forth in reasonable detail the basis upon
which Tenant reached such conclusion, and (y) notwithstanding Section 6.1(b),
Tenant may comply with such requirements.

(d)The Rent is the fair market rent for the use of the Leased Property and was
agreed to by Landlord and Tenant on that basis, and the execution and delivery
of, and the performance by Tenant of its obligations under, this CLEC Master
Lease does not constitute a transfer of all or any part of the Leased Property.

(e)Tenant waives any claim or defense based upon the characterization of this
CLEC Master Lease as anything other than a true lease and as a master lease of
all of the Leased Property.  Tenant stipulates and agrees (1) not to challenge
the validity, enforceability or characterization of the lease of the Leased
Property as a true lease and/or as a single, unseverable instrument pertaining
to the lease of all, but not less than all, of the Leased Property, and (2) not
to assert or take or omit to take any action inconsistent with the agreements
and understandings set forth in Section 3.4 or this Section 6.1.

Tenant's Property

.  During the entire Term, Tenant (and Tenant's Subsidiaries) shall have the
right to affix any Electronics and other equipment to the Distribution Systems
in order to operate the CLEC Facilities for the Primary Intended Use.  Tenant
shall maintain (or cause Tenant's Subsidiaries to maintain) all of such Tenant's
Property in accordance with Prudent Industry Practice, in all cases as shall be
necessary and appropriate in order to operate the CLEC Facilities for the
Primary Intended Use in compliance in all material respects with all applicable
licensure and certification requirements and in compliance in all material
respects with all applicable Legal Requirements,  Insurance Requirements,
Permits and Communications Regulations.  If any of Tenant's Property requires
replacement in order to comply with the foregoing, Tenant shall replace (or
cause Tenant's Subsidiary to replace) it with similar property in a manner
consistent with Prudent Industry Practice at Tenant's (or such Subsidiary's)
sole cost and expense.  Subject to the foregoing, Tenant and Tenant's
Subsidiaries may sell, transfer, convey, pledge or otherwise dispose of Tenant's
Property (other than the Communications Licenses) in their discretion in the
ordinary course of their business and Landlord shall have no rights to such
Tenant's Property, provided however any pledge of Tenant's Property (including
any

3838

 



--------------------------------------------------------------------------------

 

Communications Licenses), and any TCI CLEC Extensions by Tenant as collateral
shall be subject to Tenant's obligation to transfer the Tenant's Property and
such TCI CLEC Extensions to a Successor Tenant pursuant to Article XXXVI free
and clear of any Encumbrances but only to the extent the same constitute
Communications Assets.  In the case of any such Tenant's Property that is leased
(rather than owned) by Tenant (or its Subsidiaries), Tenant shall use
commercially reasonable efforts to ensure that the lease agreements pursuant to
which Tenant (or its Subsidiaries) leases such Tenant's Property are assignable
to third parties in connection with any transfer by Tenant (or its Subsidiaries)
to a replacement lessee or operator at the end of the Term.  Tenant shall remove
all of Tenant's Property from the Leased Property at the end of the Term, except
to the extent Tenant has transferred ownership of such Tenant's Property to a
Successor Tenant or Landlord  or Tenant continues to operate the Leased Property
under a Management Agreement.  Any Tenant's Property left on the Leased Property
at the end of the Term whose ownership was not transferred to a Successor Tenant
shall be deemed abandoned by Tenant and shall become the property of Landlord.

Article VII

Condition of the Leased Property

.  Tenant acknowledges receipt and delivery of possession of the Leased Property
and confirms that Tenant has examined and otherwise has knowledge of the
condition of the Leased Property prior to the execution and delivery of this
CLEC Master Lease and has found the same to be in good order and repair and, to
the best of Tenant's knowledge, free from Hazardous Substances not in compliance
with Legal Requirements and satisfactory for its purposes
hereunder.  Regardless, however, of any examination or inspection made by Tenant
and whether or not any patent or latent defect or condition was revealed or
discovered thereby, Tenant is leasing the Leased Property “as is” in its present
condition.  Tenant waives any claim or action against Landlord in respect of the
condition of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date.  LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE
TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

Use of the Leased Property

.  (a)  Throughout the Term of this CLEC Master Lease, Tenant shall have the
exclusive right to use, or cause to be used, the Leased Property of each CLEC
Facility for its Primary Intended Use; it being agreed and acknowledged by
Landlord that any of Tenant's Subsidiaries shall have the right to use, occupy
and operate the Leased Property subject to and in accordance with the terms of
this CLEC Master Lease and such Subsidiaries shall have the right to discharge
any or all of Tenant's obligations (maintenance or otherwise) hereunder on
behalf of Tenant.  Tenant shall not use the Leased Property or any portion
thereof or any Capital Improvement thereto for any other use without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

3939

 



--------------------------------------------------------------------------------

 

(b)Tenant shall not commit or suffer to be committed any waste on the Leased
Property (including any Capital Improvement thereto) or cause or permit any
nuisance thereon or to, except as required by law, take or suffer any action or
condition that will diminish the ability of the Leased Property to be used as a
Communications Facility after the expiration or earlier termination of the Term.

(c)Tenant shall neither suffer nor permit the Leased Property or any portion
thereof to be used in such a manner as (i) might reasonably tend to impair
Landlord's title thereto or to any portion thereof or (ii) may make possible a
claim of adverse use or possession, or an implied dedication of the Leased
Property or any portion thereof.

(d)Except in instances of casualty or condemnation, or any Unavoidable Delay
preventing such continuous operation, Tenant shall continuously operate each of
the CLEC Facilities for one or more of the activities constituting the Primary
Intended Use, with the specific use conducted at any portion of the CLEC
Facilities to be determined by Tenant in its reasonable
discretion.  Notwithstanding the foregoing, Tenant in its discretion shall be
permitted to cease operations at a CLEC Facility or CLEC Facilities if such
cessation would either (x) not reduce the route miles of the fiber optic and
copper cable lines with respect to any one CLEC Facility by more than ten
percent (10%) or the CLEC Facilities as a whole by more than five percent (5%)
in the aggregate over the Term or (y) not reasonably be expected to have a
material adverse effect on Tenant, the CLEC Facilities, or on the Leased
Property, taken as a whole, provided that no Event of Default has occurred and
is continuing immediately prior to or immediately after the date that operations
are ceased or as a result of such cessation and such cessation does not result
in any non-compliance with any Legal Requirements, Communications Licenses, Pole
Agreements or Communications Regulations.

(e)Any sublease (including, but not limited to, any rights granted pursuant to
an IRU contract, a dark fiber agreement, a dim fiber agreement or a collocation
agreement) entered into in accordance with the terms of this CLEC Master Lease
shall constitute a permitted use under this CLEC Master Lease and such use
thereunder shall be deemed to be included in the definition of Primary Intended
Use.

(f)Tenant shall have the right to receive all rents, profits and charges arising
from the Primary Intended Use of the Leased Property or any sublease of the
Leased Property, including but not limited to: (i) contract charges and tariffed
rates to third parties on a wholesale basis, (ii) rents collected from Pole
Agreements, and (iii) payments from customer or carriers for dark or dim fiber
services.  Without limiting the foregoing, Landlord acknowledges that Tenant
(and Tenant's Subsidiaries) may charge contract and/or tariff rates to other
carriers in such amounts as Tenant deems appropriate (subject to Legal
Requirements) in performing its obligations under the Communication Regulations
(including Tenant's collocation obligations) and that Landlord has no rights to
the amounts that Tenant collects from such carriers in connection therewith
during the Term.  Notwithstanding the foregoing, upon the occurrence and during
the continuance of an Event of Default that is monetary in nature, Landlord
shall have the right to receive all rents, profits and charges arising from any
sublease of the Leased Property (including, but not limited to, any rights
granted pursuant to an IRU contract, a dark fiber agreement, a dim fiber
agreement or a collocation agreement) subject to applicable law, and apply such
rents, profits and charges to Rent as set forth in Section 22.3.

4040

 



--------------------------------------------------------------------------------

 

(g)Notwithstanding the foregoing, Landlord shall have the right to use, or cause
to be used, each central office, administrative office, retail store, vacant
land, parking lot, warehouse, storage building, pad mount, reporting center and
switch site included in the Leased Property, which shall be set forth on an
exhibit to a Development Agreement (as defined below and, for purposes of
clarification, in no event shall the grant set forth in this Section 7.2(g)
include rights to utility poles, data centers, or Leased Property commonly
identified as POPs or huts), in each case for the purpose of: (i) on an
exclusive basis in relation to third parties (but not Tenant), constructing,
installing and operating macro-towers, and related equipment, for use by
commercial mobile radio service wireless carriers, and (ii) on a non-exclusive
basis, constructing, installing and operating rooftop antennas, and related
equipment, for use by commercial mobile radio service wireless carriers (the
“Expanded Use”). Nothing contained in this Section 7.2(g) shall prohibit Tenant
from constructing, installing and operating macro-towers at the locations listed
in the exhibit to any Development Agreement, but Tenant agrees that it will not
lease space on such macro-towers to commercial mobile radio service wireless
carriers. Prior to Landlord’s initial use of such Leased Property for the
foregoing purposes, Landlord and Tenant shall enter into a separate written
agreement setting forth the procedures for Landlord’s development of such Leased
Property for such purposes (a “Development Agreement”) as reasonably required to
limit undue disruption to Tenant’s use, occupancy and operation of the Leased
Property in accordance with this CLEC Master Lease and Landlord’s use of the
Leased Property for the purposes described above. In addition, the Expanded Use
will be governed by the commercial arrangements further described in Schedule
7.2(g) attached hereto.

7.3Reserved.  

Article VIII

Representations and Warranties

. Each party represents and warrants to the other that as of the date
hereof:  (i) this CLEC Master Lease and all other documents executed or to be
executed by it in connection herewith have been duly authorized and shall be
binding upon it; (ii) it is duly organized, validly existing and in good
standing under the laws of the state of its formation and is duly authorized and
qualified to perform this CLEC Master Lease within the State(s) where any
portion of the Leased Property is located; and (iii) neither this CLEC Master
Lease nor any other document executed or to be executed in connection herewith
constitutes a material breach of any other agreement of such party.

Compliance with Legal and Insurance Requirements, etc.

.

(a)Subject to Article XII regarding permitted contests, Tenant, at its expense,
shall promptly (and shall cause Tenant's Subsidiaries to promptly) (a) comply in
all material respects with all Legal Requirements and Insurance Requirements
regarding the use, operation, maintenance, repair and restoration of the Leased
Property (including all Capital Improvements thereto) and Tenant's Property
whether or not compliance therewith may require structural changes or
replacements to any of the Leased Improvements or Distribution Systems or
interfere with the use and enjoyment of the Leased Property and (b) procure,
maintain and comply in all material respects with all Communications
Regulations, Communications Licenses, Easements, Pole Agreements and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant's Property for the applicable Primary Intended
Use and any

4141

 



--------------------------------------------------------------------------------

 

other use of the Leased Property (including Capital Improvements then being
made) and Tenant's Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant's Property.  Without
limiting the foregoing, Tenant shall (and shall cause Tenant's Subsidiaries) to
comply in all material respects with all federal, state and local regulatory
requirements and all Legal Requirements with respect to the standards for the
construction, maintenance and operation of the Distribution Systems, membership
in, if required, and updates to state “One Call” organizations and reporting
requirements for network outages.

(b)In an emergency or in the event of a breach by Tenant of its obligations
under this Section 8.2 which is not cured within any applicable cure period,
Landlord may, but shall not be obligated to, enter upon the Leased Property and
take such reasonable actions and incur such reasonable costs and expenses to
effect such compliance as it deems advisable to protect its interest in the
Leased Property, and Tenant shall reimburse Landlord for all such reasonable
costs and expenses incurred by Landlord in connection with such
actions.  Landlord shall comply in all material respects with any Communications
Regulations or other regulatory requirements required of it as owner of the CLEC
Facilities taking into account its Primary Intended Use (except to the extent
Tenant fulfills or is required to fulfill any such requirements hereunder).  
Notwithstanding anything in the foregoing to the contrary, no transfer of
Tenant's Property used in the conduct of the Primary Intended Use (including the
purported or attempted transfer of a Communications License) or the operation of
a Communications Facility for its Primary Intended Use shall be effected or
permitted without receipt of all necessary approvals and/or Communications
Licenses in accordance with applicable Communications Regulations.

Zoning and Uses

.  Without the prior written consent of Landlord, which shall not be
unreasonably withheld, delayed or conditioned unless the action for which
consent is sought could adversely affect the Primary Intended Use of a CLEC
Facility (in which event Landlord may withhold its consent in its sole and
absolute discretion), Tenant shall not (i) initiate or support any limiting
change in the permitted uses of the Leased Property (or to the extent
applicable, limiting zoning reclassification of the Leased Property); (ii) seek
any variance under existing land use restrictions, laws, rules or regulations
(or, to the extent applicable, zoning ordinances) applicable to the Leased
Property or use or permit the use of the Leased Property; (iii) impose or permit
or suffer the imposition of any restrictive covenants, easements or other
Encumbrances (other than Permitted Leasehold Mortgages) upon the Leased Property
in any manner that adversely affects in any material respect the value or
utility of the Leased Property; (iv) execute or file any subdivision plat
affecting the Leased Property, or institute, or permit the institution of,
proceedings to alter any tax lot comprising the Leased Property; or (v) permit
or suffer the Leased Property to be used by the public or any Person in such
manner as might make possible a claim of adverse usage or possession or of any
implied dedication or easement (provided that the proscription in this clause
(v) is not intended to and shall not restrict Tenant in any way from complying
with any obligation it may have under applicable Legal Requirements, including,
without limitation, Communications Regulations, to afford to third parties
access to the Leased Property).

No Management Control

.  Nothing in this CLEC Master Lease shall give Landlord the power, either
directly or indirectly, to direct, or cause the direction of, the management and
policies of Tenant and/or its Subsidiaries.

4242

 



--------------------------------------------------------------------------------

 

8.5Financial Covenants.

(a)Other than Permitted Indebtedness, Tenant (or a Relevant Party) and its
Subsidiaries, collectively, shall not incur any Indebtedness if the Leverage
Ratio immediately after giving pro forma effect to the incurrence of any such
Indebtedness shall exceed 3.00:1.00 (“Incurrence Covenant”).

(b)Tenant (or a Relevant Party) and its Subsidiaries shall not take any of the
following actions if the Leverage Ratio as of the last day of the four
consecutive fiscal quarters then last ended shall exceed 3.50:1.00 (“Maintenance
Covenant”):

(i)incur any indebtedness other than any Permitted Indebtedness referenced in
clause (i) of the definition thereof;

(ii)(I) declare or pay any dividend on capital stock of Tenant, a Relevant Party
or, in either case, any Subsidiary thereof or repurchase any capital stock of
Tenant, a Relevant Party or, in either case, any Subsidiary thereof (other than
with respect to dividends of Tenant’s Subsidiaries) or (II) prepay, repurchase
or redeem or otherwise defease any unsecured Indebtedness;

(iii)other than Permitted Acquisitions and Permitted Investments, make any
Acquisitions or Investments; or

(iv)enter into any agreement or arrangement with any Person (1) holding an
indirect or direct equity interest in Tenant and (2) that has one or more
representatives on the board of directors of Tenant (or with any Person
Controlled by any such Person), unless (I) Landlord consents to the entry into
such agreement or arrangement (such consent not to be unreasonably withheld,
delayed or conditioned) or (II) such agreement or arrangement is (x) in the
ordinary course of business or (y) to continue or renew management, consultancy,
or advisory services pursuant to an agreement entered into prior to the date of
non-compliance with the Maintenance Covenant on the same terms, in all material
respects, as the agreement existing prior to the date of non-compliance with the
Maintenance Covenant; provided, that, solely with respect to this clause (y),
any such agreement, whether entered into before or after the date of such
non-compliance, shall be on terms that would be obtained in a comparable
arm’s-length transaction with an unrelated third party and approved by a
majority of the disinterested board of directors of Tenant; provided, further,
that, the foregoing shall not prohibit Tenant from making payments after a date
of non-compliance if such payments accrued in the ordinary course prior to the
date of non-compliance and, in any event, not incurred in contemplation of a
breach of the Maintenance Covenant.

(c)Notwithstanding anything to the contrary herein, if at any time a change in
GAAP would affect the computation of the Leverage Ratio (or a component
thereof), and either Tenant or Landlord shall so request, Tenant and Landlord
shall negotiate in good faith to amend the definition of Leverage Ratio (or a
component thereof) to preserve the original intent thereof in light of such
change in GAAP; provided, that, until so amended, the Leverage Ratio (and any

4343

 



--------------------------------------------------------------------------------

 

applicable component thereof) shall continue to be computed in accordance with
GAAP prior to such change therein.

(d)Notwithstanding anything to the contrary herein, the covenants contained in
clauses (a) and (b) above shall not apply at any time that Tenant maintains a
corporate family rating of not less than (the “Minimum Ratings”) (i) “B2”
(stable) by Moody’s (or, if at any time Moody’s shall not be providing such
ratings, an equivalent rating from another nationally recognized rating service)
and (ii) either “B” (stable) by S&P or “B” (stable) by Fitch (or, in each case,
if at any time both of S&P and Fitch shall not be providing such ratings through
no fault of Tenant, an equivalent rating from another nationally recognized
rating service).

(e)As of the date of emergence of Tenant from bankruptcy, on a pro forma basis
giving effect to Tenant’s emergence (including the repayment, discharge, or
extinguishment of any Indebtedness and the incurrence of any new Indebtedness),
Tenant’s Leverage Ratio will not exceed 3.00:1.00. For the avoidance of doubt,
for the foregoing test, amounts payable in cash on account of contract cures,
lease cures, or administrative expenses, and/or amounts to be paid to holders of
allowed general unsecured claims after emergence, in each case payable upon
completion of the applicable claims resolution process before the Bankruptcy
Court, shall not be considered Indebtedness.

Article IX

Maintenance and Repair

.  (a)  Tenant, at its expense and without the prior consent of Landlord, shall
maintain (or cause Tenant's Subsidiaries to maintain) the Leased Property and
Tenant's Property, and every portion thereof (i) in accordance with Prudent
Industry Practice and (ii) in a manner which complies with all federal and state
utility commission delivery standards, in each instance whether or not the need
for such repairs occurs as a result of Tenant's use, any prior use, the elements
or the age of the Leased Property and Tenant's Property.  Without limiting the
foregoing, Tenant, at its expense, shall be responsible for (i) coordinating
with local, state or federal governmental authorities to execute moves and
relocations of the Distribution Systems and the Leased Improvements, (ii)
complying with any other requirements instituted by such authorities in order to
perform the Primary Intended Use at the Leased Property in accordance with
Prudent Industry Practice, (iii) repairing fiber and copper cuts with respect to
the Distributions Systems on a timely basis, and (iv) replacing poles, conduits
and such other facilities at the Leased Property as may be required from time to
time in order to comply with its obligations hereunder.  Notwithstanding
anything to the contrary herein, provided that cessation does not result in any
non-compliance with any Legal Requirements, Communications Licenses, Pole
Agreements or Communications Regulations, Tenant shall have no obligation under
this CLEC Master Lease to maintain (I) any asset or property Tenant has retired
and replaced with a TCI Replacement; and (II) up to $15,000,000 (or such higher
amount as approved by Landlord in its sole discretion) per Lease Year of any
other retired assets or property; provided, however; that Tenant shall provide
prior written notice to Landlord of any such retirement at least thirty (30)
days prior to retiring any such asset and, in any event, Tenant shall be
responsible for any liability resulting from the failure to maintain any retired
copper asset.  Notwithstanding the foregoing, at Landlord’s written request,
Tenant shall continue to maintain (in accordance with the standards and terms of
this Article IX) any such asset or property identified in clauses (I) or (II),
at Landlord’s sole cost and expense.

4444

 



--------------------------------------------------------------------------------

 

(b)Tenant shall perform the maintenance obligations hereunder with reasonable
promptness and make all reasonably necessary and appropriate repairs thereto of
every kind and nature, including those necessary to ensure continuing compliance
in all material respects with all Legal Requirements, whether interior or
exterior, structural or non-structural, ordinary or extraordinary, foreseen or
unforeseen or arising by reason of a condition existing prior to the
Commencement Date.  All repairs shall be consistent with Prudent Industry
Practice and in no event shall Tenant remove (except in the case of a
replacement performed in accordance with the terms hereof) any portion of the
Distribution Systems without obtaining Landlord's prior consent, which shall not
be unreasonably withheld, conditioned or delayed. Tenant will not take or omit
to take any action which would reasonably be expected to materially impair the
value or the usefulness of the Leased Property or any part thereof or any
Capital Improvement thereto for its Primary Intended Use.  Tenant shall provide,
at its expense, periodic reports (no less than quarterly) to Landlord, as
reasonably requested by Landlord from time to time, on operational matters in
sufficient detail to enable Landlord to confirm that Tenant is discharging its
maintenance and other obligations under this CLEC Master Lease; provided,
however, Tenant shall not be required to collect or report any information that
it does not regularly collect and report for use in its oversight of operations
of facilities comparable to the Distribution Systems which Tenant or any of its
Subsidiaries owns.  Without limiting the provisions of Section 24.1, Landlords
shall have the right to inspect the Leased Property from time to time and/or
request information from Tenant, upon reasonable advance notice to Tenant, to
confirm that Tenant is discharging its maintenance obligations under this CLEC
Master Lease.

(c)Landlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property; (ii) make any repairs,
replacements, alterations, upgrades, restorations or renewals of any nature to
the Leased Property, whether ordinary or extraordinary, structural or
non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way.  Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this CLEC Master Lease or hereafter enacted.

(d)Nothing contained in this CLEC Master Lease and no action or inaction by
Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property or any part thereof
or any Capital Improvement thereto; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, claim or other Encumbrance upon the estate of Landlord in the Leased
Property, or any portion thereof or upon the estate of Landlord, if any, in any
Capital Improvement thereto.

(e)Tenant acknowledges and agrees that all system maps and records for the
Distribution Systems are the property of Landlord and shall be maintained by
Tenant within Tenant's engineering systems and records during the Term.  Tenant
shall provide Landlord with electronic access to the system maps and records for
the Distribution Systems and copies of such

4545

 



--------------------------------------------------------------------------------

 

system maps and records, in each case, pursuant to an arrangement mutually
acceptable to both parties.

(f)Tenant shall, upon the expiration or earlier termination of the Term, (a)
vacate and surrender the Leased Property (including all Capital Improvements,
subject to the provisions of Article X), in each case with respect to such CLEC
Facility, to Landlord in the condition in which such Leased Property was
originally received from Landlord and Capital Improvements were originally
introduced to such CLEC Facility, except as repaired, rebuilt, restored, altered
or added to as permitted or required by the provisions of this CLEC Master Lease
and except for ordinary wear and tear and (b) provide an electronic copy of (or
mutually acceptable access arrangement for) all system maps and records for the
Distribution Systems to Landlord or the Successor Tenant, provided however, that
in the case where Tenant has exercised the right to extend the Term of this CLEC
Master Lease for less than all of the Leased Property in accordance with Section
1.4, Tenant shall only be required to surrender the Leased Property and the
system maps and records related to the maintenance and operation for the
Non-Renewal Leased Properties upon the expiration or earlier termination of the
then current Term.  

Pole Provisions

.  

(a)Tenant, at its expense, shall (i) maintain (or cause to be maintained) all
Easements, Permits and Pole Agreements, including any franchise or right of way
license agreements required by any governmental authority in connection with
such Easements, Permits and Pole Agreements,  (ii) diligently perform, observe
and enforce all of the terms, covenants and conditions of the Easements, Permits
and Pole Agreement on the part of Tenant to be performed, observed and enforced
in all material respects, (iii) promptly notify Landlord of the giving of any
notice to Tenant of any default or violation by Tenant in the performance or
observance of any of the terms, covenants or conditions of the Easements,
Permits or Pole Agreements, (iv) subject to Article XII relating to permitted
contests and Section 9.2(f) relating to transfers, pay all costs, fees, charges
and rents due under the Easements, Permits and Pole Agreement, and (v) not
terminate, cancel or surrender any Easements, Pole Agreements or Permits without
Landlord's prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned).  

(b)Tenant, as Landlord's agent, shall have the right to modify any existing
Permits or Pole Agreements without obtaining Landlord's prior consent so long as
each of the following conditions are met: (i) the total amount payable under
such proposed modifications does not exceed three percent (3%) of the aggregate
annual rental rates and permit fees for Permits and Pole Agreements and such
amount is equitably apportioned over the term of such modified Permits or Pole
Agreements, (ii) such proposed modifications are on market terms and conditions
and otherwise commercially reasonable, (iii) the terms of such proposed
modifications do not impose any other obligations on Landlord or impair
Landlord's rights with respect to the Leased Property and (iv) Landlord shall
continue to hold the beneficial ownership interests in such modified Permits or
Pole Agreements and legal title to such modified Permits or Pole Agreements
shall revert to Landlord at the end of the Term for the applicable CLEC
Facility.  If the foregoing conditions are not satisfied, Tenant shall not have
the right to modify any existing Permits or Pole Agreements without obtaining
Landlord's prior written consent, which shall not be unreasonably withheld,
delayed or conditioned.  

4646

 



--------------------------------------------------------------------------------

 

(c)Subject to Article XII relating to permitted contests, Tenant shall be
responsible for (or cause to be paid) all fees, rents and other payments
required to be made under the terms of such Easements, Pole Agreements and
Permits (including any franchise or right of way license agreements) in
accordance with Section 4.1.  Without limiting the foregoing, Tenant shall be
responsible for the calculation and payment of all rent or other charges due
under any franchise or right of way license agreements (including any fees based
on revenue) with respect to the Leased Property and shall upon request promptly
furnish evidence to Landlord confirming payment of such amounts (together with
back-up calculation and information reasonably necessary to support the
determination of any payment).   Tenant shall be permitted to recover the costs
of any fees paid under any franchise agreement or right of way license agreement
from its customers except to the extent prohibited by Legal Requirements.

(d)Tenant (or Tenant's Subsidiaries) shall maintain a sufficient number of
personnel and sufficient resources in order to perform the obligations of Tenant
and/or Landlord under the Pole Agreements in a timely manner, including
obligations under the Pole Agreement to provide third parties with access to the
poles on the Leased Property and to perform make-ready and pole replacements.  

(e)In the event any pole owners exercise any audit rights under the Pole
Agreements, Tenant shall, at its cost and expense, (x) comply with, participate
and perform all of its obligations relating such audit requests, and (y) subject
to Article XII relating to permitted contests, pay any charges and such other
fees and penalties determined to be owed to a pole owner as a result of such
audit, including any fees and penalties for back rent, safety violations,
unauthorized attachments, and trespass.  Tenant shall have the right to enter
into settlement agreements or modifications to Pole Agreements for audit
disputes without Landlord's consent provided that (i) no Event of Default then
exists, (ii) Tenant promptly and with commercially reasonable diligence
negotiates a modification or settlement relating to such audit, (iii) the terms
of such settlement agreement or modification do not impose any obligations on
Landlord or impair Landlord's rights with respect to the Leased Property, and
(iv) any and all monetary amounts payable thereunder are Tenant's sole
responsibility and such amounts are paid in accordance with the terms of such
settlement agreement or modification.  Tenant shall consult with Landlord in the
event Tenant proposes to enter into a settlement agreement or modification of a
Pole Agreement in connection with an audit dispute involving amounts equal to or
greater than $200,000.

(f)At Landlord's option, Tenant shall (or shall cause Tenant's Subsidiaries to)
convey legal title to Landlord (or its designee) with respect to any or all of
the Easements, Permits and Pole Agreements, provided that with respect to any
conveyance, the following terms and conditions are satisfied: (i) Landlord has
obtained all requisite certificates, consents, approvals, licenses and permits
necessary for Landlord to hold legal title to such Easements, Permits and and/or
Pole Agreements, (ii)  Landlord pays all related transfer taxes and other costs
and expenses related to the conveyance, (iii) Landlord will cooperate with
Tenant to allow Tenant to obtain all requisite certificates, consents,
approvals, licenses and permits necessary for Tenant to continue to operate and
maintain the Leased Property in its own name pursuant to this CLEC Master Lease
and (iv) Landlord will promptly execute such additional documents and
instruments reasonably requested by Tenant (such as a letter of authorization or
a contractor's certificate directing a third party to recognize Tenant as having
the right to access any portion of the Leased Property covered by the Easements,
Permits and/or Pole Agreements) to enable Tenant to exercise its rights with

4747

 



--------------------------------------------------------------------------------

 

respect to the Leased Property and perform its obligations under this CLEC
Master Lease.  Subject to the satisfaction of the conditions set forth in the
immediately preceding sentence, Tenant shall, at no cost and expense to Tenant,
cooperate with Landlord in effectuating the conveyance of legal title to
Landlord (or its designee) for the applicable Easements, Permits and/or Pole
Agreements, which cooperation shall include executing such documents as
reasonably requested by Landlord to ensure that Landlord or its designee is
named as record owner under the applicable Easements, Permits and/or Pole
Agreements.  In no event shall any conveyance of legal title to Landlord or its
designee with respect to any Easement, Permit or Pole Agreement under this
Section 9.2 reduce or otherwise modify Tenant's obligations under this CLEC
Master Lease; it being agreed and understood that  Tenant shall continue to be
obligated to pay all license fees, usage fees, charges and other Impositions
associated with any Easement, Permit and/or Pole Agreement for which legal title
has been transferred to Landlord (or its designee).  Notwithstanding the
foregoing, Landlord shall be responsible for the payment of any license fees,
usage fees, charges and other Impositions due under any such Easement, Permit
and/or Pole Agreement that are solely attributable to legal title of such
Easement, Permit or Pole Agreement having been transferred to Landlord (or its
designee).

Encroachments, Restrictions, Mineral Leases, etc.

 

(a)If any of the Leased Improvements shall, at any time, encroach upon any
property, street or right-of-way, or shall violate any restrictive covenant or
other agreement affecting the Leased Property, or any part thereof or any
Capital Improvement thereto, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or the use of
the Leased Property or any Capital Improvement thereto is impaired, limited or
interfered with by reason of the exercise of the right of surface entry or any
other provision of a lease or reservation of any oil, gas, water or other
minerals and such encroachment or violation does not result from a breach by
Tenant of its obligations under Section 9.2, then promptly upon the request of
Landlord, each of Tenant and Landlord, subject to their right to contest the
existence of any such encroachment, violation or impairment, shall protect,
indemnify, save harmless and defend the other party hereto from and against
fifty percent (50%) of all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable
attorneys', consultants' and experts' fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment.  In the event of an
adverse final determination with respect to any such encroachment, violation or
impairment, either (a) each of Tenant and Landlord shall be entitled to obtain
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Landlord or Tenant or (b) Tenant at the shared cost and
expense of Tenant and Landlord on a 50-50 basis shall make such changes in the
Leased Improvements, and take such other actions, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such encroachment, violation or impairment.

(b)Tenant's (and Landlord's) obligations under this Section 9.3 shall be in
addition to and shall in no way discharge or diminish any obligation of any
insurer under any

4848

 



--------------------------------------------------------------------------------

 

policy of title or other insurance and, to the extent the recovery thereof is
not necessary to compensate Landlord and Tenant for any damages incurred by any
such encroachment, violation or impairment, Tenant shall be entitled to fifty
percent (50%) of any sums recovered by Landlord under any such policy of title
or other insurance up to the maximum amount paid by Tenant under this Section
9.3 and Landlord, upon request by Tenant, shall assign Landlord's rights under
such policies to Tenant; provided such assignment does not adversely affect
Landlord's rights under any such policy.

(c)Landlord agrees to use reasonable efforts to seek recovery under any policy
of title or other insurance under which Landlord is an insured party for all
losses, liabilities, obligations, claims, damages, penalties, causes of action,
costs and expenses (including reasonable attorneys', consultants' and experts'
fees and expenses) based on or arising by reason of any such encroachment,
violation or impairment as set forth in this Section 9.3; provided, however,
that in no event shall Landlord be obligated to institute any litigation,
arbitration or other legal proceedings in connection therewith unless Landlord
is reasonably satisfied that Tenant has the financial resources needed to fund
such litigation and Tenant and Landlord have agreed upon the terms and
conditions on which such funding will be made available by Tenant, including,
but not limited to, the mutual approval of a litigation budget.

Article X

Construction of Capital Improvements to the Leased Property

. Tenant shall, with respect to any CLEC Facility, have the right to make a
Capital Improvement, including, without limitation, any Capital Improvement
required by Section 8.2 or 9.1(a), without the consent of Landlord if the
Capital Improvement is constructed in accordance with the Engineering
Standard.  Tenant shall have the right to modify the Engineering Standard from
time to time subject to Landlord's consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
Tenant shall have the right, without Landlord's consent, to modify the
Engineering Standard as long as the modification is consistent with or exceeds
Prudent Industry Practice and is in compliance with applicable Legal
Requirements. All Capital Improvements that do not comply with the Engineering
Standard shall be subject to Landlord's review and approval, which approval
shall not be unreasonably withheld.  If Tenant desires to make a Capital
Improvement for which Landlord's approval is required, Tenant shall submit to
Landlord in reasonable detail a general description of the proposal, the
projected cost of construction and such plans and specifications, permits,
licenses, contracts and other information concerning the proposal as Landlord
may reasonably request.  It shall be reasonable for Landlord to condition its
approval of any Capital Improvement upon any or all of the following terms and
conditions:

(a)Such construction shall be effected pursuant to detailed plans and
specifications approved by Landlord (such approval not to be unreasonably
withheld, delayed or conditioned) for Capital Improvements for which detailed
plans and specifications are customarily prepared;

(b)Such construction shall be conducted under the supervision of an architect or
engineer selected by Tenant and approved by Landlord, which approval shall not
be unreasonably withheld, delayed or conditioned; and

4949

 



--------------------------------------------------------------------------------

 

(c)No Capital Improvement will result in the Leased Property becoming a “limited
use” property for purposes of United States federal income taxes.

Tenant shall be permitted (but not required) to construct Capital Improvements
in accordance with the terms of this Article X; provided however, that Tenant
shall be required to construct Capital Improvements to the extent the
construction of such Capital Improvements are necessary in order for Tenant to
comply with its obligations under Section 9.1

Growth Capital Improvements

.  

(a)Landlord shall, in accordance with the terms of this Section 10.2, fund to
Tenant up to an aggregate of One Billion Seven Hundred Fifty Million Dollars
($1,750,000,000.00) (collectively, the “Cumulative GCI Commitment”) for (i)
certain capital costs and expenses incurred by Tenant for completed GCI projects
during (or in calendar year 2020, prior to) the Initial Term for GCIs made with
respect to the Leased Property hereunder and to the ILEC Leased Property under
the ILEC Master Lease and (ii) Equipment Loans pursuant to the CLEC Equipment
Loan Agreement and/or the ILEC Equipment Loan Agreement, which Cumulative GCI
Commitment shall be subject to the following annual limits for each calendar
year during the Initial Term, as such annual limits may be modified and adjusted
pursuant to the terms of Section 10.2(e) and otherwise in this CLEC Master Lease
(collectively, “Annual GCI Limits”):

Year

Amount

2020

$125,000,000

2021

$225,000,000

2022

$225,000,000

2023

$225,000,000

2024

$225,000,000

2025

$175,000,000

2026

$175,000,000

2027

$125,000,000

2028

$125,000,000

2029

$125,000,000

(b)Without limiting the generality of the foregoing, all (i) GCI Funded Amounts
made under this CLEC Master Lease, (ii) GCI Funded Amounts made under the ILEC
Master Lease and (iii) Equipment Loans funded pursuant to the CLEC Equipment
Loan Agreement and/or the ILEC Equipment Loan Agreement shall be applied
against, and reduce for future fundings by Landlord, both the Cumulative GCI
Commitment and the Annual GCI Limits.  For the avoidance of doubt, to the extent
that any Tenant Payment Offset Amounts for unfunded GCI Requested Amounts or
unfunded proceeds of a CLEC Equipment Loan are applied by Tenant as offsets
against Rent in accordance with Section 3.4, or that the ILEC Tenant applies the
same defaulted obligation amounts or unfunded proceeds of an ILEC Equipment Loan
as offsets against rent payable under the ILEC Master Lease pursuant to any
comparable provision in the ILEC Master Lease, for purposes of the previous
sentence, the amount of all such Tenant Payment Offsets and ILEC Master Lease
and ILEC Equipment Loan offsets shall be deemed included in

5050

 



--------------------------------------------------------------------------------

 

the GCI Funded Amounts or Equipment Loans, as the case may be, as of the date of
such applicable offset.

(c)Not more frequently than monthly during the Initial Term, Tenant may deliver
to Landlord a GCI Request Report, requesting funding by Landlord from the
Cumulative GCI Commitment for reimbursement of costs incurred for the completed
GCI projects specified in such GCI Request Report for which Tenant is seeking
reimbursement, which GCI Request Report shall specify the funding amount that
Tenant seeks with respect to such projects (“Requested Funding Amount”).  Within
thirty (30) days after Landlord’s receipt of a GCI Request Report specifying a
Requested Funding Amount, Landlord will pay to Tenant such Requested Funding
Amount.  Landlord’s requirement to fund such Requested Funding Amounts shall be
subject to Tenant’s compliance in all material respects with the standards set
forth in Section 10.3, the funding limits set forth in this Section 10.2, and
that no Event of Default shall then exist under this CLEC Master Lease.

(d)With respect to each installment of the Cumulative GCI Commitment funded by
Landlord to Tenant (each installment, a “GCI Funded Amount”), from and after the
first (1st) anniversary of the funding date (the “GCI Funding Date”) of any GCI
Funded Amount, additional Rent with respect to each GCI Funded Amount (“GCI
Rent”) shall be payable to Landlord, monthly, in advance, in an amount equal to
one-twelfth (1/12th) of the product of (i) the subject GCI Funded Amount
multiplied by (ii) the Annualized Capitalization Rate then applicable with
respect to such GCI Funded Amount.  With respect to each GCI Funded Amount, the
first installment of GCI Rent will be payable by Tenant to Landlord on the date
(“Initial GCI Rent Date”) that is the fifth (5th) Business Day of the month
following the first (1st) anniversary of the GCI Funding Date and GCI Rent with
respect to each GCI Funded Amount shall be due and payable to Landlord on the
fifth (5th) Business Day of each remaining month in the Initial Term.  Without
limiting the foregoing, on the Initial GCI Rent Date for each GCI Funded Amount,
Tenant shall also pay to Landlord prorated GCI Rent for the period from the date
of the first (1st) anniversary of the GCI Funding Date through and including the
end of the applicable month.  By way of illustration, if Landlord provides a GCI
Funded Amount to Tenant in the amount of $30,000,000, the GCI Rent for such GCI
Funded Amount shall be a monthly amount of $200,000, which is 1/12th of the
annual amount of $2,400,000 (i.e., 8% of $30,000,000) starting on the Initial
GCI Rent Date for such GCI Funded Amount, but subject to escalation every twelve
months pursuant to the definition of Annualized Capitalization Rate.
Notwithstanding anything to the contrary herein, in no event shall any GCI Rent
be due and payable hereunder after April 5, 2030.  The GCI Funding Date for any
GCI Funded Amounts made by Landlord to Tenant on the date hereof for GCI
projects completed prior to the date hereof shall be the date hereof. Landlord
and Tenant agree, unless otherwise required by a Final Determination, to treat,
for purposes of Section 467 and the Treasury Regulations promulgated thereunder,
GCI Rent as accruing ratably during the monthly rental period in which such GCI
Rent is payable.

(e)If, during 2020 (or earlier as set forth in Section 10.2(a)) and any calendar
year during the Term, the costs incurred (x) by Tenant for completed GCI
projects with respect to the Leased Property hereunder, plus (y) the costs
incurred by the ILEC Tenant for completed GCI projects with respect to the ILEC
Leased Property, exceeds the Annual GCI Limit for such calendar year, such
excess amounts spent in any prior calendar year may be included in a Requested
Funding Amount made under this CLEC Master Lease or under the ILEC Master Lease
toward

5151

 



--------------------------------------------------------------------------------

 

the Annual GCI Limit in any later calendar year during the Initial Term, and
Tenant or ILEC Tenant shall be reimbursed therefor by Landlord or by the ILEC
Landlord, as the case may be, in such subsequent calendar year. In addition, to
the extent that total Requested Funding Amounts under this CLEC Master Lease and
under the ILEC Master Lease for any calendar year during the Initial Term are
less than the Annual GCI Limit for such calendar year, such aggregate unfunded
amount in any calendar year (the “Carryover Amount”) shall be included in the
Annual GCI Limit for following calendar years during the Initial Term until
fully funded by Landlord and the ILEC Landlord; provided; however; that in no
calendar year shall Landlord’s and ILEC Landlord’s combined total obligation to
fund (i) Requested Funding Amounts to Tenant and to ILEC Tenant for GCI
expenditures or (ii) Equipment Loans, exceed Two Hundred Fifty Million Dollars
($250,000,000), except that, during calendar year 2021 only, Landlord’s combined
total obligation to fund may exceed Two Hundred Fifty Million Dollars
($250,000,000) to the extent of any Carryover Amounts with respect to calendar
year 2020.

(f)Notwithstanding anything to the contrary herein, Landlord and Tenant hereby
agree that the Cumulative GCI Commitment, Annual GCI Limits (and all applicable
sub-thresholds, including the Sub-IRR Capped Expenditures, expenditures subject
to the Challenge Right Cap and Equipment Loans) shall be shared between this
CLEC Master Lease, the ILEC Master Lease, the CLEC Equipment Loan Agreement and
the ILEC Equipment Loan Agreement in all respects. Accordingly, all GCI Request
Reports, Requested Funding Amounts and requests for Equipment Loans shall in
detail reasonably acceptable to Landlord identify and bifurcate Requested
Funding Amounts and Equipment Loans between this CLEC Master Lease, the ILEC
Master Lease, the CLEC Equipment Loan Agreement and the ILEC Equipment Loan
Agreement (for purposes of determining, among other things, the remaining
Cumulative GCI Commitment and remaining Annual GCI Limits, and the available
amounts under ILEC Equipment Loan Agreement and the CLEC Equipment Loan
Agreement), provided, however, that applicable GCI Funding Dates, GCI Rent
amounts and GCI Rent payment terms shall be determined separately for each GCI
Funded Amount made under this CLEC Master Lease and under the terms of the ILEC
Master Lease, and payment terms for Equipment Loans shall be as specified
pursuant to the terms of the CLEC Equipment Loan Agreement and the ILEC
Equipment Loan Agreement.

(g)Without limiting the foregoing, to the extent that capital expenditures
incurred by Tenant with respect to GCI projects with respect to the Leased
Property hereunder or with respect to the ILEC Leased Property that were
completed prior to emergence from bankruptcy pursuant to and described in the
Settlement Agreement have been reimbursed to Tenant or ILEC Tenant (as
applicable) by Landlord or by ILEC Landlord (as applicable) on or prior to the
Commencement Date, such reimbursements shall be deemed GCI Funded Amounts made
as of the date hereof and shall be applied against the Annual GCI Limit for
calendar year 2020 and such projects are hereby approved by Landlord.

10.3GCI Review Standards.  

(a)Landlord and Tenant will establish a committee (the “GCI Committee”)
consisting of three (3) Landlord representatives and three (3) Tenant
representatives (which Tenant and Landlord, respectively, shall select (and may
replace from time to time by written notice to the other party) in their sole
and absolute discretion).  The GCI Committee shall review Tenant plans for GCI
expenditures and Equipment Loans as set forth in the GCI Forecast.  The GCI

5252

 



--------------------------------------------------------------------------------

 

Committee shall meet every quarter of 2020, 2021 and 2022, and thereafter, the
GCI Committee shall meet semi-annually, all at mutually agreed dates, times and
places.  In addition, (i) the GCI Committee under this CLEC Master Lease and the
ILEC Master Lease shall be the same and Tenant and ILEC Tenant shall jointly
agree on the three (3) Tenant/ILEC Tenant representatives and (ii) all reporting
pursuant to Section 10.4(b) shall be submitted jointly by Tenant and ILEC
Tenant.

(b)Tenant shall prepare an annual “GCI Forecast” which shall consist of a
monthly GCI forecast, monthly Equipment Loan forecast, a proposed funding
schedule and Equipment Loan draw schedule for the upcoming year, and a three (3)
year annual forecast, in each case with reasonable detail on how and where the
GCI expenditures will be invested and the associated returns, including return
models, target market analyses, if applicable, and types of investment, and such
annual forecast shall include the amount of estimated Equipment Loans for such
projected period. Tenant shall deliver each GCI Forecast to Landlord on or
before December 1 of each calendar year.

(c)

(i)Notwithstanding anything to the contrary herein, other than as expressly set
forth in this Section 10.3, Landlord shall have no ultimate consent or approval
over any proposed Tenant GCI expenditures; provided, however, that, subject to
the dispute resolution mechanism in Section 10.3(c)(ii), Landlord shall have the
right to disapprove any such expenditures that do not constitute Real Property
Improvements. With respect to any GCI expenditures that Tenant reasonably
projects will have a 9% or greater IRR, Landlord shall have the challenge rights
described in Section 10.3(d)(i), but otherwise shall have no approval or consent
right over such expenditures. With respect to any GCI expenditures that Tenant
reasonably projects will have an IRR less than 9% (“IRR Threshold”), such
expenditures shall be approved in Landlord’s reasonable discretion; provided,
that in each calendar year through and including 2029, Tenant and ILEC Tenant on
a combined basis may make up to $60,000,000 of GCI expenditures below the IRR
Threshold without Landlord’s or ILEC Landlord’s approval (“Sub-IRR Capped
Expenditures”), as applicable.

(ii)Notwithstanding anything to the contrary contained in this Section 10.3, in
the event that Landlord and Tenant disagree as to whether any proposed GCI
expenditure constitutes a Real Property Improvement, the parties shall follow
the dispute resolution procedures in Section 41.15. If no agreement shall be
reached thereby, the disagreement shall be brought to an independent law or
accounting firm, reasonably acceptable to both Landlord and Tenant, with
nationally recognized expertise in such determinations to determine whether such
proposed GCI expenditure constitutes a Real Property Improvement at a “should”
level of comfort. The independent firm will have sixty (60) days to make a
determination with respect to such disagreement and its determination shall be
final and binding on the parties.  If such independent firm concludes that any
such expenditure “should” constitute a Real Property Improvement, Landlord may
request that such independent firm provide Landlord with a written opinion to
that effect, and Landlord and Tenant agree that the rendering of such opinion
shall not, in and of itself, disqualify such independent firm from future
service under this Section 10.3.  The costs

5353

 



--------------------------------------------------------------------------------

 

and expense incurred in connection with the services provided by such
independent firm with respect to any matter referred to such independent firm
shall be borne by the party whose position with respect to such matter is not
upheld by such independent firm. If such independent firm determines that any
proposed GCI expenditure does not constitute a Real Property Improvement at a
“should” level of comfort, Landlord shall have no obligation to fund such
expenditure under this Agreement.

(d)2020 GCI Expenditures; 2021-2030 GCI Expenditures:  

(i)Prior to the Effective Date, Tenant and Landlord have agreed upon planned GCI
expenditures for the 2020 calendar year and such expenditures are hereby
approved. Beginning in 2021, the GCI Committee will discuss proposed GCI
projects and Equipment Loans in good faith at the applicable quarterly or
semi-annual meeting. However, for the avoidance of doubt, annual and rollover
allocated amounts set forth in Sections 10.2(a) and (d) above will not require
Landlord’s approval.

(ii)Notwithstanding the foregoing, starting with the 2021 calendar year, in any
such calendar year Landlord and the ILEC Landlord on a combined basis shall have
the unilateral right to object to up to Twenty-Five Million ($25,000,000) (the
“Challenge Right Cap”) of proposed GCI expenditures equal to or exceeding the
IRR Threshold in any calendar year (the “Challenge Right”) that Landlord or the
ILEC Landlord, as applicable, determines in good faith should not be considered
GCI (each, a “Disputed GCI Expenditure”).  Tenant (and ILEC Tenant) shall have
the right, through the Tenant representatives of the GCI Committee, to present
supporting documentation demonstrating that the proposed expenditures should be
considered GCI; provided that Landlord’s good faith determination shall control
with respect to Disputed GCI Expenditures up to the annual Challenge Right Cap;
provided, further, that, for the avoidance of doubt, this provision shall not
apply to Sub-IRR Capped Expenditures.

(iii)In the event that Landlord or the ILEC Landlord, on one hand, and Tenant or
the ILEC Tenant, on the other hand, disagree as to whether any GCI expenditure
in excess of the annual Challenge Right Cap for the applicable year is eligible
for reimbursement as a GCI, the disagreement will be brought to Altman Vilandrie
(if available) or otherwise an independent third-party professional reasonably
acceptable to both Parties (the costs of which shall be borne solely by
Landlord), which independent third-party professional will have ten (10) days to
make a determination with respect to such disagreement. The determination of
such third-party professional shall be final and binding on the Parties.  If
such independent third-party professional determines that any proposed GCI
investment does not comply with the definition of GCI, then Tenant or ILEC
Tenant, as the case may be, may replace such investment with a replacement
investment satisfying the definition of GCI.

GCI Reporting

.  All GCI, whether funded by Landlord or funded by Tenant pending Landlord
reimbursement, including in-process GCI, shall be deemed a part of the Leased
Property and the CLEC Facilities for all purposes and shall be owned by
Landlord, and Tenant shall provide the following items to Landlord with respect
to all GCI:

5454

 



--------------------------------------------------------------------------------

 

(a)No later than the fifteenth (15th) day of each calendar month during the
Term, Tenant shall deliver to Landlord a GCI Project Report for the prior
calendar month;

(b)Once per calendar quarter, any information, certificates, licenses, new
Permits or Pole Agreements or other documents reasonably requested by Landlord
which are necessary and obtainable to confirm that Tenant will be able to use
the GCI upon completion thereof in accordance with the Primary Intended Use;

(c)Once per calendar quarter, a deed or such other agreement reasonably
requested by Landlord conveying title or beneficial interest to Landlord to any
land, easements, or rights of way acquired for the purpose of constructing such
GCI free and clear of any Encumbrances except those approved by Landlord, and
accompanied by an ALTA survey thereof reasonably satisfactory to Landlord; and

(d)Once per calendar quarter, if available and reasonably requested by Landlord,
endorsements to any outstanding policy of title insurance covering the Leased
Property or commitments therefor reasonably satisfactory in form and substance
to Landlord (i) updating the same without any additional exception except those
that do not materially affect the value of such Leased Property and do not
interfere with the use of the Leased Property or as may be approved by Landlord,
which approval shall not be unreasonably withheld, delayed or conditioned, and
(ii) increasing the coverage thereof by an amount equal to the cost of the GCI;

(e)Within ninety (90) days after the conclusion of the GCI Committee meeting in
the fourth (4th) quarter of each calendar year (or third (3rd) quarter, if
applicable, for any year in which the GCI Committee only meets semi-annually),
an Officer’s Certificate setting forth in reasonable detail the projected GCI
expenditures and Equipment Loans for the following year;

(f)On or before the last day of the first (1st) quarter of each calendar year,
an Officer’s Certificate setting forth in reasonable detail the actual (i)
capital expenditures incurred by Tenant for GCI, (ii) total GCI Funded Amounts
(and applicable GCI Funding Dates) and (iii) Equipment Loans received (and dates
funded), for the prior year; and

(g)During the GCI Committee meeting in the fourth (4th) quarter of each calendar
year (or third (3rd) quarter, if applicable, for any year in which the GCI
Committee only meets semi-annually), Tenant shall deliver to Landlord “as built”
drawings (to the extent received by Tenant) of the fiber and/or related assets
constructed during such year, certified (to the extent Tenant can obtain using
commercially reasonable efforts) as accurate by the lead architect or primary
engineer that supervised such work.

Tenant Capital Improvements

. If Tenant constructs a Capital Improvement that is not funded by Landlord
pursuant to Section 10.2 above as GCI (each a “Tenant Capital Improvement”) and
the Capital Improvement constitutes maintenance, repair, overbuild, upgrade or
replacement of the Leased Property, including, without limitation, the
replacement of copper distribution systems with fiber distribution systems (each
a “TCI Replacement”), then such TCI Replacement shall automatically become a
part of the Leased Property.  If a Tenant Capital Improvement constitutes an
Extension of the Distribution Systems to a New Geographic Area where Tenant or
its Subsidiaries are licensed as a competitive local

5555

 



--------------------------------------------------------------------------------

 

exchange carrier (each a “TCI CLEC Extension”), then Tenant shall receive fair
value for such TCI CLEC Extension by having such TCI CLEC Extension included as
part of the Communications Assets sold under Article XXXVI.

Construction Requirements for All Capital Improvements

.  Whether or not Landlord's review and approval is required, for all Capital
Improvements:

(a)Tenant shall comply with the applicable building codes and regulations with
respect to the construction of the applicable Capital Improvement and shall have
procured and paid for all municipal and other governmental permits and
authorizations required to be obtained with respect to such Capital Improvement,
and Landlord shall join in the application for such permits or authorizations
whenever such action is necessary; provided, however, that (i) with respect to
any Tenant Capital Improvement, any such joinder shall be at no cost or expense
to Landlord; and (ii) any plans required to be filed in connection with any such
application which require the approval of Landlord as hereinabove provided shall
have been so approved by Landlord; and

(b)All work done in connection with such construction shall be done promptly and
using materials and resulting in work that is in accordance with Prudent
Industry Practice and in conformity in all material respects with all Legal
Requirements.

(c)On or before the last day of the first (1st) quarter of each calendar year,
Tenant shall present to Landlord an “Annual Construction Summary” that (i)
reports on all TCI Replacements for which no Requested Funding Amount has been
submitted, (ii) reserved, (iii) provides a pictorial representation of each CLEC
Facility illustrating which portions of each CLEC Facility are Leased Property,
and which portions are Tenant’s Property, (iv) provides a written description
containing sufficient detail to provide a clear demarcation between Tenant’s
Property and the Leased Property respective to each TCI Replacement in excess of
Five Hundred Thousand Dollars ($500,000), and (v) is accompanied by a report of
a nationally recognized accounting firm that confirms, based upon an agreed-upon
procedures review, the accuracy of the Annual Construction Summary and that the
Capital Improvements have not degraded the structural integrity of the Leased
Property. Tenant shall select such nationally recognized accounting firm,
subject to the approval of Landlord. Any fees associated with the review of the
nationally recognized accounting firm shall be shared equally between Tenant and
Landlord. If, as a result of the report from the nationally recognized
accounting firm, Landlord determines that a Capital Improvement has impaired the
structural integrity or value of the Leased Property or that a Capital
Improvement has been improperly designated as Tenant's Property, Landlord may
demand and Tenant shall be obligated to remediate the problems noted by Landlord
to the satisfaction of Landlord.  

(d)Within one-hundred (120) days after the Commencement Date, Tenant and
Landlord will develop and document operating procedures to govern the Annual
Construction Summary described in clause (c) above, which procedures may
substitute the requirement to deliver a physical report containing required
information (such as the pictorial representation) with a requirement to allow
Landlord to access Tenant's engineering record systems in order to access the
same or equivalent information.

Reserved

.  

5656

 



--------------------------------------------------------------------------------

 

Joint Development of CLEC Fiber GCIs

.  Following Landlord’s receipt of the GCI Forecast setting forth Tenant’s
projected GCI expenditures and GCI projects for the specified calendar year,
Landlord may elect, at its sole option, with respect to any projected fiber
deployments identified therein, to deploy additional fiber cables or strands in
excess of the fiber deployment contemplated by Tenant with respect thereto (such
option, the “Codeployment Right” and the applicable project with respect to
which Landlord exercises such Codeployment Right, a “Codeployment
Project”).  Landlord may exercise such Codeployment Right by delivery of written
notice thereof (a “Codeployment Notice”) to Tenant on or prior to the date that
is forty-five (45) days following Landlord’s receipt of the applicable GCI
Forecast, which Codeployment Notice shall identify in reasonable detail the
applicable Codeployment Project and the additional fiber cables or strands to be
added for Landlord’s benefit (“Landlord’s Reserved Fiber”). Upon Landlord’s
exercise of a Codeployment Right with respect to any Codeployment Project,
Landlord and Tenant shall each jointly fund fifty percent (50%) of the total
cost (provided that Tenant’s funding obligation shall not exceed the projected
GCI expenditure for such project other than in the case of cost overruns not
applicable to Landlord’s Reserved Fiber) to complete such Codeployment Project
(excluding cost overruns, damages and liabilities, in each case, caused by
grossly negligent or intentional acts or omissions by Tenant), including the
installation of Landlord’s Reserved Fiber specified in the Codeployment
Notice.  Landlord shall pay or reimburse to Tenant an amount equal to fifty
percent (50%) of the costs and expenses incurred in completing the Codeployment
Project based on the estimated costs provided in the GCI Forecast, plus, upon
completion of the Codeployment Project, the increased costs (or other true-up
costs) arising from installing Landlord’s Reserve Fiber (provided, that
Landlord’s payment obligation shall not include any share of cost overruns
arising from grossly negligent or intentional acts or omissions of Tenant),
which amounts payable by Landlord shall not be deemed a GCI Funded Amount and no
GCI Rent shall be payable with respect to Landlord’s payment of its fifty
percent (50%) share of Codeployment Projects.  Tenant’s fifty percent (50%)
share of any such Codeployment Projects is qualified as a GCI for reimbursement
pursuant to a Requested Funding Amount under Section 10.2(c), and any GCI Funded
Amount with respect thereto shall be subject to payment of GCI Rent in
accordance with Section 10.2.  Landlord’s Reserved Fiber shall be owned by
Landlord and shall not be included in the Leased Property, but all other
components of the Codeployment Project shall be part of the Leased Property for
all purposes hereunder.  If, following Landlord’s funding of fifty percent (50%)
of the total costs to complete a Codeployment Project as provided in this
Section 10.8, Tenant ceases work, except in instances of Unavoidable Delay, on
such Codeployment Project for one hundred eighty (180) days, in the aggregate,
during any one (1) year period, Tenant shall proceed to refund to Landlord all
amounts funded by Landlord in connection with such Codemployment Project.

Article XI

Liens

. Subject to the provisions of Article XII relating to permitted contests,
Tenant will not (and will not permit any of its Subsidiaries to) directly or
indirectly create or allow to remain and will promptly discharge at its expense
any lien, attachment, title retention agreement or claim upon the Leased
Property or any Capital Improvement thereto or any attachment, levy, claim or
encumbrance in respect of the Rent, excluding, however, (i) this CLEC Master
Lease; (ii) [intentionally omitted]; (iii) restrictions and other Encumbrances
which are consented to in writing by Landlord (such consent not to be
unreasonably withheld, delayed or conditioned); (iv) liens for Impositions which
Tenant or its Subsidiaries are not required to pay hereunder; (v) subleases

5757

 



--------------------------------------------------------------------------------

 

(including, but not limited to, any rights granted by Tenant or any of its
Subsidiaries pursuant to an IRU contract, a dark fiber agreement, a dim fiber
agreement or a collocation agreement) permitted by Article XXII; (vi) liens for
Impositions not yet delinquent or being contested in accordance with Article
XII; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors for
sums either disputed or not yet due, provided that (1) the payment of such sums
shall not be postponed under any related contract for more than sixty (60) days
after the completion of the action giving rise to such lien unless being
contested in accordance with Article XII; or (2) any such liens are in the
process of being contested as permitted by Article XII; (viii) any liens created
by Landlord; (ix) liens related to equipment leases or equipment financing for
TCI Replacements which are used or useful in Tenant's business on the TCI
Replacements, provided that the payment of any sums due under such equipment
leases or equipment financing shall either (1) be paid as and when due in
accordance with the terms thereof, or (2) be in the process of being contested
as permitted by Article XII; (x) liens granted as security for the obligations
of Tenant and its Affiliates under Permitted Leasehold Mortgages and, subject to
the terms of this Section 11.1, any Debt Agreement with respect to TCI CLEC
Extensions; and (xi) Easements, Pole Agreements, Permits, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to any Leased Property, in each case whether now
or hereafter in existence, not individually or in the aggregate materially
interfering with the conduct of the business on the Leased Property, taken as a
whole.

For the avoidance of doubt, the parties acknowledge and agree that Tenant has
not granted any liens in favor of Landlord as security for its obligations
hereunder (except to the extent contemplated in the final paragraph of this
Section 11.1) and nothing contained herein shall be deemed or construed to
prohibit (a) the issuance of a lien on the Equity Interests in Tenant (it being
agreed that any foreclosure by a lien holder on such interests in Tenant shall
be subject to any applicable restrictions set forth in Article XXII), or (b)
Tenant and its Subsidiaries from pledging any of Tenant's Property (including
any Communications Licenses), and any TCI CLEC Extensions, as collateral, but
such pledge shall be subject to the obligations of Tenant to transfer the
Tenant's Property and such TCI CLEC Extensions to a Successor Tenant pursuant to
Article XXXVI free and clear of any Encumbrances to the extent the same
constitute Communications Assets.

Landlord and Tenant intend that this CLEC Master Lease be an indivisible true
lease that affords the parties hereto the rights and remedies of landlord and
tenant hereunder and does not represent a financing arrangement.  This CLEC
Master Lease is not an attempt by Landlord or Tenant to evade the operation of
any aspect of the law applicable to any of the Leased Property.  Except as
otherwise required by applicable law or any accounting rules or regulations,
Landlord and Tenant hereby acknowledge and agree that this CLEC Master Lease
shall be treated as an operating lease for all purposes and not as a synthetic
lease, financing lease or loan and that Landlord shall be entitled to all the
benefits of ownership of the Leased Property, including depreciation for all
federal, state and local tax purposes.

Notwithstanding (a) the form and substance of this CLEC Master Lease and (b) the
intent of the parties, and the language contained herein providing that this
CLEC Master Lease shall at all times be construed, interpreted and applied to
create an indivisible lease of all of the Leased Property, if any court of
competent jurisdiction finds that this CLEC Master Lease is a

5858

 



--------------------------------------------------------------------------------

 

financing arrangement, this CLEC Master Lease shall be considered a secured
financing agreement and Landlord's title to the Leased Property shall constitute
a perfected first priority lien in Landlord's favor on the Leased Property to
secure the payment and performance of all the obligations of Tenant hereunder
(and to that end, Tenant hereby grants, assigns and transfers to the Landlord a
security interest in all right, title or interest in or to any and all of the
Leased Property, as security for the prompt and complete payment and performance
when due of Tenant's obligations hereunder).  Tenant authorizes Landlord, at the
expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
CLEC Master Lease or to more fully perfect or renew the rights of the Landlord,
and to subordinate to the Landlord the lien of any Permitted Leasehold
Mortgagee, with respect to the Leased Property (it being understood that nothing
herein shall affect the rights of a Permitted Leasehold Mortgagee under Article
XVII hereof).  At any time and from time to time upon the request of the
Landlord, and at the expense of the Tenant, Tenant shall promptly execute,
acknowledge and deliver such further documents and do such other acts as the
Landlord may reasonably request in order to effect fully this CLEC Master Lease
or to more fully perfect or renew the rights of the Landlord with respect to the
Leased Property.  Upon the exercise by the Landlord of any power, right,
privilege or remedy pursuant to this CLEC Master Lease which requires any
consent, approval, recording, qualification or authorization of any governmental
authority, Tenant will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that Landlord may be required to obtain from Tenant for such consent,
approval, recording, qualification or authorization.

Article XII

Permitted Contests

.  Tenant, upon prior Notice to Landlord, on its own or in Landlord's name, at
Tenant's expense, may contest, in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any licensure or certification
decision (including pursuant to any Communications Regulation), Additional
Charge (other than an Additional Charge payable to Landlord in which case
Section 3.3 shall apply), Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge (including charges, fees and penalties for
audit disputes under Pole Agreements, Permits and Easements relating to back
rent, safety violations, unauthorized attachments, and trespass) or claim;
provided, however, that (i) in the case of an unpaid Additional Charge,
attachment, levy, Encumbrance, charge (including charges, fees and penalties for
audit disputes under Pole Agreements, Permits and Easements relating to back
rent, safety violations, unauthorized attachments, and trespass) or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Landlord and from the Leased Property or any Capital Improvement
thereto; (ii) neither the Leased Property or any Capital Improvement thereto,
the Rent therefrom nor any part or interest in either thereof would be in any
material danger of being sold, forfeited, attached or lost; (iii) in the case of
a Legal Requirement, neither Landlord nor Tenant would be in any material danger
of civil or criminal liability for failure to comply therewith pending the
outcome of such proceedings; (iv) in the case of a Legal Requirement, Additional
Charge, Encumbrance or charge, Tenant shall give such reasonable security as may
be required by Landlord to insure ultimate payment of the same and to prevent
any sale or forfeiture of the Leased Property or any Capital Improvement thereto
or the Rent by reason of such non-payment or noncompliance; (v) in the case of
an Insurance Requirement, the coverage required by Article XIII shall be
maintained; (vi) Tenant shall keep

5959

 



--------------------------------------------------------------------------------

 

Landlord reasonably informed as to the status of the proceedings; and (vii) if
such contest be finally resolved against Landlord or Tenant, Tenant shall
promptly pay the amount required to be paid, together with all interest and
penalties accrued thereon, or comply with the applicable Legal Requirement or
Insurance Requirement.

Landlord, at Tenant's expense and request, shall reasonably cooperate with
Tenant in connection with Tenant's exercise of any contest rights under this
Article XII (including, without limitation, any audit and appeal rights of
Tenant and refunds sought by Tenant) and shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein.

The provisions of this Article XII shall not be construed to permit Tenant to
contest the payment of Rent or any other amount (other than Impositions or
Additional Charges which Tenant may from time to time be required to impound
with Landlord) payable by Tenant to Landlord hereunder.

Tenant shall indemnify, defend, protect and save Landlord harmless from and
against any liability, cost or expense of any kind that may be imposed upon
Landlord in connection with any such contest and any loss resulting therefrom,
except in any instance where Landlord opted to join and joined as a party in the
proceeding despite Tenant's having sent written notice to Landlord of Tenant's
preference that Landlord not join in such proceeding.

Article XIII

General Insurance Requirements

.  During the Term, Tenant shall at all times keep the Leased Improvements that
are central office locations, and all property located in or on such Leased
Improvements, including Capital Improvements thereto (collectively, the “Insured
Leased Improvements”) and Tenant's Property, insured with the kinds and amounts
of insurance described below at each location where the Insured Leased
Improvements and the Tenant’s Property located therein have a combined estimated
total value exceeding Five Hundred Thousand Dollars ($500,000.00) (“Insured
Location”).  The $500,000.00 combined estimated total value amount (“Insurable
Amount”) is subject to annual review by Tenant.  Tenant may increase the
Insurable Amount without first obtaining Landlord's consent so long as: (i) the
increased Insurable Amount is consistent with Tenant's practice for its retained
properties, and (ii) the increased Insurable Amount would not prevent Tenant
from self-insuring its insurance obligations pursuant to Section 13.9 if it
chose to do so.  Otherwise, Tenant must obtain Landlord's consent, which will
not be unreasonably withheld, delayed or conditioned, to increase the Insurable
Amount.  Each element of insurance described in this Article XIII shall be
maintained with respect to the Insured Leased Improvements of each CLEC Facility
and Tenant's Property and operations thereon at an Insured Location.  Such
insurance shall be written by companies permitted to conduct business in the
applicable State.  All third party liability type policies must name Landlord as
an “additional insured.”  All property policies shall name Landlord as “loss
payee” for its interests in each CLEC Facility.  Property losses shall be
payable to Landlord and/or Tenant as provided in Article XIV.  In addition, the
policies, as appropriate, shall name as an “additional insured” and/or “loss
payee” each Permitted Leasehold Mortgagee and as an “additional insured” or
“loss payee” the holder of any mortgage, deed of trust or other security
agreement (“CLEC Facility

6060

 



--------------------------------------------------------------------------------

 

Mortgagee”) securing any indebtedness or any other Encumbrance placed on the
Leased Property in accordance with the provisions of Article XXXI (“CLEC
Facility Mortgage”) by way of a standard form of mortgagee's loss payable
endorsement.  Except as otherwise set forth herein, any property insurance loss
adjustment settlement shall require the written consent of Landlord, Tenant, and
each CLEC Facility Mortgagee (to the extent required under the applicable CLEC
Facility Mortgage Documents) unless the amount of the loss net of the applicable
deductible is less than Five Million Dollars ($5,000,000) in which event no
consent shall be required.  Evidence of insurance shall be deposited with
Landlord and, if requested, with any CLEC Facility Mortgagee(s).  The insurance
policies required to be carried by Tenant hereunder shall insure against all the
following risks with respect to each Insured Location of a CLEC Facility:

(a)Loss or damage by fire, vandalism and malicious mischief, extended coverage
perils commonly known as “All Risk”, and all physical loss perils normally
included in such “All Risk” insurance, including, but not limited to, sprinkler
leakage and windstorm in an amount not less than the insurable value on a
Maximum Foreseeable Loss (as defined below in Section 13.2) basis and including
a building ordinance coverage endorsement, provided that in the event the
premium cost of any or all of earthquake, flood, windstorm (including named
windstorm) or terrorism coverages are available only for a premium that is more
than 2.5 times the average premium paid by Tenant (or prior operator of CLEC
Facilities) over the preceding three years for the insurance policy contemplated
by this Section 13.1(a), then Tenant shall be entitled and required to purchase
the maximum insurance coverage it deems most efficient and prudent to purchase
and Tenant shall not be required to spend additional funds to purchase
additional coverages insuring against such risks; and provided, further, that
some property coverages might be sub-limited in an amount less than the Maximum
Foreseeable Loss as long as the sub-limits are commercially reasonable and
prudent as deemed by Tenant;

(b)Loss or damage by explosion of steam boilers, pressure vessels or similar
apparatus, now or hereafter installed in each Insured Leased Improvement, in
such limits with respect to any one accident as may be reasonably requested by
Landlord from time to time;

(c)Flood (when any of the improvements comprising the Insured Leased Improvement
is located in whole or in part within a designated 100-year flood plain area) in
an amount not less than the Probable Maximum Loss of a 500 year event and such
other hazards and in such amounts as may be customary for comparable properties
in the area;

(d)Claims for personal injury or property damage under a policy of comprehensive
general public liability insurance with amounts not less than One Hundred
Million Dollars ($100,000,000) each occurrence and One Hundred Million Dollars
($100,000,000) in the annual aggregate, provided that such requirements may be
satisfied through the purchase of a primary general liability policy and excess
liability policies;

(e)During such time as Tenant is performing any Capital Improvements to an
Insured Leased Improvement, Tenant, at its sole cost and expense, shall carry,
or cause to be carried (i) workers' compensation insurance and employers'
liability insurance covering all persons employed in connection with the
improvements in statutory limits, (ii) a completed operations endorsement to the
commercial general liability insurance policy referred to above, (iii) builder's
risk insurance, completed value form (or its equivalent), covering all physical
loss, in an amount

6161

 



--------------------------------------------------------------------------------

 

and subject to policy conditions satisfactory to Landlord, and (iv) such other
insurance, in such amounts, as Landlord deems reasonably necessary to protect
Landlord's interest in the Insured Leased Improvement from any act or omission
of Tenant's contractors or subcontractors.

Maximum Foreseeable Loss

.  The term “Maximum Foreseeable Loss” shall mean the largest monetary loss
within one area that may be expected to result from a single fire with
protection impaired, the control of the fire mainly dependent on physical
barriers or  separations and a delayed manual firefighting by public and/or
private fire brigades.  If Landlord reasonably believes that the Maximum
Foreseeable Loss has increased at any time during the Term, it shall have the
right (unless Tenant and Landlord agree otherwise) to have such Maximum
Foreseeable Loss redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “Impartial Appraiser”), or, if the
parties cannot in good faith agree on an Impartial Appraiser within fifteen (15)
days of Landlord's request for an Impartial Appraiser (a “Valuation Request
Notice”), then by Experts appointed in accordance with Section 34.1 hereof.  The
determination of the Impartial Appraiser (or the Experts, as the case may be)
shall be final and binding on the parties hereto, and Tenant shall forthwith
adjust the amount of the insurance carried pursuant to this Article XIII to the
amount so determined by the Impartial Appraiser (or the Experts, as the case may
be), subject to the approval of the CLEC Facility Mortgagee, as
applicable.  Each party shall pay one-half (1/2) of the fee, if any, of the
Impartial Appraiser.  If Landlord pays the Impartial Appraiser, fifty percent
(50%) of such costs shall be Additional Charges hereunder and if Tenant pays
such Impartial Appraiser, fifty percent (50%) of such costs shall be a credit
against the next Rent payment hereunder.

Additional Insurance

.  In addition to the insurance described above, Tenant shall maintain adequate
workers' compensation coverage and any other coverage required by Legal
Requirements for all Persons employed by Tenant on the Leased Property in
accordance with Legal Requirements.

Waiver of Subrogation

.  All insurance policies carried by either party covering the Leased Property
or Tenant's Property, including, without limitation, contents, fire and
liability insurance, shall expressly waive any right of subrogation on the part
of the insurer against the other party.  Each party, respectively, shall pay any
additional costs or charges for obtaining such waiver.

Policy Requirements

.  All of the policies of insurance referred to in this Article XIII shall be
written in form reasonably satisfactory to Landlord and any CLEC Facility
Mortgagee and issued by insurance companies with a minimum policyholder rating
of “A-” and a financial rating of “VII” in the most recent version of Best's Key
Rating Guide, or a minimum rating of “BBB” from Standard & Poor's or
equivalent.  If Tenant obtains and maintains the general liability insurance
described in Section 13.1(d) above on a “claims made” basis, Tenant shall
provide continuous liability coverage for claims arising during the Term.  In
the event such “claims made” basis policy is canceled or not renewed for any
reason whatsoever (or converted to an “occurrence” basis policy), Tenant shall
either obtain (a) “tail” insurance coverage converting the policies to
“occurrence” basis policies providing coverage for a period of at least three
(3) years beyond the expiration of the Term, or (b) an extended reporting period
of at least three (3) years beyond the expiration of the Term. Notwithstanding
the foregoing, it is agreed that a captive insurer may issue insurance policies
to meet the requirements under Section 13.1, provided that (i)

6262

 



--------------------------------------------------------------------------------

 

such captive insurer is fully reinsured by insurers or reinsurers with a rating
of “A- VIII” or better in the most recent version of Best's Key Rating Guide and
Tenant furnishes evidence of such reinsurance upon Landlord's request and (ii)
Tenant provides a copy of the audited financial statements of the captive
insurer upon Landlord's request.  Tenant will have an actuarial study of the
captive insurer performed each calendar year, which actuarial study shall be
subject to Landlord's reasonable approval.  If the actuarial study recommends
that the captive's policyholder surplus be increased, then Tenant shall either
provide the funding necessary to increase the captive's policyholder surplus to
the recommended level or provide alternative insurance to cover any recommended
increase of the captive's policyholder surplus.   Tenant shall pay all of the
premiums therefor, and deliver certificates thereof to Landlord prior to their
effective date (and with respect to any renewal policy, prior to the expiration
of the existing policy), and in the event of the failure of Tenant either to
effect such insurance in the names herein called for or to pay the premiums
therefor, or to deliver such certificates thereof to Landlord, at the times
required, Landlord shall be entitled, but shall have no obligation, to effect
such insurance and pay the premiums therefor, in which event the cost thereof,
together with interest thereon at the Overdue Rate, shall be repayable to
Landlord upon demand therefor.  Tenant shall obtain, to the extent available on
commercially reasonable terms, the agreement of each insurer, by endorsement on
the policy or policies issued by it, or by independent instrument furnished to
Landlord, that it will give to Landlord thirty (30) days' (or ten (10) days' in
the case of non-payment of premium) Notice before the policy or policies in
question shall be altered, allowed to expire or cancelled; provided however,
that if such endorsement cannot be obtained, then Tenant shall be required to
deliver Notice of any cancellation to Landlord promptly following Tenant having
obtained knowledge of such cancellation (but in no event later than ten (10)
days prior to the date of cancellation). Notwithstanding any provision of this
Article XIII to the contrary, Landlord acknowledges and agrees that the coverage
required to be maintained by Tenant may be provided under one or more policies
with various deductibles or self-insurance retentions by Tenant or its
Affiliates, subject to Landlord's approval not to be unreasonably withheld,
delayed or conditioned.  Upon written request by Landlord, Tenant shall provide
Landlord copies of the property insurance policies when issued by the insurers
providing such coverage.

Increase in Limits

.  

(a)If, from time to time after the Commencement Date, Landlord determines in the
exercise of its reasonable business judgment that the limits of the personal
injury or property damage-public liability insurance then carried pursuant to
Section 13.1(d) hereof are insufficient, Landlord may give Tenant Notice of
acceptable limits for the insurance to be carried; provided that in no event
will Tenant be required to carry insurance in an amount which exceeds the
product of (i) the amounts set forth in Section 13.1(d) hereof and (ii) the CPI
Increase; and subject to the foregoing limitation, within ninety (90) days after
the receipt of such Notice, the insurance shall thereafter be carried with
limits as prescribed by Landlord until further increase pursuant to the
provisions of this Section 13.6.

(b)In addition to the insurance described in this Article XIII and subject to
Section 13.9, Tenant shall maintain such insurance (including the insurance
permitted under Section 13.9) upon notice from Landlord as may be reasonably
required from time to time by Landlord (as and to the extent then customarily
carried or required by prudent owners of properties

6363

 



--------------------------------------------------------------------------------

 

similar to the Leased Property in accordance with Prudent Industry Practice) and
any Facility Mortgagee, so long as the same is available at commercially
reasonable rates.

Blanket Policy

.  Notwithstanding anything to the contrary contained in this Article XIII
Tenant's obligations to carry the insurance provided for herein may be brought
within the coverage of a so-called blanket policy or policies of insurance
carried and maintained by Tenant; provided that the requirements of this Article
XIII (including satisfaction of the CLEC Facility Mortgagee's requirements and
the approval of the CLEC Facility Mortgagee) are otherwise satisfied, and
provided further that Tenant maintains specific allocations acceptable to
Landlord.

No Separate Insurance

.  Tenant shall not, on Tenant's own initiative or pursuant to the request or
requirement of any third party, (i) take out separate insurance concurrent in
form or contributing in the event of loss with that required in this Article
XIII to be furnished by, or which may reasonably be required to be furnished by,
Tenant or (ii) increase the amounts of any then-existing insurance by securing
an additional policy or additional policies, unless all parties having an
insurable interest in the subject matter of the insurance, including in all
cases Landlord and all CLEC Facility Mortgagees, are included therein as
additional insureds and the loss is payable under such insurance in the same
manner as losses are payable under this CLEC Master Lease.  Notwithstanding the
foregoing, nothing herein shall prohibit Tenant from insuring against risks not
required to be insured hereby, and as to such insurance, Landlord and any CLEC
Facility Mortgagee need not be included therein as additional insureds, nor must
the loss thereunder be payable in the same manner as losses are payable
hereunder except to the extent required to avoid a default under the CLEC
Facility Mortgage.

Self-Insurance

.  Notwithstanding anything to the contrary contained herein, Tenant may
self-insure its insurance obligations under Section 13.1 (including any
insurance obligations to be maintained pursuant to Section 13.6(b)) subject to
and in accordance with the terms of this Section 13.9.

(a)Self-insure shall mean that Tenant is itself acting as though it were the
insurance company providing the insurance required under the provisions hereof
and Tenant shall pay any amounts due in lieu of insurance proceeds because of
self-insurance, which amounts shall be treated as insurance proceeds for all
purposes under this CLEC Master Lease.

(b)All amounts which Tenant pays or is required to pay and all loss or damages
resulting from risks for which Tenant has elected to self-insure shall be
subject to the waiver of subrogation provisions of this CLEC Master Lease and
shall not limit Tenant's indemnification obligations set forth in this CLEC
Master Lease.

(c)Tenant's right to self-insure and to continue to self-insure is subject to
the following conditions being met:

(i)No later than sixty (60) days prior to the date that Tenant commences to
self-insure and no later than sixty (60) days prior to each anniversary thereof
(each a “Determination Date”), Tenant shall furnish to Landlord a report
reasonably acceptable to Landlord prepared by an insurance expert reasonably
acceptable to Landlord

6464

 



--------------------------------------------------------------------------------

 

which sets forth the Maximum Foreseeable Loss and the Probable Maximum Loss as
of the Determination Date, together with a certificate from Tenant certifying
Tenant's compliance with the requirements set forth in this Section 13.9.

(ii)The Maximum Expected Annual Aggregate Loss does not exceed four percent (4%)
of the Consolidated Adjusted EBITDA for Tenant and its Subsidiaries based on the
audited Financial Statements furnished to Landlord in accordance with Section
23.1(b)(i) for the Fiscal Year immediately preceding the Determination
Date.  The term “Maximum Expected Annual Aggregate Loss” shall mean, with
respect to the applicable Determination Date, the sum of (A) the Probable
Maximum Loss set forth in the report delivered to Landlord in accordance with
clause (c)(i) above, (B) Tenant's combined deductibles under Tenant's property
and executive protection insurance policies and (C) the average expenses
incurred by Tenant and its Subsidiaries as a result of property damage to the
Leased Property, the Capital Improvements, and Tenant's Property over the
immediately preceding five (5) years which are not covered by the insurance
policies maintained by Tenant in accordance with Section 13.1, which expenses
shall be substantiated by Tenant to Landlord in a manner reasonably acceptable
to Landlord.  

(iii)The Maximum Foreseeable Loss set forth in the report delivered to Landlord
in accordance with clause (c)(i) above for the applicable Determination Date
does not exceed six percent (6%) of the Consolidated Adjusted EBITDA for Tenant
and its Subsidiaries based on the audited Financial Statements furnished to
Landlord in accordance with Section 23.1(b)(i) for the Fiscal Year immediately
preceding the Determination Date.

(iv)No events shall occur that make it apparent that such Consolidated Adjusted
EBITDA shall have been diminished below the required level beyond a de minimis
extent.

(d)In the event Tenant fails to timely fulfill the requirements of this Section
13.9, then Tenant shall immediately lose the right to self-insure during the
continuance of such failure and shall be required to provide the insurance
otherwise specified in this Article XIII during the continuance of such failure.

(e)In the event that Tenant elects to self-insure and an event or claim occurs
for which a defense and/or coverage would have been available from the insurance
company, Tenant shall (i) take the defense at Tenant's sole cost and expense of
any such claim, including a defense of Landlord and such other parties as
Landlord has designated as additional insureds, with counsel selected by Tenant
and reasonably acceptable to Landlord and such other parties, provided Tenant
has been furnished with the names of such other parties, and (ii) use its own
funds to pay any claim or replace any property or otherwise provide the funding
which would have been available from insurance proceeds but for such election by
Tenant to self-insure.

Distribution Systems

.  Notwithstanding anything herein to the contrary, to the extent consistent
with communications industry practice, Tenant is only required to keep those
portions of the Distribution Systems that are located within one thousand (1000)
feet of an Insured Leased Improvement at an Insured Location insured in
accordance with the terms of this Article XIII.  

6565

 



--------------------------------------------------------------------------------

 

Article XIV

Property Insurance Proceeds

.  All proceeds (except business interruption not allocated to rent expenses)
payable by reason of any property loss or damage to the Leased Property, or any
portion thereof, under any property policy of insurance required to be carried
hereunder shall be paid to CLEC Facility Mortgagee or to Landlord and made
available to Tenant upon request for the reasonable costs of preservation,
stabilization, emergency restoration, business interruption, reconstruction and
repair, as the case may be, of any damage to or destruction of the Leased
Property, or any portion thereof; provided, however, that if the total amount of
proceeds payable net of the applicable deductibles is $2,500,000 or less, and,
if no Event of Default has occurred and is continuing, the proceeds shall be
paid to Tenant and, subject to the limitations set forth in this Article XIV
used for the repair of any damage to the Leased Property. Tenant shall have no
obligation to rebuild any TCI CLEC Extensions, provided that the Leased Property
is rebuilt in a manner reasonably satisfactory to Landlord.  Any excess proceeds
of insurance remaining after the completion of the restoration or reconstruction
of the Leased Property to substantially the same condition as existed
immediately before the damage or destruction and with materials and workmanship
of like kind and quality and to Landlord's reasonable satisfaction shall be
provided to Tenant.  All salvage resulting from any risk covered by insurance
for damage or loss to the Leased Property shall belong to Landlord.  Tenant
shall have the right to prosecute and settle insurance claims, provided that
Tenant shall consult with and involve Landlord in the process of adjusting any
insurance claims under this Article XIV and any final settlement with the
insurance company shall be subject to Landlord's consent, such consent not to be
unreasonably withheld, delayed or conditioned.

Tenant's Obligations Following Casualty

.  (a)  If a CLEC Facility and/or any Tenant Capital Improvements to a CLEC
Facility are materially damaged, whether or not from a risk covered by insurance
carried by Tenant, (i) Tenant shall restore such Leased Property in a manner
consistent with Prudent Industry Practice (excluding any TCI CLEC Extensions; it
being understood and agreed that Tenant shall not be required to repair any TCI
CLEC Extensions, provided that the Leased Property is rebuilt in a manner
reasonably satisfactory to Landlord) and (ii) such damage shall not terminate
this CLEC Master Lease.

(b)If Tenant restores the affected Leased Property and the cost of the repair or
restoration exceeds the amount of proceeds received from the insurance required
to be carried hereunder, Tenant shall provide Landlord with evidence reasonably
acceptable to Landlord that Tenant has available to it any excess amounts needed
to restore such CLEC Facility.  Such excess amounts necessary to restore such
CLEC Facility shall be paid by Tenant.

(c)If Tenant has not restored the affected Leased Property and communications
operations have not recommenced by the date that is the third anniversary of the
date of any casualty, all remaining insurance proceeds and the unpaid
deductibles shall be paid to and retained by Landlord free and clear of any
claim by or through Tenant together with interest on such amounts at the Overdue
Rate from the date that the casualty occurred until paid.

No Abatement of Rent

.  This CLEC Master Lease shall remain in full force and effect and Tenant's
obligation to pay the Rent and all other charges required by this CLEC

6666

 



--------------------------------------------------------------------------------

 

Master Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration.

Waiver

.  Tenant waives any statutory rights of termination which may arise by reason
of any damage or destruction of the Leased Property but such waiver shall not
affect any contractual rights granted to Tenant under this Article XIV.

Insurance Proceeds Paid to CLEC Facility Mortgagee

.  Notwithstanding anything herein to the contrary, in the event that any CLEC
Facility Mortgagee is entitled to any insurance proceeds, or any portion
thereof, under the terms of any CLEC Facility Mortgage, such proceeds shall be
applied, held and/or disbursed in accordance with the terms of the CLEC Facility
Mortgage, provided that the terms of the CLEC Facility Mortgage shall provide
that such proceeds shall be made available to Tenant, in all instances, to
repair or restore the Leased Property to substantially the same condition as
existed immediately prior to any damage.

Article XV

15.1Condemnation.

(a)Total Taking.  If the Leased Property of a CLEC Facility is totally and
permanently taken by Condemnation (a “Taking”), this CLEC Master Lease shall
terminate with respect to such CLEC Facility as of the day before the Date of
Taking for such CLEC Facility.

(b)Partial Taking.  If a portion of the Leased Property of, and any Tenant
Capital Improvements to, a CLEC Facility are taken by Condemnation, this CLEC
Master Lease shall remain in effect.

(c)Restoration.  If there is a partial Taking of the Leased Property of, and any
Tenant Capital Improvements to, a CLEC Facility and this CLEC Master Lease
remains in full force and effect with respect to such CLEC Facility, Landlord
shall make available to Tenant the portion of the Award applicable to
restoration of the Leased Property (excluding any TCI CLEC Extensions, it being
understood and agreed that Tenant shall not be required to repair or restore any
TCI CLEC Extensions, provided that the Leased Property is restored in a manner
reasonably satisfactory to Landlord), and Tenant shall accomplish all necessary
restoration whether or not the amount provided by the Condemnor for restoration
is sufficient and the Rent shall be reduced by such amount as may be agreed upon
by Landlord and Tenant or, if they are unable to reach such an agreement within
a period of thirty (30) days after the occurrence of the Taking, then the Rent
for such CLEC Facility shall be proportionately reduced, based on the proportion
of the CLEC Facility that was subject to the partial Taking.  Tenant shall
restore such Leased Property (as nearly as possible under the circumstances) to
the condition as such Leased Property existed immediately prior to such Taking.

Award Distribution

.  Except as set forth below (and to the extent provided in Section 15.1(c)
hereof), the entire Award shall belong to and be paid to Landlord.  Tenant
shall, however, be entitled to pursue its own claim with respect to the Taking
for Tenant's lost profits value and moving expenses and, the portion of the
Award, if any, allocated to any TCI CLEC Extensions (subject to Tenant's
restoring the Leased Property not subject to a Taking in a manner

6767

 



--------------------------------------------------------------------------------

 

reasonably satisfactory to Landlord) and Tenant's Property shall be and remain
the property of Tenant free of any claim thereto by Landlord.

Temporary Taking

.  The taking of the Leased Property, or any part thereof, shall constitute a
taking by Condemnation only when the use and occupancy by the taking authority
has continued for longer than 180 consecutive days.  During any shorter period,
which shall be a temporary taking, all the provisions of this CLEC Master Lease
shall remain in full force and effect and the Award allocable to the Term shall
be paid to Tenant.

Condemnation Awards Paid to CLEC Facility Mortgagee

.  Notwithstanding anything herein to the contrary, in the event that any CLEC
Facility Mortgagee is entitled to any condemnation award, or any portion
thereof, under the terms of any CLEC Facility Mortgage or related financing
agreement, such award shall be applied, held and/or disbursed in accordance with
the terms of the CLEC Facility Mortgage or related financing agreement; provided
that the terms of the CLEC Facility Mortgage shall provide that such award shall
be made available to Tenant, in all instances, to repair or restore the Leased
Property to substantially the same condition as existed immediately prior to any
Taking.

Termination of CLEC Master Lease; Abatement of Rent

.  In the event this CLEC Master Lease is terminated with respect to the
affected portion of the Leased Property as a result of a Taking, the Rent due
hereunder from and after the effective date of such termination shall be
proportionately reduced, based on the proportion of route miles of the CLEC
Facility that was the subject of such Taking.

Article XVI

Events of Default

.  Any one or more of the following shall constitute an “Event of Default”:

(a)(i) Tenant shall fail to pay any installment of Rent when due and such
failure is not cured by Tenant within ten (10) days after Notice from Landlord
of Tenant's failure to pay such installment of Rent when due, or (ii) Tenant
shall fail to pay any Additional Charge when due and such failure is not cured
by Tenant within thirty (30) days after Notice from Landlord of Tenant's failure
to pay such Additional Charges when due;

(b)a default shall occur under any other material agreement which has aggregate
annual payments greater than $75,000,000 executed by Tenant or an Affiliate of
Tenant in favor of Landlord or an Affiliate of Landlord, where the default is
not cured within any applicable grace period set forth therein or, if no cure
periods are provided, within thirty (30) days after Notice from Landlord;
provided, that, there shall be no Event of Default hereunder so long as Tenant
(or an applicable Affiliate of Tenant) is diligently contesting in good faith
any non-monetary default thereunder, and as long as no adverse ruling, order or
decision has been issued against Tenant in any legal action initiated by the
other party to such material agreement with respect to a default by Tenant
thereunder;

(c)Tenant shall:

6868

 



--------------------------------------------------------------------------------

 

(i)admit in writing its inability to pay its debts generally as they become due;

(ii)file a petition in bankruptcy or a petition to take advantage of any
insolvency act;

(iii)make an assignment for the benefit of its creditors;

(iv)consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or

(v)file a petition or answer seeking reorganization or arrangement under the
United States bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof;

(d)Tenant shall be adjudicated as bankrupt or a court of competent jurisdiction
shall enter an order or decree appointing, without the consent of Tenant, a
receiver of Tenant or of the whole or substantially all of the Tenant's
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the United States bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof,
and such judgment, order or decree shall not be vacated or set aside or stayed
within sixty (60) days from the date of the entry thereof;

(e)Tenant shall be liquidated or dissolved other than a reorganization that is
otherwise permitted by Section 22.2;

(f)the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
$10,000,000 and the same shall not be vacated, discharged or stayed pending
appeal (or bonded or otherwise similarly secured payment) within the later of
ninety (90) days after commencement thereof or thirty (30) days after receipt by
Tenant of Notice thereof from Landlord; provided, however, that such Notice
shall be in lieu of and not in addition to any notice required under applicable
law;

(g)except as a result of material damage, destruction or Condemnation or as
expressly permitted under Section 7.2(d), Tenant voluntarily ceases operations
for its Primary Intended Use at a CLEC Facility and such event (i) is not cured
within thirty (30) days after Notice from Landlord and (ii) would reasonably be
expected to have a material adverse effect on Tenant, the CLEC Facilities, or on
the Leased Property, in each case, taken as a whole;

(h)any of the representations or warranties made by Tenant hereunder proves to
be untrue when made in any material respect which materially and adversely
affects Landlord; provided however, that if the condition causing the
representation or warranty to be untrue is susceptible of being cured, then such
untrue representation shall be an Event of Default hereunder only if such
condition is not cured within thirty (30) days of receipt of Notice of such
breach by Tenant from Landlord;

(i)any applicable license or other agreements material to a CLEC Facility's
operation for its Primary Intended Use are at any time terminated or revoked or
suspended for

6969

 



--------------------------------------------------------------------------------

 

more than forty-five (45) days (and causes cessation in the provision of
telecommunications services by a CLEC Facility) and such termination, revocation
or suspension is not stayed pending appeal and would reasonably be expected to
have a material adverse effect on Tenant, the CLEC Facilities, or on the Leased
Property, taken as a whole;

(j)except with respect to the granting of a permitted pledge hereunder to a
Permitted Leasehold Mortgagee or a transaction permitted by Article XXII, the
sale or transfer, without Landlord's consent, of all or any portion of any
Communications License or similar certificate or license relating to the Leased
Property;

(k)Tenant, by its acts or omissions, causes the occurrence of a default under
any provision (to the extent Tenant has knowledge of such provision and Tenant's
obligations with respect thereto) of any CLEC Facility Mortgage, related
documents or obligations thereunder by which Tenant is bound in accordance with
Section 33.2 or has agreed under the terms of this CLEC Master Lease to be
bound, which default is not cured within the applicable time period (including
any notice and cure periods), if the effect of such default is to cause, or to
permit the holder or holders of that CLEC Facility Mortgage or Indebtedness
secured by that CLEC Facility Mortgage (or a trustee or agent on behalf of such
holder or holders), to cause, that CLEC Facility Mortgage (or the Indebtedness
secured thereby) to become or be declared due and payable (or redeemable) prior
to its stated maturity (excluding in any case any default related to the
financial performance of Tenant or any of Tenant's Subsidiaries);

(l)an “Event of Default” occurs beyond any applicable cure or grace periods
under any Material Indebtedness that has not been cured or waived; provided,
that, there shall be no Event of Default hereunder so long as (i) such “Event of
Default” is non-monetary and Tenant (or an applicable Subsidiary of Tenant) is
diligently contesting in good faith any such “Event of Default” and (ii) the
lender under such Material Indebtedness has not initiated legal action to
enforce remedies against Tenant;

(m)if Tenant shall (i) fail to observe or perform any term, covenant or
condition of Section 22.3 of this CLEC Master Lease or (ii) fail to observe or
perform any term, covenant or condition of this CLEC Master Lease (other than
failures otherwise expressly addressed in this Section 16.1) in any material
respect which materially and adversely affects Landlord and such failure is not
cured by Tenant within thirty (30) days after Notice thereof from Landlord,
unless such failure cannot with due diligence be cured within a period of thirty
(30) days, in which case such failure shall not be deemed to be an Event of
Default if Tenant proceeds promptly and with due diligence to cure the failure
and diligently completes the curing thereof within one hundred twenty (120) days
after such Notice from Landlord; provided, however, that such Notice shall be in
lieu of and not in addition to any notice required under applicable law; and

(n)a Transfer of Tenant's interest in this CLEC Master Lease  shall have
occurred without the consent of Landlord to the extent such consent is required
under Article XXII or Tenant is otherwise in default of the provisions set forth
in Section 22.1 below;

(o)(i) an “Event of Default” (as defined in the ILEC Master Lease) shall occur
and be continuing under the ILEC Master Lease or (ii) an “Event of Default” or
term of similar import (as defined or used in the CLEC Equipment Loan Agreement)
shall occur and be continuing

7070

 



--------------------------------------------------------------------------------

 

under the CLEC Equipment Loan Agreement, in each case, where the default is not
cured within any applicable grace period set forth therein;

(p)Tenant shall default in the observance or performance of the covenants
contained in Section 8.5; and

(q)Tenant shall offset or fail to pay any Rent or other amounts due and payable
under this CLEC Master Lease, except in strict compliance with the express terms
and provisions of Section 3.4.

No Event of Default (other than a failure to make payment of money or an Event
of Default under Section 16.1(b)) shall be deemed to exist under this Section
16.1 during any time the curing thereof is prevented by an Unavoidable Delay,
provided that upon the cessation of the Unavoidable Delay, Tenant remedies the
default without further delay.

Certain Remedies

.  If an Event of Default shall have occurred and be continuing, Landlord may
(a) terminate this CLEC Master Lease by giving Tenant no less than ten (10)
days' Notice of such termination and the Term shall terminate and all rights of
Tenant under this CLEC Master Lease shall cease, (b) seek damages as provided in
Section 16.3 hereof, (c) in Landlord’s sole discretion, elect not to fund any
GCI work undertaken by Tenant under Section 10.2 of this CLEC Master Lease
and/or (d) exercise any other right or remedy at law or in equity available to
Landlord as a result of any Event of Default.  Tenant shall pay as Additional
Charges all costs and expenses incurred by or on behalf of Landlord, including
reasonable attorneys' fees and expenses, as a result of any Event of Default
hereunder.  If an Event of Default shall have occurred and be continuing,
whether or not this CLEC Master Lease has been terminated pursuant to the first
sentence of this Section 16.2, Tenant shall, to the extent permitted by law
(including applicable Communications Regulations), if required by Landlord to do
so, immediately surrender to Landlord possession of all or any portion of the
Leased Property (including any Tenant Capital Improvements of the CLEC
Facilities) as to which Landlord has so demanded and quit the same and Landlord
may, to the extent permitted by law (including applicable Communications
Regulations), enter upon and repossess such Leased Property and any Capital
Improvement thereto by reasonable force, summary proceedings, ejectment or
otherwise, and, to the extent permitted by law (including applicable
Communications Regulations), may remove Tenant and all other Persons and any of
Tenant's Property from such Leased Property (including any such Tenant Capital
Improvement thereto).

Damages

.  Subject to Landlord's option to receive liquidated damages under this Section
16.3, none of (i) the termination of this CLEC Master Lease, (ii) the
repossession of the Leased Property (including any Capital Improvements to any
CLEC Facility), (iii) the failure of Landlord to relet the Leased Property or
any portion thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting.  Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord's damages under this CLEC Master Lease.  If any such
termination of this CLEC Master Lease occurs (whether or not Landlord terminates
Tenant's right to possession of the Leased Property), Tenant shall forthwith pay
to Landlord all

7171

 



--------------------------------------------------------------------------------

 

Rent due and payable under this CLEC Master Lease to and including the date of
such termination.  Thereafter:

Tenant shall forthwith pay to Landlord, at Landlord's option, as and for
liquidated and agreed current damages for the occurrence of an Event of Default,
either:

(a)the sum of:

(i)the worth at the time of award of the unpaid Rent which had been earned at
the time of termination to the extent not previously paid by Tenant under this
Section 16.3;

(ii)the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;

(iii)the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

(iv)any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
CLEC Master Lease or which in the ordinary course of things would be likely to
result therefrom.

As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate.  As used in clause (iii)
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus one percent (1%) and reducing such amount by the portion of the
unpaid Rent that Tenant proves could be reasonably avoided.

or

(b)if Landlord chooses not to terminate Tenant's right to possession of the
Leased Property (whether or not Landlord terminates the CLEC Master Lease), each
installment of said Rent and other sums payable by Tenant to Landlord under this
CLEC Master Lease as the same becomes due and payable, together with interest at
the Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or covenant of this CLEC Master Lease (and
Landlord may at any time thereafter terminate Tenant's right to possession of
the Leased Property and seek damages under subparagraph (a) hereof, to the
extent not already paid for by Tenant under this subparagraph (b)).

Receiver

.  Upon the occurrence and continuance of an Event of Default, and upon
commencement of proceedings to enforce the rights of Landlord hereunder, but
subject to any limitations of applicable law, Landlord shall be entitled, as a
matter of right, to the appointment of a receiver or receivers acceptable to
Landlord of the Leased Property and of the

7272

 



--------------------------------------------------------------------------------

 

revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

Waiver

.  If Landlord initiates judicial proceedings or if this CLEC Master Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

Application of Funds

.  Any payments received by Landlord under any of the provisions of this CLEC
Master Lease during the existence or continuance of any Event of Default which
are made to Landlord rather than Tenant due to the existence of an Event of
Default shall be applied to Tenant's obligations in the order which Landlord may
reasonably determine or as may be prescribed by the laws of the State of New
York.

Article XVII

17.1Permitted Leasehold Mortgagees.

(a)On one or more occasions without Landlord's prior consent Tenant may mortgage
or otherwise encumber Tenant's estate in and to the Leased Property (the
“Leasehold Estate”) to one or more Permitted Leasehold Mortgagees under one or
more Permitted Leasehold Mortgages and pledge its right, title and interest
under this CLEC Master Lease as security for such Permitted Leasehold Mortgages
or any Debt Agreement secured thereby; provided that no Person shall be
considered a Permitted Leasehold Mortgagee unless (1) such Person delivers to
Landlord a written agreement (in form and substance reasonably satisfactory to
Landlord) providing an express acknowledgement that, in the event of the
exercise by the Permitted Leasehold Mortgagee of its rights under the Permitted
Leasehold Mortgage, the Permitted Leasehold Mortgagee shall be required to
secure the approval of Landlord for the replacement of Tenant with respect to
the affected portion of the Leased Property and contain the Permitted Leasehold
Mortgagee's acknowledgment that such approval may be granted or withheld by
Landlord in accordance with the provisions of Article XXII of this CLEC Master
Lease (provided that Landlord's approval shall not be required if the transfer
is to a Discretionary Transferee that otherwise complies with the requirements
set forth in Section 22.2(iii)), and (2) the underlying Permitted Leasehold
Mortgage includes an express acknowledgement that any exercise of remedies
thereunder that would affect the Leasehold Estate shall be subject to the terms
of the CLEC Master Lease.

(b)Notice to Landlord.

(i)(1)  If Tenant shall, on one or more occasions, mortgage Tenant's Leasehold
Estate and if the holder of such Permitted Leasehold Mortgage shall provide
Landlord with written notice of such Permitted Leasehold Mortgage together with
a true copy of such Permitted Leasehold Mortgage and the name and address of the
Permitted Leasehold Mortgagee, Landlord and Tenant agree that, following receipt
of such written notice by Landlord, the provisions of this Section 17.1 shall
apply in respect to each such Permitted Leasehold Mortgage.

7373

 



--------------------------------------------------------------------------------

 

(2)In the event of any assignment of a Permitted Leasehold Mortgage or in the
event of a change of address of a Permitted Leasehold Mortgagee or of an
assignee of such Permitted Leasehold Mortgage, written notice of the new name
and address shall be provided to Landlord.

(ii)Landlord shall promptly upon receipt of a communication purporting to
constitute the notice provided for by subsection (b)(i) above acknowledge by an
executed and notarized instrument receipt of such communication as constituting
the notice provided for by subsection (b)(i) above and confirming the status of
the Permitted Leasehold Mortgagee as such or, in the alternative, notify the
Tenant and the Permitted Leasehold Mortgagee of the rejection of such
communication as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.

(iii)After Landlord has received the notice provided for by subsection (b)(i)
above, the Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligation secured by such Permitted Leasehold Mortgage and of any other
documents pertinent to the Permitted Leasehold Mortgage as specified by the
Landlord.  If requested to do so by Landlord, Tenant shall thereafter also
provide the Landlord from time to time with a copy of each amendment or other
modification or supplement to such instruments.  All recorded documents shall be
accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals.  From time to time upon being requested to do
so by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

(c)Default Notice.  Landlord, upon providing Tenant any notice of:  (i) default
under this CLEC Master Lease or (ii) a termination of this CLEC Master Lease,
shall at the same time provide a copy of such notice to every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof.  No such notice by Landlord to Tenant shall
be deemed to have been duly given unless and until a copy thereof has been sent,
in the manner prescribed in Section 35.1 of this CLEC Master Lease, to every
Permitted Leasehold Mortgagee for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof.  From and after such notice has
been sent to a Permitted Leasehold Mortgagee, such Permitted Leasehold Mortgagee
shall have the same period, after the giving of such notice, as is given Tenant
after the giving of such notice to Tenant, plus in each instance, the additional
periods of time specified in Section 17.1(d) and Section 17.1(e) to remedy,
commence remedying or cause to be remedied the defaults or acts or omissions
which are  specified in any such notice.  Landlord shall accept such performance
by or at the instigation of such Permitted Leasehold Mortgagee as if the same
had been done by Tenant.  Tenant authorizes each Permitted Leasehold Mortgagee
(to the extent such action is authorized under the applicable Debt Agreement) to
take any such action at such Permitted Leasehold Mortgagee's option and does
hereby authorize entry upon the Leased Property by the Permitted Leasehold
Mortgagee for such purpose.

7474

 



--------------------------------------------------------------------------------

 

(d)Notice to Permitted Leasehold Mortgagee.  Anything contained in this CLEC
Master Lease to the contrary notwithstanding, if any default shall occur which
entitles Landlord to terminate this CLEC Master Lease, Landlord shall have no
right to terminate this CLEC Master Lease on account of such default unless,
following the expiration of the period of time given Tenant to cure such default
or the act or omission which gave rise to such default, Landlord shall notify
every Permitted Leasehold Mortgagee for which notice has been properly provided
to Landlord pursuant to Section 17.1(b) hereof of Landlord's intent to so
terminate at least thirty (30) days in advance of the proposed effective date of
such termination if such default is capable of being cured by the payment of
money, and at least ninety (90) days in advance of the proposed effective date
of such termination if such default is not capable of being cured by the payment
of money (“Termination Notice”).  The provisions of Section 17.1(e) shall apply
if, during such thirty (30) or ninety (90) days (as the case may be) Termination
Notice period, any Permitted Leasehold Mortgagee shall:

(i)notify Landlord of such Permitted Leasehold Mortgagee's desire to nullify
such Termination Notice; and

(ii)pay or cause to be paid all Rent, Additional Charges, and other payments (i)
then due and in arrears as specified in the Termination Notice to such Permitted
Leasehold Mortgagee and (ii) which may become due during such thirty (30) or
ninety (90) day (as the case may be) period (as the same may become due); and

(iii)comply or in good faith, with reasonable diligence and continuity, commence
to comply with all nonmonetary requirements of this CLEC Master Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee, provided, however, that such Permitted Leasehold Mortgagee
shall not be required during such ninety (90) day period to cure or commence to
cure any default consisting of Tenant's failure to satisfy and discharge any
charge or Encumbrance against the Tenant's interest in this CLEC Master Lease or
the Leased Property, or any of Tenant's other assets junior in priority to the
lien of the mortgage or other security documents held by such Permitted
Leasehold Mortgagee; and

(iv)during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee's (and related lenders')
intent to pay such Rent and other charges and comply with this CLEC Master
Lease.  

(e)Procedure on Default.

(i)If Landlord shall elect to terminate this CLEC Master Lease by reason of any
Event of Default of Tenant that has occurred and is continuing, and a Permitted
Leasehold Mortgagee shall have proceeded in the manner provided for by Section
17.1(d), the specified date for the termination of this CLEC Master Lease as
fixed by Landlord in its Termination Notice shall be extended for a period of
six (6) months; provided that such Permitted Leasehold Mortgagee shall, during
such six-month period (and during the period of any continuance referred to in
subsection (e)(ii) below):

7575

 



--------------------------------------------------------------------------------

 

(1)pay or cause to be paid the Rent, Additional Charges and other monetary
obligations of Tenant under this CLEC Master Lease as the same become due, and
continue its good faith efforts to perform or cause to be performed all of
Tenant's other obligations under this CLEC Master Lease, excepting (A)
obligations of Tenant to satisfy or otherwise discharge any charge or
Encumbrance against Tenant's interest in this CLEC Master Lease or the Leased
Property or any of Tenant's other assets junior in priority to the lien of the
mortgage or other security documents held by such Permitted Leasehold Mortgagee
and (B) past nonmonetary obligations then in default and not reasonably
susceptible of being cured by such Permitted Leasehold Mortgagee; and

(2)if not enjoined or stayed pursuant to a bankruptcy or insolvency proceeding
or other judicial order, diligently continue to pursue acquiring or selling
Tenant's interest in this CLEC Master Lease and the Leased Property by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.

(ii)If at the end of such six (6) month period such Permitted Leasehold
Mortgagee is complying with subsection (e)(i) above, this CLEC Master Lease
shall not then terminate, and the time for completion by such Permitted
Leasehold Mortgagee of its proceedings shall continue (provided that for the
time of such continuance, such Permitted Leasehold Mortgagee is in compliance
with subsection (e)(i) above) (x) so long as such Permitted Leasehold Mortgagee
is enjoined or stayed pursuant to a bankruptcy or insolvency proceeding or other
judicial order and if so enjoined or stayed, thereafter for so long as such
Permitted Leasehold Mortgagee proceeds to complete steps to acquire or sell
Tenant's interest in this CLEC Master Lease by foreclosure of the Permitted
Leasehold Mortgage or by other appropriate means with reasonable diligence and
continuity but not to exceed twelve (12) months after the Permitted Leasehold
Mortgagee is no longer so enjoined or stayed from prosecuting the same and in no
event longer than twenty-four (24) months from the date of Landlord's initial
notification to Permitted Leasehold Mortgagee pursuant to Section 17.1(d)
hereof, and (y) if such Permitted Leasehold Mortgagee is not so enjoined or
stayed, thereafter for so long as such Permitted Leasehold Mortgagee proceeds to
complete steps to acquire or sell Tenant's interests in this CLEC Master Lease
by foreclosure of the Permitted Leasehold Mortgage or by other appropriate means
with reasonable diligence and continuity but not to exceed twelve (12) months
from the date of Landlord's initial notification to Permitted Leasehold
Mortgagee pursuant to Section 17.1(d) hereof.  Nothing in this Section 17.1(e),
however, shall be construed to extend this CLEC Master Lease beyond the original
term thereof as extended by any options to extend the term of this CLEC Master
Lease properly exercised by Tenant or a Permitted Leasehold Mortgagee in
accordance with Section 1.4, nor to require a Permitted Leasehold Mortgagee to
continue such foreclosure proceeding after the default has been cured.  If the
default shall be cured pursuant to the terms and within the time periods allowed
in Sections 17.1(d) and 17.1(e) and the Permitted Leasehold Mortgagee shall
discontinue such foreclosure proceedings, this CLEC Master Lease shall continue
in full force and effect as if Tenant had not defaulted under this CLEC Master
Lease.

(iii)If a Permitted Leasehold Mortgagee is complying with Section 17.1(e)(i),
upon the acquisition of Tenant's Leasehold Estate herein by a Discretionary

7676

 



--------------------------------------------------------------------------------

 

Transferee this CLEC Master Lease shall continue in full force and effect as if
Tenant had not defaulted under this CLEC Master Lease, provided that such
Discretionary Transferee cures all outstanding defaults that can be cured
through the payment of money and all other defaults that are reasonably
susceptible of being cured.

(iv)For the purposes of this Section 17.1, the making of a Permitted Leasehold
Mortgage shall not be deemed to constitute an assignment or transfer of this
CLEC Master Lease nor of the Leasehold Estate hereby created, nor shall any
Permitted Leasehold Mortgagee, as such, be deemed to be an assignee or
transferee of this CLEC Master Lease or of the Leasehold Estate hereby created
so as to require such Permitted Leasehold Mortgagee, as such, to assume the
performance of any of the terms, covenants or conditions on the part of the
Tenant to be performed hereunder; but the purchaser at any sale of this CLEC
Master Lease (including a Permitted Leasehold Mortgagee if it is the purchaser
at foreclosure) and of the Leasehold Estate hereby created in any proceedings
for the foreclosure of any Permitted Leasehold Mortgage, or the assignee or
transferee of this CLEC Master Lease and of the Leasehold Estate hereby created
under any instrument of assignment or transfer in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall be subject to Article XXII hereof (including
the requirement that such purchaser assume the performance of the terms,
covenants or conditions on the part of the Tenant to be performed hereunder and
meet the qualifications of Discretionary Transferee or be reasonably consented
to by Landlord in accordance with Section 22.2(i) hereof).

(v)Any Permitted Leasehold Mortgagee or other acquirer of the Leasehold Estate
of Tenant pursuant to foreclosure, assignment in lieu of foreclosure or other
proceedings in accordance with the requirements of Section 22.2(iii) of this
CLEC Master Lease may, upon acquiring Tenant's Leasehold Estate, without further
consent of Landlord, sell and assign the Leasehold Estate in accordance with the
requirements of Section 22.2(iii) of this CLEC Master Lease and enter into
Permitted Leasehold Mortgages in the same manner as the original Tenant, subject
to the terms hereof.

(vi)Notwithstanding any other provisions of this CLEC Master Lease, any sale of
this CLEC Master Lease and of the Leasehold Estate hereby created in any
proceedings for the foreclosure of any Permitted Leasehold Mortgage, or the
assignment or transfer of this CLEC Master Lease and of the Leasehold Estate
hereby created in lieu of the foreclosure of any Permitted Leasehold Mortgage,
shall be deemed to be a permitted sale, transfer or assignment of this CLEC
Master Lease and of the Leasehold Estate hereby created to the extent that the
successor tenant under this CLEC Master Lease is a Discretionary Transferee and
the transfer otherwise complies with the requirements of Section 22.2(iii) of
this CLEC Master Lease or the transferee is reasonably consented to by Landlord
in accordance with Section 22.2(i) hereof.

(f)New Lease.  In the event of the termination of this CLEC Master Lease other
than due to a default as to which the Permitted Leasehold Mortgagee had the
opportunity to, but did not, cure the default as set forth in Sections 17.1(d)
and 17.1(e) above, Landlord shall provide each Permitted Leasehold Mortgagee
with written notice that this CLEC Master Lease has been terminated (“Notice of
Termination”), together with a statement of all sums which would at that time be
due under this CLEC Master Lease but for such termination, and of all other
defaults,

7777

 



--------------------------------------------------------------------------------

 

if any, then known to Landlord.  Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee (in each case if a Discretionary
Transferee) for the remainder of the term of this CLEC Master Lease, effective
as of the date of termination, at the rent and additional rent, and upon the
terms, covenants and conditions (including all options to renew but excluding
requirements which have already been fulfilled) of this CLEC Master Lease,
provided:

(i)Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord's Notice of Termination of this CLEC Master Lease
given pursuant to this Section 17.1(f);

(ii)Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this CLEC Master Lease but for
such termination and, in addition thereto, all reasonable expenses, including
reasonable attorney's fees, which Landlord shall have incurred by reason of such
termination and the execution and delivery of the New Lease and which have not
otherwise been received by Landlord from Tenant or other party in interest under
Tenant; and

(iii)Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant's defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord's Notice of Termination (or in any
subsequent notice) and which can be cured through the payment of money or are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

(g)New Lease Priorities.  If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to Section 17.1(f)(i), Landlord shall enter into
such New Lease with the Permitted Leasehold Mortgagee whose mortgage is senior
in lien, or with its Permitted Leasehold Mortgagee Designee acting for the
benefit of such Permitted Leasehold Mortgagee prior in lien foreclosing on
Tenant's interest in this CLEC Master Lease.  Landlord, without liability to
Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely upon
a title insurance policy issued by a reputable title insurance company as the
basis for determining the appropriate Permitted Leasehold Mortgagee who is
entitled to such New Lease.

(h)Permitted Leasehold Mortgagee Need Not Cure Specified Defaults.  Nothing
herein contained shall require any Permitted Leasehold Mortgagee as a condition
to its exercise of the right hereunder to cure any default of Tenant not
reasonably susceptible of being cured by such Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee (including but not limited to the
default referred to in Sections 16.1(c), (d), (e), (f) (if the levy or
attachment is in favor of such Permitted Leasehold Mortgagee (provided such levy
is extinguished upon foreclosure or similar proceeding or in a transfer in lieu
of any such foreclosure) or is junior to the lien of such Permitted Leasehold
Mortgagee and would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee), or (l)

7878

 



--------------------------------------------------------------------------------

 

(as related to the Indebtedness secured by a Permitted Leasehold Mortgage that
is junior to the lien of the Permitted Leasehold Mortgagee and such junior lien
would be extinguished by the foreclosure of the Permitted Leasehold Mortgage
that is held by such Permitted Leasehold Mortgagee) and any other Sections of
this CLEC Master Lease which may impose conditions of default not susceptible to
being cured by a Permitted Leasehold Mortgagee or a subsequent owner of the
Leasehold Estate through foreclosure hereof), in order to comply with the
provisions of Sections 17.1(d) and 17.1(e), or as a condition of entering into
the New Lease provided for by Section 17.1(f).

(i)Casualty Loss.  A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that the insurance proceeds are
to be applied in the manner specified in this CLEC Master Lease and the
Permitted Leasehold Mortgage shall so provide; except that the Permitted
Leasehold Mortgage may provide a manner for the disposition of such proceeds, if
any, otherwise payable directly to the Tenant (but not such proceeds, if any,
payable jointly to the Landlord and Tenant, to Landlord, or to the CLEC Facility
Mortgagee) pursuant to the provisions of this CLEC Master Lease.

(j)Arbitration; Legal Proceedings.  Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration or legal
proceedings between Landlord and Tenant involving obligations under this CLEC
Master Lease.

(k)No Merger.  So long as any Permitted Leasehold Mortgage is in existence,
unless all Permitted Leasehold Mortgagees for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof shall otherwise
expressly consent in writing, the fee title to the Leased Property and the
Leasehold Estate of Tenant therein created by this CLEC Master Lease shall not
merge but shall remain separate and distinct, notwithstanding the acquisition of
said fee title and said Leasehold Estate by Landlord or by Tenant or by a third
party, by purchase or otherwise.

(l)Notices.  Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Section 35.1 hereof to the
address or fax number furnished Landlord pursuant to Section 17.1(b), and those
from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Section 35.1 hereof.  Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Section 35.1 and shall in all respects be governed by the
provisions of those sections.

(m)Limitation of Liability.  Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee's liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee's interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
its Debt Agreement, and (ii) each Permitted Leasehold Mortgagee agrees that
Landlord's liability to such Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to

7979

 



--------------------------------------------------------------------------------

 

and enforceable only against Landlord's interest in the Leased Property, and  no
recourse against Landlord shall be had against any other assets of Landlord
whatsoever.

(n)Sale Procedure.  If an Event of Default shall have occurred and be
continuing, the Permitted Leasehold Mortgagee for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof with the most senior
lien on the Leasehold Estate shall have the right to make all determinations and
agreements on behalf of Tenant under Article XXXVI (including, without
limitation, requesting that the sale process described in Article XXXVI be
commenced, the determination and agreement of the Communications Assets FMV, the
Successor Tenant Rent, and the potential Successor Tenants that should be
included in the process, and negotiation with such Successor Tenants), in each
case, in accordance with and subject to the terms and provisions of Article
XXXVI, including without limitation the requirement that Successor Tenant meet
the qualifications of Discretionary Transferee.  

(o)Third Party Beneficiary.  Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this CLEC Master Lease.

Landlord's Right to Cure Tenant's Default

.  If Tenant shall fail to make any payment or to perform any act required to be
made or performed hereunder when due or within any cure period provided for
herein, Landlord, without waiving or releasing any obligation or default, may,
but shall be under no obligation to, make such payment or perform such act for
the account and at the expense of Tenant, and may, to the extent permitted by
law, enter upon the Leased Property for such purpose and take all such action
thereon as, in Landlord's opinion, may be necessary or appropriate therefor.  No
such entry shall be deemed an eviction of Tenant.  All sums so paid by Landlord
and all costs and expenses, including reasonable attorneys' fees and expenses,
so incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.

Article XVIII

Landlord Transfer

.

(a)Subject to the terms of Section 18.2 and Article XXXI, Landlord may, without
the consent or approval of Tenant, sell or otherwise transfer all (and not less
than all) of the Leased Property to a single buyer or other transferee who is
not a Competitor.  In connection with such sale, Landlord and the buyer or other
transferee shall concurrently enter into an assignment agreement pursuant to
which Landlord assigns to such buyer or other transferee all of its rights,
title and interest under this CLEC Master Lease, and the buyer or other
transferee agrees to perform all of the obligations, terms, covenants and
conditions of Landlord hereunder from and after the effective date of the sale
or other transfer. Notwithstanding anything to the contrary herein, each entity
comprising Landlord must assign 100% of its right, title and interest under this
CLEC Master Lease to the buyer or other transferee in order for an assignment of
the CLEC Master Lease to be permitted under the terms of this Section 18.1(a);
provided that, in connection with any assignment of this CLEC Master Lease
pursuant to this Section 18.1(a), the buyer or other

8080

 



--------------------------------------------------------------------------------

 

transferee simultaneously shall assume the obligations of the Lender (as defined
in the CLEC Equipment Loan Agreement) to make CLEC Equipment Loans after the
date of such assignment.  Notwithstanding anything to the contrary herein, to
the extent Landlord effectuates a sale or other transfer pursuant to this
Section 18.1(a), unless an identical transfer to the same transferee (or its
Affiliates) is made substantially concurrently therewith of the ILEC Master
Lease (in which case the following identified sections and provisions shall
continue to apply to such transferred CLEC Master Lease solely as it relates to
such transferred ILEC Master Lease), then upon such transfer (I) the following
Sections of this CLEC Master Lease shall be of no further force and effect:
Sections 10.2(f), 16.1(o), and 21.2, the last sentence of Section 10.3(a), the
first sentence of the final paragraph of Section 22.2, references to ILEC Master
Lease, ILEC Tenant and ILEC Landlord, as applicable, in Sections 10.2(c),
10.3(c)(i), 10.3(d)(ii) and 10.3(d)(iii), the ETI Cap Proviso and this sentence
and (II) any remaining Cumulative GCI Commitment shall be allocated between this
CLEC Master Lease (and the CLEC Equipment Loan Agreement), on the one hand, and
the ILEC Master Lease (and the ILEC Equipment Loan Agreement), on the other
hand, following the effective date of such transfer as follows: Tenant, in its
sole and absolute discretion, shall assign (x) a portion of the remaining
Cumulative GCI Commitment not exceeding an aggregate amount $20,000,000 per
calendar year remaining (or an applicable pro rata amount for any partial year
based on a 365 day year) to this CLEC Master Lease (together with the CLEC
Equipment Loan Agreement for the avoidance of doubt) and (y) the remainder of
the Cumulative GCI Commitment to the ILEC Master Lease (together with the ILEC
Equipment Loan Agreement for the avoidance of doubt); and Tenant will bifurcate
the ETI Cap, Sub-IRR Capped Expenditures threshold and Challenge Right Cap
between the CLEC Master Lease and ILEC Master Lease in its sole discretion;
provided, that not more than five million dollars ($5,000,000) of the ETI Cap is
allocated to this CLEC Master Lease; provided, further, that Tenant, Landlord
and the proposed transferee shall reasonably cooperate in connection with any
amendments to this CLEC Master Lease and the ILEC Master Lease to effectuate the
agreed upon allocation of Cumulative GCI Commitment and the bifurcation of the
ETI Cap, Sub-IRR Capped Expenditures threshold and Challenge Right Cap.  In
addition, notwithstanding anything to the contrary herein, to the extent a
transfer of this CLEC Master Lease is made pursuant to this Section 18.1(a),
clauses (ii) and (iii) of Section 16.1(o) shall be of no further force and
effect with respect to any outstanding Equipment Loans not transferred to the
subject transferee (or its Affiliates) and retained by transferor landlord or
its Affiliate.

(b)Subject to the terms of Section 18.2, Landlord may directly or indirectly,
without the consent or approval of Tenant, engage in one more Monetizations, in
each case, to any Person that is not a Competitor or an Affiliate of a
Competitor.  Tenant shall cooperate with all reasonable requests of Landlord in
order to effectuate a Monetization and in connection therewith Tenant shall,
upon ten (10) Business Days’ written notice from Landlord, execute and deliver
documents reasonably requested by Landlord in forms reasonably acceptable to
Tenant (including amendments to this CLEC Master Lease); provided, however,
Tenant shall only be required to execute any such documents, so long as, after
giving effect to such documents: (i) the amount of Rent (and when such Rent is
due and payable) shall not change, (ii) the obligations or liabilities of Tenant
shall not be increased (other than to a de minimis extent) and the rights of
Tenant shall not be decreased (other than to a de minimis extent); (iii) the
business operations of the Tenant shall not be changed in any way that is
burdensome to the Tenant (other than to a de minimis extent); and (iv) the term
and extension options of the Tenant shall remain the same. In connection with
any Monetization, all costs and expenses actually incurred by Landlord or Tenant
(provided that

8181

 



--------------------------------------------------------------------------------

 

such costs and expenses of Tenant are reasonable and documented out-of-pocket
costs and expenses) in connection with Tenant complying with this Section 18.1
shall be paid by Landlord.  

Restrictions on Transfers in Landlord

.  Subject to the rights of a Foreclosure Purchaser under Article XXXI and the
rights of any Person realizing upon or exercising remedies under a Monetization,
and except as provided in Section 18.4 below, Landlord shall not, without
Tenant's prior written consent (such consent in Tenant’s sole and absolute
discretion), (i) sell or otherwise transfer any Equity Interests in Landlord,
CS&L Parent or any other Landlord Affiliate holding a direct or indirect
interest in this CLEC Master Lease that results in a Competitor (whether
directly, indirectly or through Subsidiaries of Competitor and whether in a
single transaction or in a series of unrelated or related transactions)
acquiring beneficial ownership and control of ten percent (10%) or more of the
direct or indirect Equity Interests in Landlord, CS&L Parent or any other
Landlord Affiliate holding a direct or indirect interest in this CLEC Master
Lease, (ii) sell any or all of Landlord's assets (constituting Leased Property)
or interests in the CLEC Facilities to a Competitor (whether directly,
indirectly or through Subsidiaries of the Competitor and whether in a single
transaction or in a series of unrelated or related transactions) or (iii) merge
or consolidate with or into a Competitor (whether directly, indirectly or
through CS&L Parent, CS&L Parent’s Subsidiaries, Landlord's Subsidiaries or any
other Landlord Affiliate holding a direct or indirect interest in this CLEC
Master Lease).  

Fiber Exchange Agreements

.  

(a)Prior to executing a Fiber Exchange Agreement, the Landlord and Tenant will
work together to compute the fair market value of the Outbound Assets and
Inbound Assets, including the valuation modeling and methodologies employed,
working papers, comparable valuations utilized, and other relevant background
materials used in arriving at the respective valuations, and all information
concerning the initial construction, service date, subsequent use, and projected
technical serviceable and useful life of such assets (with respect to any
assets, the “Valuation Materials”).

(b)If the Landlord and Tenant mutually agree to proceed with the transactions
contemplated by a proposed Fiber Exchange Agreement, (i) Tenant, Landlord and
the appropriate third party will enter into the proposed Fiber Exchange
Agreement for the purposes set forth therein, including, without limitation, the
performance testing and delivery of the Outbound Assets and the performance
review and acceptance of the Inbound Assets, and (ii) Landlord will then lease
the Inbound Assets to Tenant as Leased Property under this CLEC Master Lease.

(c)Simultaneously with the execution and delivery of the Fiber Exchange
Agreement by Tenant, Landlord and the appropriate third party, Tenant and
Landlord will effectuate and memorialize the removal of the Outbound Assets as
Leased Property and the addition of the Inbound Assets as Leased Property by
executing and delivering a letter agreement substantially in the form attached
hereto as Exhibit F (the “Letter of Exchange”).

(d)As a condition to Landlord’s consent and agreement to execute and deliver a
proposed Fiber Exchange Agreement and related Letter of Exchange, Tenant shall
certify to Landlord in such Letter of Exchange that, on and as of the date
thereof, the following representations and warranties are true and correct:

8282

 



--------------------------------------------------------------------------------

 

(i)No Event of Default has occurred and is continuing under this CLEC Master
Lease, and there exists no event, condition or occurrence that with notice or
passage of time or both would constitute an Event of Default under this CLEC
Master Lease, including as a result of Tenant’s execution and performance of the
Fiber Exchange Agreement, the agreements contemplated therein, or any other
document executed or to be executed in connection therewith by Tenant or an
Affiliate of Tenant. Neither the Letter of Exchange nor any other document
executed or to be executed in connection therewith by Tenant or any Affiliate of
Tenant constitutes a material breach of any other agreement of Tenant or such
Affiliate of Tenant;

(ii)Tenant is duly organized, validly existing and in good standing under the
laws of the state of its formation and is duly authorized and qualified to
perform its obligations under the Letter of Exchange and the Fiber Exchange
Agreement within the State(s) and other legal jurisdictions where any portion of
the Outbound Assets or Inbound Assets are located;

(iii)The value of each of the Outbound Assets and the Inbound Assets is
accurately reflected in the Fiber Exchange Agreement, each has been determined
using Tenant’s customary methodology that Tenant has consistently and
historically used to value similar assets for purposes of similar transactions,
and that Tenant has delivered to Landlord complete and accurate copies of all of
the Valuation Materials with respect to the Outbound Assets and Inbound Assets;
and

(iv)The Inbound Assets have been, or will have been as of the Mutual Acceptance
Date (to be defined in the proposed Fiber Exchange Agreement), inspected by
Tenant, and are, or will be as of such date, in good and operable condition,
conform in all respects to the requirements of the Fiber Exchange Agreement
(Tenant not having waived any of the conditions set forth therein), and will
comply in all respects with industry standards and Legal Requirements, unless
Tenant properly rejects the Inbound Assets in accordance with the Fiber Exchange
Agreement and such agreement is terminated as a result thereof.

(e)In addition, as a condition to Landlord’s consent and agreement to execute
and deliver the Fiber Exchange Agreement and related Letter of Exchange, Tenant
shall covenant and agree in such Letter of Exchange that it shall strictly
comply with all terms and conditions of the Fiber Exchange Agreement and all
other agreements referenced therein, including, without limitation, any and all
maintenance agreements or other agreements with respect to any assets associated
with the Outbound Assets or Inbound Assets.

(f)In the event Tenant properly rejects the Inbound Assets, or the counterparty
to the Fiber Exchange Agreement properly rejects the Outbound Assets, in
accordance with the Fiber Exchange Agreement and such agreement is terminated as
a result thereof, Tenant shall promptly notify Landlord of such termination and,
pursuant to the terms and conditions of the Letter of Exchange, the CLEC Master
Lease shall not be amended or modified with respect to such failed exchange of
assets.

8383

 



--------------------------------------------------------------------------------

 

(g)Each party shall be responsible for payment of the costs and expenses it
incurs in connection with the evaluation, processing and documentation of a
transaction related to a proposed Fiber Exchange Agreement, including all
reasonable attorneys’ fees or fees and expenses of other advisors, regardless of
whether such transaction is consummated; provided, however, that Tenant agrees
to reimburse Landlord for expenses reasonably incurred by Landlord up to Four
Thousand Dollars ($4,000.00) for the evaluation, processing and documentation of
the transactions contemplated by a proposed Fiber Exchange Agreement, including
the valuation of the Outbound Assets and Inbound Assets by Landlord. Tenant
shall pay Landlord such reimbursement no later than 15 days following Landlord’s
submission to Tenant of reasonably detailed documentation evidencing such
expenses. Landlord shall seek Tenant’s prior written approval for reimbursement
of any expenses in excess of Four Thousand Dollars ($4,000.00) incurred by
Landlord regarding the same Fiber Exchange Agreement.

(h)Notwithstanding the foregoing, Landlord and Tenant hereby agree that any
Fiber Exchange Agreement (and related Letter of Exchange) which either (i) on an
individual basis, involves total consideration in excess of $10,000,000.00
(Inbound Assets equal to $5,000,000 and Outbound Assets equal to $5,000,000), or
(ii) on an aggregate basis with all other Fiber Exchange Agreements entered into
pursuant to this Section 18.3, involves total consideration in excess of
$50,000,000.00, shall require Landlord and Tenant to enter into an additional
and separate writing to amend and supplement this CLEC Master Lease in
accordance with Section 41.7 hereof.

(i)From time to time either Landlord or Tenant may request such additional
information concerning the valuation and methodologies employed by the other
party with respect to any transactions involving the Outbound Assets or Inbound
Assets including, without limitation, any supplemental Valuation Materials
prepared by or in the possession of the other party.

Sale of Reversion Strands and Unused Conduit

.  Notwithstanding anything to the contrary in this CLEC Master Lease, the
restrictions provided in Section 18.2 shall not apply to any sales or transfers
of Reversion Strands or Unused Conduit.  Upon any transfer of ownership (which,
for the avoidance of doubt, shall not include any leases, IRU contracts, dark
fiber lease agreements or grants of rights of use), other than a sale permitted
under Section 18.1(a), of the Reversion Strands and Unused Conduit to any Person
other than Tenant, an Affiliate of Tenant or an Affiliate of Landlord, such
conveyed property shall be released from this CLEC Master Lease and shall no
longer constitute Leased Property (and Reversion Strands or Unused Conduit, as
applicable) hereunder.  In connection with such conveyance of Reversion Strands
and Unused Conduit, Tenant shall have the right, and the applicable purchaser
shall have the obligation, to enter into a maintenance agreement on reasonable
and customary terms, pursuant to which Tenant shall maintain the conveyed
Reversion Strands and Unused Conduit.  Landlord and Tenant hereby agree to
cooperate in good faith to accomplish the foregoing maintenance arrangement
between Tenant and the purchaser of such Reversion Strands or Unused Conduit.

Article XIX

Holding Over

.  If Tenant shall for any reason remain in possession of the Leased Property of
a CLEC Facility after the expiration or earlier termination of the Term with
respect to such CLEC Facility without the consent of Landlord (other than Tenant
remaining in

8484

 



--------------------------------------------------------------------------------

 

possession of a CLEC Facility in accordance with Section 36.3) such possession
shall be as a month-to-month tenant during which time Tenant shall pay as Rent
each month twice the monthly Rent applicable immediately prior to such holding
over for such CLEC Facility, as reasonably determined by Landlord, together with
all Additional Charges and all other sums payable by Tenant pursuant to this
CLEC Master Lease.  During such period of month-to-month tenancy, Tenant shall
be obligated to perform and observe all of the terms, covenants and conditions
of this CLEC Master Lease, but shall have no rights hereunder other than the
right, to the extent given by law to month-to-month tenancies, to continue its
occupancy and use of the Leased Property of, and/or any Tenant Capital
Improvements to, such CLEC Facility.  Nothing contained herein shall constitute
the consent, express or implied, of Landlord to the holding over of Tenant after
the expiration or earlier termination of this CLEC Master Lease.

Article XX

Risk of Loss

.  The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property as a consequence of the damage or destruction thereof by fire,
the elements, casualties, thefts, riots, wars or otherwise, or in consequence of
foreclosures, attachments, levies or executions (other than by Landlord and
Persons claiming from, through or under Landlord) is assumed by Tenant, and
except as otherwise provided herein no such event shall entitle Tenant to any
abatement of Rent.

Article XXI

General Indemnification

.  In addition to the other indemnities contained herein, and notwithstanding
the existence of any insurance carried by or for the benefit of Landlord or
Tenant, and without regard to the policy limits of any such insurance, Tenant
shall protect, indemnify, save harmless and defend Landlord from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable attorneys', consultants' and experts' fees
and expenses (collectively, “Claims”), imposed upon or incurred by or asserted
by third parties against Landlord by reason of:  (i) any accident, injury to or
death of Persons or loss of or damage to property occurring on or about the
Leased Property or adjoining sidewalks under the control of Tenant; (ii) any
use, misuse, maintenance or repair by Tenant or its Subsidiaries of the Leased
Property; (iii) any failure on the part of Tenant to perform or comply with any
of the terms of this CLEC Master Lease; (iv) the non-performance of any of the
terms and provisions of any and all existing and future subleases of the Leased
Property to be performed by any party thereunder; (v) any claim for malpractice,
negligence or misconduct committed by any Person on or working from the Leased
Property; (vi) any claims or actions for trespass with respect to the Leased
Property and (vii) the violation by Tenant of any Legal Requirement.  Any
amounts which become payable by Tenant under this Article XXI shall be paid
within ten (10) days after liability therefor is determined by a final non
appealable judgment or settlement or other agreement of the parties, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment.  Tenant, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Landlord; it being agreed and understood that in no event
shall Landlord have the right to enter into any settlement with respect to any
claim, action or proceeding for which Tenant has an obligation to indemnify
Landlord hereunder without obtaining Tenant's prior consent.  For purposes of
this Article XXI, any acts or omissions of Tenant, or by employees, agents,
assignees,

8585

 



--------------------------------------------------------------------------------

 

contractors, subcontractors or others acting for or on behalf of Tenant (whether
or not they are negligent, intentional, willful or unlawful), shall be strictly
attributable to Tenant.  Landlord shall be obligated to (a) deliver Notice to
Tenant of any Claims for which it is seeking Tenant to indemnify Landlord from
pursuant to this Section 21.1 promptly after such Claim is imposed on or
incurred by Landlord, and (b) mitigate any damages it incurs or is reasonably
expected to incur in connection with such Claim.

Cross-Guaranty

.  Subject to Section 22.2, ILEC Tenant hereby absolutely and unconditionally
guarantees to Landlord the full and punctual performance and observance by the
Tenant of all the terms, conditions, covenants and obligations to be performed
and observed by the Tenant under this CLEC Master Lease.

Article XXII

Transfers

.  Subject to the terms of this Article XXII, Tenant shall not, without
Landlord's prior written consent, which, except as specifically set forth
herein, may be withheld in Landlord's reasonable discretion, voluntarily or by
operation of law assign (which term includes any direct or indirect transfer,
sale, encumbering, pledge or other transfer or hypothecation (including a Change
in Control)) this CLEC Master Lease, sublet all or any part of the Leased
Property of any CLEC Facility (including, without limitation, any rights granted
by Tenant through an IRU contract, a dark fiber agreement, a dim fiber agreement
or a collocation agreement) or engage the services of any Person (other than any
of Tenant's Subsidiaries) for the management or operation of any CLEC Facility
(each of the aforesaid acts being referred to herein as a “Transfer”) (provided
that the foregoing shall not prevent Tenant or its Subsidiaries from outsourcing
or contracting with third parties to perform services that remain under the
supervision of Tenant or its Subsidiaries).  Tenant acknowledges that Landlord
is relying upon the expertise of Tenant in the operation of the CLEC Facilities
and that Landlord entered into this CLEC Master Lease with the expectation that
Tenant (or Tenant's Subsidiaries on behalf of Tenant) would remain in and
operate such CLEC Facilities during the entire Term and for that reason, except
as set forth herein, Landlord retains reasonable discretion in approving or
disapproving any assignment or sublease.    

Permitted Assignments

.  Notwithstanding the foregoing, and subject to Section 40.1, Tenant may:

(i)reserved;

(ii)without Landlord's prior written consent, assign this CLEC Master Lease or
sublease the Leased Property to any of Tenant's Subsidiaries if all of the
following are first satisfied:  (x) Tenant remains fully liable hereunder (and
under the CLEC Equipment Loan Agreement), (y) in connection with an assignment
of this CLEC Master Lease, ownership of the Equipment financed under the CLEC
Equipment Loan Agreement is conveyed to such assignee or sublessee, and (z) the
use of the Leased Property continues to comply with the requirements of this
CLEC Master Lease; and

(iii)without Landlord's prior written consent:

(x) reserved;

8686

 



--------------------------------------------------------------------------------

 

(y) Transfer this CLEC Master Lease (provided, that, any such transfer shall
include a transfer of all Equipment subject to a CLEC Equipment Loan made
pursuant to the terms of the CLEC Equipment Loan Agreement to the applicable
transferee and a transfer of the applicable CLEC Equipment Loan) to any Person
(other than by Foreclosure Assignment) if (1) such Person is a Discretionary
Transferee, and (2) such Discretionary Transferee agrees in writing to assume
the obligations of the Tenant under this CLEC Master Lease (and under the CLEC
Equipment Loan Agreement) without amendment or modification other than as
provided below; or

(z) (i) Transfer this CLEC Master Lease by way of foreclosure of the Leasehold
Estate or an assignment-in-lieu of foreclosure to any Person (any such Transfer,
a “Foreclosure Assignment”) or (ii) undergo a Change in Control whereby a Person
acquires beneficial ownership and control of 100% of the Equity Interests in
Tenant as a result of the purchase at a foreclosure on a permitted pledge of the
Equity Interests in Tenant or an assignment in lieu of such foreclosure (a
“Foreclosure COC”) or (iii) effect the first subsequent sale or assignment of
the Leasehold Estate or Change in Control after a Foreclosure Assignment or a
Foreclosure COC whereby a Person so acquires the Leasehold Estate or beneficial
ownership and control of 100% of the Equity Interests in Tenant or the Person
who acquired the Leasehold Estate in connection with the Foreclosure Assignment,
in each case, effected by a Permitted Leasehold Mortgagee or a Permitted
Leasehold Mortgagee Foreclosing Party, to the extent such Permitted Leasehold
Mortgagee or  Permitted Leasehold Mortgagee Designee has been diligently
attempting to expedite such first subsequent sale from the time it has initiated
foreclosure proceedings taking into account the interest of such Permitted
Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee in maximizing the
proceeds of such disposition if (1) such Person is a Discretionary Transferee,
and (2) in the case of any Foreclosure Assignment, if such Discretionary
Transferee is not a Permitted Leasehold Mortgagee Designee such Discretionary
Transferee agrees in writing to assume the obligations of the Tenant under this
CLEC Master Lease without amendment or modification other than as provided below
(which written assumption, in the case of a Permitted Leasehold Mortgagee
Foreclosing Party, may be made by a Subsidiary of a Permitted Leasehold
Mortgagee or a Permitted Leasehold Mortgagee Designee);

(iv)[g5ax2emyluki000001.jpg]pledge or mortgage its Leasehold Estate to a
Permitted Leasehold Mortgagee.

Notwithstanding anything to the contrary herein, any Transfer permitted pursuant
to Section 22.2(iii)(y) above may be effectuated by any number of direct or
indirect Subsidiaries of a Discretionary Transferee, provided, however, that the
Discretionary Transferee shall remain either a Tenant under this CLEC Master
Lease or provide a guaranty of this CLEC Master Lease in form and substance
reasonably acceptable to Landlord. Upon the effectiveness of any assignment or

8787

 



--------------------------------------------------------------------------------

 

Transfer not prohibited pursuant to this Section 22.2, such Discretionary
Transferee, Permitted Leasehold Mortgage or other transferee, as applicable and
Landlord shall make such amendments and other modifications to this CLEC Master
Lease as are reasonably requested by either party to give effect to such
Transfer and such technical amendments as may be necessary or appropriate in the
reasonable opinion of such requesting party in connection with such Transfer
including, without limitation, changes to the provisions of this CLEC Master
Lease regarding delivery of financial statements and other reporting
requirements with respect to Tenant.  After giving effect to any such Transfer,
unless the context otherwise requires, references to Tenant hereunder shall be
deemed to refer to the Discretionary Transferee (or subsidiary thereof),
Permitted Leasehold Mortgagee (or Subsidiary thereof) or other transferee, as
applicable.

Notwithstanding anything to the contrary herein, to the extent Tenant
effectuates a Transfer of its interest in this CLEC Master Lease (“Lease
Transfer”), unless (x) such Lease Transfer is pursuant to Section 22.2(ii) above
(in which case the following identified sections and provisions shall continue
to apply to such transferred CLEC Master Lease) or (y) an identical transfer to
the same transferee (or its Affiliates) is made substantially concurrently
therewith (“Affiliated Lease Transfer”) of the ILEC Master Lease (in which case
the following identified sections and provisions shall continue to apply to such
transferred CLEC Master Lease solely as it relates to such transferred ILEC
Master Lease), then, in each case upon such transfer (I) the following Sections
of this CLEC Master Lease shall be of no further force and effect: Sections
10.2(f), 16.1(o) and 21.2, the last sentence of Section 10.3(a), the final
sentence of Section 18.1(a), references to ILEC Master Lease, ILEC Tenant and
ILEC Landlord, as applicable, in Sections 10.2(c), 10.3(c)(i), 10.3(d)(ii) and
10.3(d)(iii), the ETI Cap Proviso and this paragraph and (II) any remaining
Cumulative GCI Commitment shall be allocated between this CLEC Master Lease (and
the CLEC Equipment Loan Agreement), on the one hand, and the ILEC Master Lease
(and the ILEC Equipment Loan Agreement), on the other hand, following the
effective date of such transfer as follows: Tenant, in its sole and absolute
discretion, shall assign (x) a portion of the remaining Cumulative GCI
Commitment not exceeding an aggregate amount $20,000,000 per calendar year
remaining (or an applicable pro rata amount for any partial year based on a 365
day year) to this CLEC Master Lease (together with the CLEC Equipment Loan
Agreement for the avoidance of doubt) and (y) the remainder of the Cumulative
GCI Commitment to the ILEC Master Lease (together with the ILEC Equipment Loan
Agreement for the avoidance of doubt); and Tenant will bifurcate the ETI Cap,
Sub-IRR Capped Expenditures threshold and Challenge Right Cap between the CLEC
Master Lease and ILEC Master Lease in its sole discretion; provided, that not
more than five million dollars ($5,000,000) of the ETI Cap is allocated to this
CLEC Master Lease; provided, further, that Tenant, Landlord and the proposed
transferee shall reasonably cooperate in connection with any amendments to this
CLEC Master Lease and the ILEC Master Lease to effectuate the agreed upon
allocation of Cumulative GCI Commitment and the bifurcation of the ETI Cap,
Sub-IRR Capped Expenditures threshold and Challenge Right Cap. Further, upon any
Lease Transfer other than a Lease Transfer consummated in accordance with
Section 22.2(ii) above (in which case the following identified provision shall
continue to apply to such transferred CLEC Master Lease), Section 23.1(b)(v)(ii)
shall be of no further effect under the transferred CLEC Master Lease.

Permitted Sublease Agreements and Usage Arrangements

.  Notwithstanding the provisions of Section 22.1, but subject to compliance
with the provisions of this Section 22.3, Section 22.4 and Section 40.1, (a)
Tenant shall be permitted to grant any of its rights and privileges under this
CLEC Master Lease to any of Tenant's Subsidiaries and Landlord

8888

 



--------------------------------------------------------------------------------

 

acknowledges that the performance of any obligations or agreements by any of
Tenant's Subsidiaries on behalf of Tenant shall satisfy Tenant's obligations to
perform such obligation or agreement hereunder, (b) the Specified Subleases
shall be permitted without any further consent from Landlord, and (c) if no
Event of Default has occurred and is continuing, Tenant may enter into any
sublease agreement (including, but not limited to, any rights granted by Tenant
or any of its Subsidiaries through an IRU contract (not qualifying as an
Extended Term IRU), a dark fiber agreement, a dim fiber agreement or a
collocation agreement) without the prior written consent of Landlord; provided,
that, (i) with respect to clauses (b) or (c), the route miles pursuant to such
sublease does not constitute greater than thirty percent (30%) in the aggregate
of the route miles of all the CLEC Facilities in the aggregate then subject to
this CLEC Master Lease (such portion, a “Material Portion”) (and any such route
miles for any Material Portion will require Landlord's prior written consent,
which consent may not be unreasonably withheld, delayed or conditioned except
that no such consent shall be required to the extent (x) permitted under the
Specified Subleases (y) the subtenant under such sublease is a Discretionary
Transferee or (z) with respect to any collocation agreement, Tenant (or its
Subsidiaries) is obligated to enter into such collocation agreement in order to
discharge its obligations under any Communication License or any Communications
Regulations); (ii) all sublease agreements under clauses (b) and (c) of this
Section 22.3 (other than a sublease with a Discretionary Transferee) are made in
the normal course of the Primary Intended Use and to third party users or
operators of portions of the Leased Property in furtherance of the Primary
Intended Use or are required to discharge Tenant or its Subsidiaries'
obligations under any Communications License or Communications Regulations; and
(iii) with respect to clauses (b) or (c), Landlord shall have the right to
reasonably approve the identity of any subtenants under this Section 22.3
(except with respect to any third parties under any collocation arrangements,
dim fiber arrangements, IRU contracts, and dark fiber agreements or any
subtenants under the Specified Subleases and any permitted assignment by such
subtenants with respect to such Specified Sublease) that will be operating all
or portions of the Leased Property for its Primary Intended Use to ensure that
all are adequately capitalized and competent and experienced for the operations
which they will be conducting; provided however, that if any subtenant is a
Discretionary Transferee, then such subtenant shall be deemed approved by
Landlord.  In the event that Landlord provides its prior written consent to any
sublease agreement (including, but not limited to, any rights granted by Tenant
or any of its Subsidiaries through an IRU contract (not qualifying as an
Extended Term IRU), a dark fiber agreement, a dim fiber agreement, or a
collocation agreement) as to which its prior written consent is required under
this CLEC Master Lease, and such sublease agreement contains a term extending
beyond the then-existing Term of this CLEC Master Lease, then, after termination
of this CLEC Master Lease, Tenant shall pay over to Landlord all proceeds
payable under such sublease agreement after such termination within thirty (30)
days of receipt by Tenant or its Subsidiaries.  Upon the occurrence and during
the continuance of an Event of Default that is monetary in nature, Landlord
shall have the right to collect all rents, profits and charges under any
sublease (including, but not limited to, any rights granted by Tenant or any of
its Subsidiaries through an IRU contract, a dark fiber agreement, a dim fiber
agreement, or a collocation agreement) to the extent permitted by applicable law
and apply the net amount collected to the Rent, but no such collection shall be
deemed (I) a waiver by Landlord of any of the provisions of this CLEC Master
Lease, (II) an acceptance by Landlord of such subtenant or party as a tenant or
(III) a release of Tenant from the future performance of its obligations
hereunder.  If reasonably requested by Tenant in connection with a sublease
permitted under clause (c) above, Landlord and such sublessee shall enter into a
subordination, non-

8989

 



--------------------------------------------------------------------------------

 

disturbance and attornment agreement with respect to such sublease in a form
reasonably satisfactory to Landlord (and if a CLEC Facility Mortgage is then in
effect, Landlord shall use reasonable efforts to cause the CLEC Facility
Mortgagee to enter into such subordination, non-disturbance and attornment
agreement). Notwithstanding anything to the contrary herein, Tenant or its
Subsidiaries may enter into any IRU contract that both (i) contains a term
extending beyond the then-existing Term of this CLEC Master Lease and (ii)
contains terms providing that all or a material portion of the contract proceeds
payable to Tenant or the applicable Subsidiary thereunder are payable in an
upfront payment (as opposed to any periodic form of payment that is required to
be made at least annually) (any such agreement or contract, an “Extended Term
IRU”) without the prior written consent of Landlord, so long as the following
conditions are satisfied: (1) the gross proceeds payable to Tenant from all
outstanding Extended Term IRUs cannot exceed five million dollars ($5,000,000)
in any calendar year (“ETI Cap”); (2) upon termination of this CLEC Master
Lease, a portion of the upfront payment made to Tenant or a Subsidiary under the
Extended Term IRU equal to a proportionate amount of such upfront payment
relative to the remaining term of the Extended Term IRU at termination of this
CLEC Master Lease (e.g. if there are 3 years remaining under an Extended Term
IRU with an original term of 10 years, then such proportionate amount shall
equal 30% of the applicable upfront payment originally made to Tenant or a
Subsidiary) shall be promptly paid to Landlord (“ETI Formula”); and (3) such
Extended Term IRU shall not result in a deemed sale of the assets underlying
such Extended Term IRU under the Code; provided, that, notwithstanding the
foregoing, the Landlord, ILEC Landlord, Tenant and the ILEC Tenant hereby agree
that the ETI Cap is shared among this CLEC Master Lease, the ILEC Master Lease
and the IRU Agreement by and between Uniti National LLC, Win Services and the
Subsidiaries of Win Services that are indicated on the signature pages attached
thereto, dated as of the date hereof, in all respects (this proviso, the “ETI
Cap Proviso”).

Required Assignment and Subletting Provisions

.  Any assignment and/or sublease (including, but not limited to, any rights
granted by Tenant or any of its Subsidiaries pursuant to an IRU contract, a dark
fiber agreement, a dim fiber agreement or a collocation agreement) must meet the
following conditions:

(i)in the case of a sublease, it shall be expressly subject and subordinate to
all of the terms and conditions of this CLEC Master Lease;

(ii)the use of the applicable CLEC Facility (or portion thereof) shall not
conflict with any Legal Requirement or any other provision of this CLEC Master
Lease;

(iii)except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Leased Property or
assign this CLEC Master Lease or its sublease except insofar as the same would
be permitted if it were a sublease by Tenant under this CLEC Master Lease (it
being understood that any subtenant under Section 22.3(a) may pledge and
mortgage its subleasehold estate (or allow the pledge of its equity interests)
to a Permitted Leasehold Mortgagee);

(iv)in the case of a sublease, in the event of cancellation or termination of
this CLEC Master Lease for any reason whatsoever or of the surrender of this
CLEC Master Lease (whether voluntary, involuntary or by operation of law) prior
to the expiration date of such sublease, including extensions and renewals
granted thereunder,

9090

 



--------------------------------------------------------------------------------

 

then, subject to Article XXXVI, at Landlord's option, the subtenant shall make
full and complete attornment to Landlord for the balance of the term of the
sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Landlord and which the subtenant shall execute and
deliver within five (5) days after request by Landlord and the subtenant shall
waive the provisions of any law now or hereafter in effect which may give the
subtenant any right of election to terminate the sublease or to surrender
possession in the event any proceeding is brought by Landlord to terminate this
CLEC Master Lease;

(v)in the event the subtenant receives a written notice from Landlord stating
that this CLEC Master Lease has been cancelled, surrendered or terminated, then,
subject to Article XXXVI, the subtenant shall thereafter be obligated to pay all
rentals accruing under said sublease directly to Landlord (or as Landlord shall
so direct); all rentals received from the subtenant by Landlord shall be
credited against the amounts owing by Tenant under this CLEC Master Lease; and

(vi)the term of the sublease shall expire no later than the day preceding the
expiration date of the then current Term (other than as expressly set forth
above with respect to an Extended Term IRU).

Costs

.  Tenant shall reimburse Landlord for Landlord's reasonable costs and expenses
incurred in conjunction with the processing and documentation of any assignment,
subletting or management arrangement (but expressly excluding any costs and
expenses incurred by Landlord in connection with Landlord's review of any
collocation arrangements, IRU contracts, dark fiber agreements and dim fiber
agreements which shall be borne solely by Landlord), including reasonable
attorneys', architects', engineers' or other consultants' fees whether or not
such sublease, assignment or management agreement is actually consummated.

No Release of Tenant's Obligations; Exception

.  No assignment (other than a permitted transfer pursuant to Section
22.2(iii)(y) or Section 22.2(iii)(z)(1) or Section 22.2(iii)(z)(3), in
connection with a sale or assignment of the Leasehold Estate), subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder or
any CLEC Equipment Loan.  The liability of Tenant and any immediate and remote
successor in interest of Tenant (by assignment or otherwise), and the due
performance of the obligations of this CLEC Master Lease on Tenant's part to be
performed or observed, shall not in any way be discharged, released or impaired
by any (i) stipulation which extends the time within which an obligation under
this CLEC Master Lease is to be performed, (ii) waiver of the performance of an
obligation required under this CLEC Master Lease that is not entered into for
the benefit of Tenant or such successor, or (iii) failure to enforce any of the
obligations set forth in this CLEC Master Lease, provided that Tenant shall not
be responsible for any additional obligations or liability arising as the result
of any modification or amendment of this CLEC Master Lease by Landlord and any
assignee of Tenant that is not an Affiliate of Tenant.

Public Offering

.  Notwithstanding anything that may be to the contrary in this Article XXII,
this CLEC Master Lease shall not restrict any Transfer of any stock of Tenant as
a result of a public offering of Tenant's stock which (a) constitutes a bona
fide public distribution

9191

 



--------------------------------------------------------------------------------

 

of such stock pursuant to a firm commitment underwriting or a plan of
distribution registered under the Securities Act of 1933 and (b) results in such
stock being listed for trading on NYSE American, the New York Stock Exchange, or
any other recognized stock exchange whether within or outside of the United
States or authorized for quotation on the NASDAQ National Market immediately
upon the completion of such public offering.  In addition, so long as such stock
of Tenant is listed for trading on any such exchange or authorized for quotation
on such market, the transfer or exchange of such stock shall not be deemed a
Transfer hereunder.

Further Assurances

.  Except to the extent prohibited by Legal Requirements, Tenant will cause any
Subsidiary of Tenant that utilizes any of the Leased Property to become a party
to this CLEC Master Lease by executing a joinder in the form of Exhibit H
attached hereto promptly (but in no event later than thirty (30) days) following
such Subsidiary’s initial use of such Leased Property.  Upon the execution of a
joinder as described in the immediately preceding sentence, the Subsidiary in
question shall be included in the definition of “Tenant” hereunder.

Article XXIII

23.1Officer's Certificates and Financial Statements.

(a)Officer's Certificate.  Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days' prior
written request from the other party hereto, furnish an Officer's Certificate
certifying (i) that this CLEC Master Lease is unmodified and in full force and
effect, or that this CLEC Master Lease is in full force and effect as modified
and setting forth the modifications; (ii) the Rent and Additional Charges
payable hereunder and the dates to which the Rent and Additional Charges have
been paid; (iii) that the address for notices to be sent to the party furnishing
such Officer's Certificate is as set forth in this CLEC Master Lease (or, if
such address for notices has changed, the correct address for notices to such
party); (iv) whether or not, to its actual knowledge, such party or the other
party hereto is in compliance in all material respects with the covenants,
agreements and conditions contained in this CLEC Master Lease (together with
back-up calculation and information reasonably necessary to support such
determination); (v) that Tenant is in possession of the Leased Property; and
(vi) responses to such other questions or statements of fact as such other
party, any ground or underlying landlord, any purchaser or any current or
prospective CLEC Facility Mortgagee or Permitted Leasehold Mortgagee shall
reasonably request, provided that such questions or statements of fact are
included in the written notice requesting the Officer's Certificate.  Landlord's
or Tenant's failure to deliver such statement within such time shall constitute
an acknowledgement by such failing party that, to such party's knowledge, (x)
this CLEC Master Lease is unmodified and in full force and effect except as may
be represented to the contrary by the other party; (y) the other party is not in
default in the performance of any covenant, agreement or condition contained in
this CLEC Master Lease; and (z) the other matters set forth in such request, if
any, are true and correct.  Notwithstanding the foregoing, in no event shall
Landlord or Tenant be required to deliver an Officer's Certificate under this
Section 23.1(a) more than two (2) times in any calendar year.  Any such
certificate furnished pursuant to this Article XXIII may be relied upon by the
receiving party and any current or prospective CLEC Facility Mortgagee,
Permitted Leasehold Mortgagee, ground or underlying landlord or purchaser of the
Leased Property.  Tenant shall deliver a Notice to Landlord within two (2)
Business Days of obtaining knowledge of the occurrence of any

9292

 



--------------------------------------------------------------------------------

 

material default hereunder.  Such Notice shall include a detailed description of
the default and the actions Tenant has taken or shall take, if any, to remedy
such default.

(b)Statements.  Tenant shall furnish the following statements (each a “Financial
Statement” and collectively the “Financial Statements”) to Landlord:

(i)as soon as available and in no event later than ninety (90) days after the
end of each Fiscal Year, its audited consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Tenant
and its consolidated Subsidiaries in accordance with GAAP and the applicable
requirements of Regulation S-X;

(ii)as soon as available and in no event later than forty-five (45) days after
the end of each of the first three Fiscal Quarters of each Fiscal Year, its
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer  of Tenant as presenting fairly in all material respects the
financial condition and results of operations of Tenant and its consolidated
Subsidiaries in accordance with GAAP and the applicable requirements of
Regulation S-X, subject to normal year-end audit adjustments and the absence of
footnotes;

(iii)concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Financial Officer of Holdings (a “Compliance
Certificate”) (i) certifying as to whether an Event of Default has occurred
under this CLEC Master Lease and, if an Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) containing all information and calculations reasonably
necessary for Landlord to determine compliance by Tenant and its Subsidiaries of
the covenants contained in Section 8.5 as of the last day of the fiscal quarter
or fiscal year of the Tenant, as the case may be; and  

(iv)within sixty (60) days after the beginning of each Fiscal Year, a detailed
consolidated budget for such Fiscal Year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such Fiscal Year and setting forth the assumptions used in
preparing such budget) and, promptly when available, any significant revisions
of such budget approved by the board of directors of Holdings;

(v)promptly after the same (i) become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Tenant or any
of its Subsidiaries with the SEC or with any national securities exchange, or
distributed by

9393

 



--------------------------------------------------------------------------------

 

Tenant to its shareholders generally, as the case may be and (ii) are delivered
to the Credit Agreement Agent, copies of all compliance certificates or similar
reports under the terms of the Credit Agreement; and

(vi) prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity, (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, any license
or certificate or operating authority pursuant to which Tenant carries on any
part of the Primary Intended Use of all or any portion of the Leased Property.

(c)Other than postings on the SEC's website, any financial statement or other
materials required to be delivered pursuant to Section 23.1(b) shall be deemed
to have been delivered on the date on which such information is posted on
Tenant's website on the Internet or by Tenant on an IntraLinks or similar site
to which Landlord has been granted access or shall be available on the SEC's
website on the Internet at www.sec.gov; provided that Tenant shall give Notice
of any such posting to Landlord, and Tenant shall deliver paper copies of any
such documents to Landlord if Landlord requests Tenant to deliver such paper
copies.  Notwithstanding anything contained herein, in every instance Tenant
shall be required to provide paper copies of any certificate required by Section
23.1(b)(iii) to Landlord. If any Financial Statement or other materials required
to be delivered under this CLEC Master Lease shall be required to be delivered
on any date that is not a Business Day, such information may be delivered to
Landlord on the next succeeding Business Day after such date; and

(d)Tenant further agrees to provide the financial and operational reports to be
delivered to Landlord under this CLEC Master Lease in such electronic format(s)
as may reasonably be required by Landlord from time to time in order to (i)
facilitate Landlord's financial and reporting requirements and (ii) permit
Landlord to calculate any rent, fee or other payments due under any Pole
Agreements or Permits.  Tenant also agrees that Landlord shall have audit rights
with respect to such information to the extent required to confirm Tenant's
compliance with the CLEC Master Lease terms (including, calculation of Net
Income).

(e)Tenant agrees upon request of Landlord (which request is received by Tenant
with reasonable advance notice to allow it to perform its obligations
hereunder), the Tenant shall provide such information that Landlord reasonably
requires to comply with its reporting and filing obligations pursuant to the
Sarbanes-Oxley Act of 2002 including:

(i)preparation of the narrative(s) for processes determined to materially impact
Landlord's Financial Statements;

(ii)access during reasonable business hours to Tenant management (including
Tenant internal audit management) responsible for activities outlined in the
narrative(s);

(iii)incur reasonable efforts to design control activities for all key internal
controls over financial reporting, associated information technology general

9494

 



--------------------------------------------------------------------------------

 

controls and other entity-level controls (collectively “Key Internal Controls”)
(as required to maintain compliance with the Sarbanes-Oxley Act of 2002);

(iv)incur reasonable efforts to enable Landlord and its external auditors to
test the operating effectiveness of the Key Internal Controls over financial
reporting identified; and

(v)incur reasonable efforts to attempt to remediate, within a reasonable amount
of time prior to each calendar year end, any deficient controls identified by
Landlord or its external auditors and to work with Landlord and its external
auditors to identify compensating or mitigating controls which can be tested by
Landlord and its external auditor and deemed to be operating effectively for the
same period of time as the deficient control operated.

Both parties acknowledge and agree that Tenant will charge Landlord for Tenant's
reasonable costs to perform these obligations including its out-of-pocket costs
and reasonable allocations for internal labor.

(f)Notwithstanding the foregoing, Tenant shall not be obligated (1) to provide
information or assistance that could give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Tenant or Tenant's
Subsidiaries might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant's compliance with the CLEC Master Lease terms (and
Landlord's compliance with the SEC, Internal Revenue Service and other legal and
regulatory requirements) and provided that appropriate measures are in place to
ensure that only Landlord's auditors and attorneys (and not Landlord) are
provided access to such information) or (2) to provide information that  is
subject to the quality assurance immunity or is subject to attorney-client
privilege or the attorney work product doctrine.

(g)Tenant shall maintain adequate books and records of all Permits, Easements
and Pole Agreement and all payments (and supporting documentation relating to
such payments) made thereunder for no less than five (5) years after the end of
each Fiscal Year with respect to the books and records maintained during such
Fiscal Year.  Tenant's books and records for the Permits, Easements and Pole
Agreements shall be maintained in a manner consistent with the other books and
records maintained by Tenant.  Landlord shall have the right from time to time
during normal business hours upon reasonable notice to Tenant to examine and
audit such books and records at the office of Tenant or other Person maintaining
such books and records and to make such copies or extracts thereof as Landlord
shall desire.

(h)Notwithstanding anything to the contrary contained herein, Tenant agrees that
upon request of Landlord, it shall from time to time provide such information
that Landlord requires in order for Landlord to comply with its reporting and
filing obligations with the SEC (including, without limitation, any requirements
imposed by Regulation S-X (including, to the extent necessary, obtaining a
consent from Tenant's external audit firm for inclusion of their report on
Tenant's financial statement in Landlord's SEC filings)) and further agrees that
Landlord may include such information in its filings and submissions to the SEC.

9595

 



--------------------------------------------------------------------------------

 

Confidentiality; Public Offering Information

.  (a) The parties recognize and acknowledge that they may receive certain
Confidential Information of the other party.  Subject to Section 23.1(h), each
party agrees that neither such party nor any of its Representatives acting on
its behalf shall, during or within five (5) years after the term of the
termination or expiration of this CLEC Master Lease, directly or indirectly use
any Confidential Information of the other party or disclose Confidential
Information of the other party to any person for any reason or purpose
whatsoever, except as reasonably required in order to comply with the
obligations and provisions of this CLEC Master Lease.

(b)Notwithstanding anything to the contrary set forth in Section 23.2(a), in the
event that a party or any of its Representatives is requested or becomes legally
compelled (pursuant to any legal, governmental, administrative or regulatory
order, authority or process) to disclose any Confidential Information of the
other party but specifically excluding any disclosures required to be made by
Landlord under Section 23.1(h), it will, to the extent reasonably practicable
and not prohibited by law, provide the party to whom such Confidential
Information belongs prompt written notice of the existence, terms or
circumstances of such event so that the party to whom such Confidential
Information belongs may seek a protective order or other appropriate remedy or
waive compliance with the provisions of this Section 23.2.  In the event that
such protective order or other remedy is not obtained or the party to whom such
Confidential Information belongs waives compliance with this Section 23.2, the
party compelled to disclose such Confidential Information will furnish only that
portion of the Confidential Information or take only such action as, based upon
the advice of your legal counsel, is legally required and will use commercially
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded any Confidential Information so furnished.  The party compelled to
disclose the Confidential Information shall cooperate with any action reasonably
requested by the party to whom such Confidential Information belongs to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded to the Confidential Information.

(c)The parties agree that, except as required by law, no party hereto shall
issue any press release relating to the terms of this CLEC Master Lease without
the prior written approval of the other party, which approval may be granted or
withheld in such party's sole discretion.  

Agreements with Respect to Certain Information

.  Notwithstanding anything to the contrary in Section 23.2:

(a)Without limiting the disclosures permitted to be made by Landlord under
Section 23.1(h), Tenant specifically agrees that Landlord may include financial
information and such information concerning the operation of the CLEC Facilities
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, in offering
memoranda or prospectuses or confidential information memoranda, or similar
publications or marketing materials, rating agency presentations, investor
presentations or disclosure documents in connection with syndications, private
placements or public offerings of Landlord's or its Subsidiaries' securities or
loans, and any other reporting requirements under applicable federal and state
laws, including those of any successor to Landlord, provided that, to the extent
such information is not publicly available, the recipients thereof shall be
obligated to maintain the confidentiality thereof pursuant to Section 23.2
hereof or pursuant to

9696

 



--------------------------------------------------------------------------------

 

confidentiality provisions substantially similar thereto and to comply with all
federal, state and other securities laws applicable with respect to such
information. Unless otherwise agreed by Tenant, Landlord shall not revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord or any its Subsidiaries pursuant to Section 23.1 or this
Section 23.3 and Landlord's Form 10-Q or Form 10-K (or supplemental report filed
in connection therewith) shall not disclose the operational results of the CLEC
Facilities prior to Tenant's or its Affiliate's public disclosure thereof so
long as Tenant or such Affiliate reports such information in a timely manner
consistent with historical practices and SEC disclosure requirements.  Tenant
agrees to provide such other reasonable information and, if necessary,
reasonable participation in road shows and other presentations at Landlord's
sole cost and expense, with respect to Tenant and its Leased Property to
facilitate a public or private debt or equity offering or syndication by
Landlord or its Subsidiaries to satisfy Landlord's SEC disclosure requirements
or the disclosure requirements of any of its Subsidiaries.  In this regard,
Landlord shall provide to Tenant a copy of any information prepared by Landlord
to be published, and Tenant shall have a reasonable period of time (not to
exceed three (3) Business Days) after receipt of such information to notify
Landlord of any corrections.  Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to provide Landlord and its representatives with
such management representation letters, comfort letters and consents of
applicable certified independent auditors to the inclusion of their reports in
applicable financing disclosure documents as may be reasonably requested or
required in connection with the sale or registration of securities by Landlord
or any Affiliate of Landlord; provided, however, that any such letters, comfort
letters, consents or other information provided by Tenant shall be provided for
informational purposes only and expressly provided without any representation or
warranty of any kind.

(b)Landlord shall have the right to share Confidential Information of Tenant
with its Subsidiaries and their respective officers, employees, directors, CLEC
Facility Mortgagee, agents and lenders party to material debt instruments
entered into by Landlord or its Subsidiaries, actual or prospective arrangers,
underwriters, investors or lenders with respect to Indebtedness, Monetization or
Equity Interests that may be issued by Landlord or its Subsidiaries, rating
agencies, accountants, attorneys and other consultants (the “Landlord
Representatives”), provided that (i) such Landlord Representative is not a
Competitor and is advised of the confidential nature of such information and
agrees, to the extent such information is not publicly available, to maintain
the confidentiality thereof pursuant to Section 23.2 hereof or pursuant to
confidentiality provisions substantially similar thereto and to comply with all
federal, state and other securities laws applicable with respect to such
information and (ii) neither it nor any Landlord Representative shall be
permitted to engage in any transactions with respect to the stock or other
equity or debt securities or syndicated loans of Tenant based on any such
non-public information provided by or on behalf of Landlord or its Subsidiaries
(provided that this provision shall not govern the provision of information by
Tenant).

(c)In addition to the foregoing, Landlord agrees that, upon request of Tenant,
it shall from time to time provide such information as may be reasonably
requested by Tenant with respect to Landlord's capital structure and/or any
financing secured by this CLEC Master Lease or the Leased Property in connection
with Tenant's review of the treatment of this CLEC Master Lease under
GAAP.  Tenant shall have the right to share such information with Tenant's
Subsidiaries and their respective officers, employees, directors, Permitted
Leasehold Mortgagees, agents and lenders party to material debt instruments
entered into by Tenant or Tenant's

9797

 



--------------------------------------------------------------------------------

 

Subsidiaries, actual or prospective arrangers, underwriters, investors or
lenders with respect to Indebtedness or Equity Interests that may be issued by
Tenant or Tenant's Subsidiaries, rating agencies, accountants, attorneys and
other consultants (the “Tenant Representatives”) so long as such Tenant
Representative is advised of the confidential nature of such information and
agrees, to the extent such information is not publicly available, (i) to
maintain the confidentiality thereof pursuant to Section 23.2 hereof and to
comply with all federal, state and other securities laws applicable with respect
to such information and (ii) not to engage in any transactions with respect to
the stock or other equity or debt securities or syndicated loans of Landlord or
its Subsidiaries based on any such non-public information provided by or on
behalf of Tenant or Tenant's Subsidiaries (provided that this provision shall
not govern the provision of information by Landlord).

(d)Subject to the confidentiality requirements of this Section 23, Landlord and
Tenant shall cooperate in good faith using reasonable efforts to assist the
other party in any credit rating agency process, including providing customary
information to such agencies as reasonably requested.

(e)Notwithstanding anything to the contrary contained in this Section 23,
Landlord agrees to keep confidential any information provided by Tenant
regarding GCI expenditures for the following year or any projections for
multi-year periods and any information regarding compliance with financial
covenants until Tenant publicly discloses such information in accordance with
applicable law; provided, that, Landlord may use such information in preparing
its own projections and guidance that it shares with rating agencies, financing
sources, and the public market.

Article XXIV

Landlord's Right to Inspect

.  Upon reasonable advance notice to Tenant, Tenant shall permit Landlord and
its authorized representatives to inspect its Leased Property during usual
business hours.  Landlord shall take care to minimize disturbance of the
operations on the Leased Property, except in the case of emergency.

Article XXV

No Waiver

.  No delay, omission or failure by Landlord to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
hereunder and no acceptance of full or partial payment of Rent during the
continuance of any default or Event of Default shall impair any such right or
constitute a waiver of any such breach or of any such term.  No waiver of any
breach shall affect or alter this CLEC Master Lease, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach.

Article XXVI

Remedies Cumulative

.  To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this CLEC
Master Lease or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power and remedy and the exercise or
beginning of the exercise by Landlord of any one or more of such rights, powers
and remedies shall not preclude the

9898

 



--------------------------------------------------------------------------------

 

simultaneous or subsequent exercise by Landlord of any or all of such other
rights, powers and remedies.

Article XXVII

Acceptance of Surrender

.  No surrender to Landlord of this CLEC Master Lease or of any Leased Property
or any part thereof, or of any interest therein, shall be valid or effective
unless agreed to and accepted in writing by Landlord, and no act by Landlord or
any representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

Article XXVIII

No Merger

.  There shall be no merger of this CLEC Master Lease or of the leasehold estate
created hereby by reason of the fact that the same Person may acquire, own or
hold, directly or indirectly, (i) this CLEC Master Lease or the leasehold estate
created hereby or any interest in this CLEC Master Lease or such leasehold
estate and (ii) the fee estate in the Leased Property.

Article XXIX

Conveyance by Landlord

.  If Landlord or any successor owner of the Leased Property shall convey the
Leased Property in accordance with the terms of this CLEC Master Lease other
than as security for a debt, and the grantee or transferee expressly assumes all
obligations of Landlord arising after the date of the conveyance, Landlord or
such successor owner, as the case may be, shall thereupon be released from all
future liabilities and obligations of the Landlord under this CLEC Master Lease
(other than any obligation of Landlord hereunder to provide the remaining
Cumulative GCI Commitment in accordance with Article X) arising or accruing from
and after the date of such conveyance or other transfer and all such future
liabilities and obligations shall thereupon be binding upon the new owner; it
being agreed and understood that Landlord and any successor owner shall remain
jointly and severally liable for any obligation to provide the remaining
Cumulative GCI Commitment in accordance with Article X.

Article XXX

Quiet Enjoyment

.  So long as this CLEC Master Lease is in full force and effect, Tenant shall
peaceably and quietly have, hold and enjoy the Leased Property for the Term,
free of any claim or other action by Landlord or anyone claiming by, through or
under Landlord, but subject to all covenants, conditions, restrictions,
easements, Encumbrances and other matters affecting the Leased Property as of
the Commencement Date or thereafter provided for in this CLEC Master Lease or
consented to by Tenant.  No failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this CLEC Master
Lease or abate, reduce or make a deduction from or offset against the Rent or
any other sum payable under this CLEC Master Lease, or to fail to perform any
other obligation of Tenant hereunder.  Notwithstanding the foregoing, Tenant
shall have the right, by separate and independent action to pursue any claim it
may have against Landlord as a result of a breach by Landlord of the covenant of
quiet enjoyment contained in this Article XXX.

9999

 



--------------------------------------------------------------------------------

 

Article XXXI

Landlord's Financing

.  Without the consent of Tenant but subject to the terms of this Article XXXI
and Section 18.2, Landlord may from time to time, directly or indirectly, create
or otherwise cause to exist any CLEC Facility Mortgage upon the Leased Property
or any portion thereof or interest therein.  This CLEC Master Lease is and at
all times shall be subject and subordinate to any such CLEC Facility Mortgage
which may now or hereafter affect the Leased Property or any portion thereof or
interest therein and to all renewals, modifications, consolidations,
replacements, restatements and extensions thereof or any parts or portions
thereof; provided, however, that the subjection and subordination of this CLEC
Master Lease and Tenant's leasehold interest hereunder to any CLEC Facility
Mortgage shall be conditioned upon the execution by the holder of each CLEC
Facility Mortgage and delivery to Tenant of a nondisturbance and attornment
agreement substantially in the form attached hereto as Exhibit C (or in a form
otherwise reasonably acceptable to Tenant and the CLEC Facility Mortgagee or
prospective CLEC Facility Mortgagee, as the case may be), and executed by Tenant
as well as Landlord, which will bind such holder of such CLEC Facility Mortgage
and its successors and assigns as well as any person who acquires any portion of
the Leased Property in a foreclosure or similar proceeding or in a transfer in
lieu of any such foreclosure or a successor owner of the Leased Property (each,
a “Foreclosure Purchaser”) and which provides that so long as there is not then
outstanding and continuing an Event of Default under this CLEC Master Lease, the
holder of such CLEC Facility Mortgage, and any Foreclosure Purchaser shall
disturb neither Tenant's leasehold interest or possession of the Leased Property
in accordance with the terms hereof, nor any of its rights, privileges and
options, and shall give effect to this CLEC Master Lease, including the
provisions of Article XVII which benefit any Permitted Leasehold Mortgagee (as
if such CLEC Facility Mortgagee or Foreclosure Purchaser were the landlord under
this CLEC Master Lease (it being understood that the exercise of any rights and
remedies by the CLEC Facility Mortgagee or Foreclosure Purchaser shall be
subject to the terms and provisions of this CLEC Master Lease (including the
provisions of Article XVI and Article XXXVI) if an Event of Default has occurred
and is continuing at the time such party acquires any portion of the Leased
Property in a foreclosure or similar proceeding or in a transfer in
lieu)).  Except for the documents described in the preceding sentences, this
provision shall be self-operative and no further instrument of subordination
shall be required to give it full force and effect.  If, in connection with
obtaining any CLEC Facility Mortgage for the Leased Property or any portion
thereof or interest therein, a CLEC Facility Mortgagee or prospective CLEC
Facility Mortgagee shall request (A) reasonable cooperation from Tenant, Tenant
shall provide the same at no cost or expense to Tenant, it being understood and
agreed that Landlord shall be required to reimburse Tenant for all reasonable
costs and expenses so incurred by Tenant, including, but not limited to, its
reasonable attorneys' fees, or (B) reasonable amendments or modifications to
this CLEC Master Lease as a condition thereto, Tenant hereby agrees to execute
and deliver the same so long as any such amendments or modifications do not
(i) increase Tenant's monetary obligations under this CLEC Master Lease, (ii)
adversely increase Tenant's non-monetary obligations under this CLEC Master
Lease in any material respect, (iii) diminish Tenant's rights under this CLEC
Master Lease in any material respect or (iv) amend in any respect the provisions
set forth in Section 3.4, Article X, Section 16.1, Article XXII, Section 34.1,
Article XXXVI and Section 41.14 and the definitions related thereto.

100100

 



--------------------------------------------------------------------------------

 

Attornment

.  If Landlord's interest in the Leased Property or any portion thereof or
interest therein is sold, conveyed or terminated upon the exercise of any remedy
provided for in any CLEC Facility Mortgage Documents (or in lieu of such
exercise), or otherwise by operation of law:  (a) at the request and option of
the new owner or superior lessor, as the case may be, Tenant shall attorn to and
recognize the new owner or superior lessor as Tenant's “landlord” under this
CLEC Master Lease or enter into a new lease substantially in the form of this
CLEC Master Lease with the new owner or superior lessor, and Tenant shall take
such actions to confirm the foregoing within ten (10) days after request so long
as no provision in such new lease (i) increases Tenant's monetary obligations
under this CLEC Master Lease, (ii) adversely increases Tenant's non-monetary
obligations under this CLEC Master Lease in any material respect, (iii)
diminishes Tenant's rights under this CLEC Master Lease in any material respect
or (iv) amends in any respect the provisions set forth in Section 3.4, Article
X, Section 16.1, Article XXII, Section 34.1, Article XXXVI and Section 41.14 and
the definitions related thereto and (b) the new owner or superior lessor shall
not be (i) liable for any act or omission of Landlord under this CLEC Master
Lease occurring prior to such sale, conveyance or termination, unless such act
or omission is then continuing and reasonably susceptible to cure by the new
owner or superior lessor acting as a prudent landlord; (ii) subject to any
offset, abatement or reduction of rent because of any default of Landlord under
this CLEC Master Lease occurring prior to such sale, conveyance or termination,
except where such offset, abatement or reduction of rent arises (1) pursuant to
Section 3.4 with respect to Landlord Defaulted Obligations Amount or (2) with
respect to a default of the Landlord that is continuing at the time the new
owner or superior lessor acquires title to the Leased Property and is reasonably
susceptible to cure by the new owner or superior lessor, Tenant has given the
new owner or superior lessor notice thereof, and the new owner or superior
lessor fails to cure the same after having received such notice thereof; or
(iii) bound by any previous modification or amendment to this CLEC Master Lease
or any previous prepayment of more than one month's Rent, unless such
modification, amendment or prepayment shall have been approved in writing by
such CLEC Facility Mortgagee (to the extent such approval was required at the
time of such amendment or modification or prepayment under the terms of the
applicable CLEC Facility Mortgage Documents) or, in the case of such prepayment,
such prepayment of rent has actually been delivered to such new owner or
superior lessor or in either case, such modification, amendment or prepayment
occurred before Landlord provided Tenant with notice of the CLEC Facility
Mortgage and the identity and address of the CLEC Facility Mortgagee.

Article XXXII

Hazardous Substances

.  Tenant shall not allow any Hazardous Substance to be located in, on, under or
about the Leased Property or incorporated in any CLEC Facility; provided,
however, that Hazardous Substances may be brought, kept, used or disposed of in,
on or about the Leased Property in quantities and for purposes similar to those
brought, kept, used or disposed of in, on or about similar facilities used for
purposes similar to the Primary Intended Use or in connection with the
construction of facilities similar to the applicable CLEC Facility or to the
extent in existence at any CLEC Facility and which are brought, kept, used and
disposed of in material compliance with Legal Requirements.  Tenant shall not
allow the Leased Property to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in material compliance with applicable Legal Requirements.

101101

 



--------------------------------------------------------------------------------

 

Notices

.  Tenant shall provide to Landlord, within five (5) Business Days after
Tenant's receipt thereof, a copy of any notice, or notification with respect to,
(i) any violation of a Legal Requirement relating to Hazardous Substances
located in, on, or under the Leased Property or any adjacent property; (ii) any
enforcement, cleanup, removal, or other governmental or regulatory action
instituted, completed or threatened with respect to the Leased Property; (iii)
any claim made or threatened by any Person against Tenant or the Leased Property
relating to damage, contribution, cost recovery, compensation, loss, or injury
resulting from or claimed to result from any Hazardous Substance; and (iv) any
reports made to any federal, state or local environmental agency arising out of
or in connection with any Hazardous Substance in, on, under or removed from the
Leased Property, including any complaints, notices, warnings or assertions of
violations in connection therewith.

Remediation

.  If Tenant becomes aware of a material violation of any Legal Requirement
relating to any Hazardous Substance in, on, under or about the Leased Property
or any adjacent property for which Tenant is responsible, or if Tenant, Landlord
or the Leased Property becomes subject to any order of any federal, state or
local agency to repair, close, detoxify, decontaminate or otherwise remediate
the Leased Property, Tenant shall immediately notify Landlord of such event and,
at its sole cost and expense, cure such violation or effect such repair,
closure, detoxification, decontamination or other remediation.  If Tenant fails
to implement and diligently pursue any such cure, repair, closure,
detoxification, decontamination or other remediation, Landlord shall have the
right, but not the obligation, to carry out such action and to recover from
Tenant all of Landlord's costs and expenses incurred in connection therewith.

Indemnity

.  Tenant shall indemnify, defend, protect, save, hold harmless, and reimburse
Landlord for, from and against any and all costs, losses (including, losses of
use or economic benefit or diminution in value), liabilities, damages,
assessments, lawsuits, deficiencies, demands, claims and expenses (collectively,
“Environmental Costs”) (whether or not arising out of third-party claims and
regardless of whether liability without fault is imposed, or sought to be
imposed, on Landlord) incurred in connection with, arising out of, resulting
from or incident to, directly or indirectly, before (except to the extent first
discovered after the end of the Term) or during (but not after) the Term or such
portion thereof during which the Leased Property is leased to Tenant (i) the
production, use, generation, storage, treatment, transporting, disposal,
discharge, release or other handling or disposition of any Hazardous Substances
from, in, on or about the Leased Property (collectively, “Handling”), including
the effects of such Handling of any Hazardous Substances on any Person or
property within or outside the boundaries of the Leased Property, (ii) the
presence of any Hazardous Substances in, on, under or about the Leased Property
and (iii) the violation of any Environmental Law.  “Environmental Costs” include
interest, costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, attorney's fees, expert fees,
consultation fees, and court costs, and all amounts paid in investigating,
defending or settling any of the foregoing.

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under this
Section 32.4 that is not cured within any applicable cure period, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses incurred by
Landlord in connection with, arising out of, resulting from or

102102

 



--------------------------------------------------------------------------------

 

incident to, directly or indirectly, before (with respect to any period of time
in which Tenant or its Affiliate was in possession and control of the applicable
Leased Property) or during (but not after) the Term or such portion thereof
during which the Leased Property is leased to Tenant of the following:

(a)in investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property;

(b)in bringing the Leased Property into compliance with all Legal Requirements;
and

(c)in removing, treating, storing, transporting, cleaning-up and/or disposing of
any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of Notice thereof and any amount not so paid within such sixty (60) calendar day
period shall bear interest at the Overdue Rate from the date due to the date
paid in full.

Environmental Inspections

.  In the event Landlord has a reasonable basis to believe that Tenant is in
breach of its obligations under this Article XXXII, Landlord shall have the
right, from time to time, during normal business hours and upon not less than
five (5) days' Notice to Tenant, except in the case of an emergency in which
event no notice shall be required, to conduct an inspection of the Leased
Property to determine the existence or presence of Hazardous Substances on or
about the Leased Property.  Landlord shall have the right to enter and inspect
the Leased Property, conduct any testing, sampling and analyses it deems
necessary and shall have the right to inspect materials brought into the Leased
Property.  Landlord may, in its discretion, retain such experts to conduct the
inspection, perform the tests referred to herein, and to prepare a written
report in connection therewith.  All reasonable costs and expenses incurred by
Landlord under this Section 32.5 shall be paid on demand as Additional Charges
by Tenant to Landlord.  Failure to conduct an environmental inspection or to
detect unfavorable conditions if such inspection is conducted shall in no
fashion be intended as a release of any liability for environmental conditions
subsequently determined to be associated with or to have occurred during
Tenant's tenancy.  Tenant shall remain liable for any environmental condition
related to or having occurred during its tenancy regardless of when such
conditions are discovered and regardless of whether or not Landlord conducts an
environmental inspection at the termination of this CLEC Master Lease.  The
obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this CLEC Master Lease.

Article XXXIII

Memorandum of Lease

.  Upon Tenant's request, Landlord and Tenant shall enter into one or more short
form memoranda of this CLEC Master Lease, in form suitable for recording in each
county or other applicable location in which the Leased Property is located.  

103103

 



--------------------------------------------------------------------------------

 

Tenant shall pay all costs and expenses of recording any such memorandum and
shall fully cooperate with Landlord in removing from record any such memorandum
upon the expiration or earlier termination of the Term with respect to the
applicable CLEC Facility.

Tenant Financing

.  If, in connection with granting any Permitted Leasehold Mortgage or entering
into a Debt Agreement, Tenant shall reasonably request (A) reasonable
cooperation from Landlord, Landlord shall provide the same at no cost or expense
to Landlord, it being understood and agreed that Tenant shall be required to
reimburse Landlord for all such costs and expenses so incurred by Landlord,
including, but not limited to, its reasonable attorneys' fees, or (B) reasonable
amendments or modifications to this CLEC Master Lease as a condition thereto,
Landlord hereby agrees to execute and deliver the same so long as any such
amendments or modifications do not (i) increase Landlord's monetary obligations
under this CLEC Master Lease, (ii) adversely increase Landlord's non-monetary
obligations under this CLEC Master Lease in any material respect, (iii) diminish
Landlord's rights under this CLEC Master Lease in any material respect, (iv)
adversely impact the value of the Leased Property or (v) adversely impact
Landlord's (or any Affiliate of Landlord's) tax treatment or position.

Article XXXIV

Expert Valuation Process

.  (a)  If it becomes necessary to determine the Maximum Foreseeable Loss, and
the parties are unable to agree thereon, then the same shall be determined by
two Experts, one such Expert to be selected by Landlord to act on its behalf and
the other such Expert to be selected by Tenant to act on its behalf.  Landlord
or Tenant, as applicable, shall cause its Expert to, within forty-five (45) days
after the applicable Valuation Request Notice (the “Initial Valuation Period”),
determine the Maximum Foreseeable Loss as of the relevant date (giving effect to
the impact, if any, of inflation from the date of the Expert's decision to the
relevant date); provided, however, that if either party shall fail to appoint
its Expert within the time permitted, or if two Experts shall have been so
appointed but only one such Expert shall have made such determination within
such forty-five (45) day period, then the determination of such sole Expert
shall be final and binding upon the parties.  For purposes of clarity, the
“relevant date” with respect to any determination of the Maximum Foreseeable
Loss shall be deemed to be the date on which Tenant must adjust the amount of
insurance carried pursuant to Article XIII.  A written report of each Expert
shall be delivered and addressed to each of Landlord and Tenant. This provision
for determination by an expert valuation process shall be specifically
enforceable to the extent such remedy is available under applicable law, and any
determination hereunder shall be final and binding upon the parties except as
otherwise provided by applicable law.

(b)If the two Experts shall have been appointed and shall have made their
determinations within the respective requisite periods set forth above and if
the difference between the amounts so determined shall not exceed ten percent
(10%) of the lesser of such amounts then the Maximum Foreseeable Loss shall be
an amount equal to fifty percent (50%) of the sum of the amounts so
determined.  If the difference between the amounts so determined shall exceed
ten percent (10%) of the lesser of such amounts, then such two Experts shall
have ten (10) days to appoint a third Expert meeting the above requirements, but
if such Experts fail to do so, then either party may request the American
Arbitration Association or any successor organization thereto to appoint an
Expert meeting the above requirements (such Expert, the “Third Expert”) within
ten (10) days of such request, and both parties shall be bound by any
appointment so made within such

104104

 



--------------------------------------------------------------------------------

 

ten (10) day period.  If no such Expert shall have been appointed within such
ten (10) days or within the Initial Valuation Period, whichever is earlier,
either Landlord or Tenant may apply to any court having jurisdiction to have
such appointment made by such court.  Any Expert appointed by the original
Experts, by the American Arbitration Association or by such court shall be
instructed to determine the Maximum Foreseeable Loss within thirty (30) days
after appointment of such Expert.

(c)If a Third Expert is appointed in accordance with Section 34.1(b), then such
Third Expert shall choose which of the determinations made by the other two (2)
Experts shall be final and binding, and such chosen determination shall be final
and binding upon Landlord and Tenant as the Maximum Foreseeable Loss.

(d)Landlord and Tenant shall each pay the fees and expenses of the Expert
appointed by it and each shall pay one-half (1/2) of the fees and expenses of
the Third Expert.

Article XXXV

Notices

.  Any notice, request or other communication to be given by any party hereunder
shall be in writing and shall be sent by registered or certified mail, postage
prepaid and return receipt requested, by hand delivery or express courier
service or by an overnight express service to the following address:

To Tenant:

Windstream Holdings, Inc.
4001 Rodney Parham Road

Little Rock, AR 72212
Attention:  Chief Financial Officer

 

With a copy to:
(that shall not
constitute notice)

Windstream Holdings, Inc.
4001 Rodney Parham Road

Mailstop:  B1F03-71A

Little Rock, AR 72212
Attention:  Legal Department    

 

To Landlord:

Uniti Group Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211
Attention: Controller  


And with copy to
(which shall not
constitute notice):

Uniti Group Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211
Attention: General Counsel

or to such other address as either party may hereafter designate.  Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first

105105

 



--------------------------------------------------------------------------------

 

Business Day after delivery.  If delivery is refused, Notice shall be deemed to
have been given on the date delivery was first attempted.  

Article XXXVI

Transfer of Tenant's Property and Operational Control of the CLEC Facilities

.  

(a)Upon (i) Tenant's election or deemed election not to extend the CLEC Master
Lease for any CLEC Facility by the Renewal Election Outside Date (a “Non-Renewal
Event”), (ii) the expiration of the final Renewal Term (the “Final Lease
Expiration”) or (iii) the delivery by Landlord of a Notice (a “Lease Termination
Notice”) to Tenant exercising Landlord's right to terminate this CLEC Master
Lease or repossess the Leased Property in accordance with the terms of this CLEC
Master Lease, Tenant shall transfer (or cause to be transferred) upon such
expiration or earlier termination of the Term with respect to any CLEC Facility
that is subject to such expiration or earlier termination (each an “Affected
CLEC Facility”) or as soon thereafter as Landlord shall request, the
Communications Assets to a successor lessee or operator (or lessees or
operators) of such Affected CLEC Facility (collectively, the “Successor Tenant”)
designated pursuant to Section 36.2 for consideration to be received by Tenant
(or Tenant's Subsidiaries) from the Successor Tenant in an amount equal to the
Fair Market Value of the Communications Assets (the “Communications Assets FMV”)
as either (x) negotiated and agreed in writing by Tenant and the Successor
Tenant (the “Negotiated Communications Assets FMV”) in accordance with Section
36.2(c)(i) or (y) if (A) the Tenant and Successor Tenant have not agreed in
writing on the Communications Assets FMV for an Affected CLEC Facility by the
date that is ninety (90) days prior to the expiration of the Term (other than in
connection with the Final Lease Expiration) or (B) a Lease Termination Notice
has been delivered to Tenant and remains in effect or the Final Lease Expiration
shall have occurred, then such Communications Assets FMV shall be determined,
and Tenant's transfer of the Communications Assets to a Successor Tenant in
consideration for a payment in such amount shall be determined and transferred,
in accordance with the provisions of Section 36.2.  Notwithstanding the
foregoing, in the event (i) the Credit Agreement Agent has notified Landlord
that a default or event of default (beyond all applicable notice and cure
periods) has occurred and is continuing under the Credit Agreement or the
transfer of the Communications Assets would constitute a sale of all or
substantially all of the Tenant's assets on a consolidated basis (each a “Credit
Agreement Agent Trigger Event”), (ii) the Successor Tenant is a Person other
than the Credit Agreement Agent (acting on behalf of the lenders under the
Credit Agreement) or its designee and (iii) the Negotiated Communications Assets
FMV is less than Credit Agreement Payoff Amount of which Landlord receives
notices from Credit Agreement Agent, then Tenant and Successor Tenant shall be
deemed to not have agreed on the Communications Assets FMV and the
Communications Assets FMV shall be determined in accordance with Section 36.2.
For the purpose of clarification, except as provided in Section 36.2(d), the
Communications Assets must be transferred in whole (and not in part) to the
Successor Tenant in exchange for the Communications Assets FMV.

(b)For purposes of determining the Communications Assets, Landlord and Tenant
acknowledge that there may be instances where Tenant provides services to a
customer at multiple locations, some of which are directly served by an Affected
CLEC Facility and some of which are not directly served by an Affected CLEC
Facility.  In such circumstances, Landlord and

106106

 



--------------------------------------------------------------------------------

 

Tenant have agreed not to divide the customer relationship between Tenant and
the Successor Tenant.  Therefore, Landlord and Tenant agree that in such
circumstances, Tenant will retain the entire customer relationship unless the
revenue generated by the customer relationship is predominately derived from
services provided to customer locations directly served by an Affected CLEC
Facility, in which case the entire customer relationship will be included as
part of the Communications Assets to be sold to a Successor Tenant under this
Article XXXVI.

Determination of Successor Lessee and Communications Assets FMV

.  

(a)The determination of the Communications Assets FMV and the transfer of  the
Communications Assets to a Successor Tenant in consideration for the
Communications Assets FMV shall be effected by (i) first, determining the
Successor Tenant Rent in accordance with Section 1.4(b) in the case of a
Non-Renewal Event or Section 41.14 in the case of a Final Lease Expiration or a
termination of this CLEC Master Lease (ii) second, identifying and designating
in accordance with the terms of Section 36.2(b), a pool of qualified potential
Successor Tenants (each, a “Qualified Successor Tenant”) prepared to lease the
Affected CLEC Facility at the Successor Tenant Rent and to bid for the
Communications Assets of the Affected CLEC Facility, and (iii) third, subject to
and in accordance with the terms of Section 36.2(c)(ii), determining the highest
price a Qualified Successor Tenant would agree to pay for the Communications
Assets of the Affected CLEC Facility and setting such highest price as the
Communications Assets FMV in exchange for which Tenant shall be required to
transfer such Communications Assets. Landlord will enter into a lease with such
Qualified Successor Tenant on substantially the same terms and conditions of
this CLEC Master Lease (except that (1) the Leased Property shall only include
the Leased Property pertaining to the Affected CLEC Facility, (2) the term shall
be ten (10) years, and (3) the rent shall be the Successor Tenant Rent).

(b)Designating Potential Successor Tenants.  Landlord will select three (3) (one
of which will be Landlord or an Affiliate of Landlord) and Tenant will select
four (4) (one of which will be the Credit Agreement Agent or its designee) (for
a total of up to seven (7)) potential Qualified Successor Tenants prepared to
lease the Affected CLEC Facility for the Successor Tenant Rent, each of whom
must meet the criteria established for a Discretionary Transferee.  Landlord and
Tenant must designate their proposed Qualified Successor Tenants within one
hundred eighty (180) days prior to the expiration of the Term or, in the case of
a termination of this CLEC Master Lease, within thirty (30) days after delivery
of the Lease Termination Notice.  In the event that Landlord or Tenant fails to
designate such party's allotted number of potential Qualified Successor Tenants,
the other party may designate additional potential Qualified Successor Tenants
such that the total number of potential Qualified Successor Tenants does not
exceed seven (7); provided that, in the event the total number of potential
Qualified Successor Tenants is less than seven (7), the transfer process will
still proceed as set forth in Section 36.2(c) below.  

(c)Determining Communications Assets FMV.

(i)Tenant will have a three (3) month period to enter into a definitive
agreement specifying the Negotiated Communications Assets FMV and all other
terms and conditions for the sale of the Communications Assets of the Affected
CLEC Facility with one of the Qualified Successor Tenants which three (3) month
period will commence

107107

 



--------------------------------------------------------------------------------

 

immediately upon the conclusion of the steps set forth above in Section 36.2(b);
provided, however, that (x) if Landlord is notified by the Credit Agreement
Agent that a Credit Agreement Agent Trigger Event exists, unless the Successor
Tenant is the Credit Agreement Agent (acting on behalf of the lenders under the
Credit Agreement) or its designee, such Negotiated Communications Assets FMV
shall be not less than the Credit Agreement Payoff Amount of which Landlord
receives notice from the Credit Agreement Agent and (y) notwithstanding the
foregoing, if a Lease Termination Notice has been delivered to Tenant or the
Final Lease Expiration shall have occurred, Landlord and Tenant shall
immediately engage a Qualified Third Party Auctioneer and the following clause
(ii) shall instead be applicable (in lieu of any such three (3) month period).

(ii)If (A) Tenant does not enter into a Communications Assets Sale Agreement in
accordance with the terms set forth in Section 36.2(c)(i) or (B) a Lease
Termination Notice has been delivered to Tenant or the Final Lease Expiration
shall have occurred, Landlord and Tenant shall engage a Qualified Third Party
Auctioneer to conduct an auction for the Communications Assets among the seven
(7) potential successor lessees in a manner reasonably designed to maximize the
value of the Communications Assets and, subject to the terms of this Section
36.2(c)(ii), Tenant will be required to transfer the Communications Assets to
the Qualified Successor Tenant submitting the highest Qualified Communications
Assets Bid. Except for a bid submitted by the Credit Agreement Agent (or its
designee) which may be in the form of a “credit bid” of the indebtedness and
other obligations outstanding under the Credit Agreement, if the Credit
Agreement Agent has notified Landlord that a Credit Agreement Agent Trigger
Event exists, all bids shall provide the purchase price proposed to be paid for
the Communications Assets, and at least seventy-five percent (75%) of such
purchase price must consist of cash or cash equivalents (each such bid, a
“Qualified Communications Assets Bid”).  Tenant shall select the highest
Qualified Communications Assets Bid for the sale of the Communications Assets
within fifteen (15) days after receipt of the Qualified Communications Assets
Bids (the “Selection Period”), provided that in the event (x) the Credit
Agreement Agent has notified Landlord that a Credit Agreement Agent Trigger
Event exists and (y) Tenant desires to select a Qualified Communications Assets
Bid as the highest bid that offers cash or cash equivalents in an amount less
than the Credit Agreement Payoff Amount that has been identified by the Credit
Agreement Agent in a notice to Landlord, then Tenant shall be deemed to
designate the Credit Agreement Agent to make such selection.  Notwithstanding
the foregoing, if the Credit Agreement Agent has been designated by Tenant to
select the highest Qualified Communications Assets Bid pursuant to the
immediately preceding sentence and the Credit Agreement Agent fails to make such
selection within the Selection Period, the Credit Agreement Agent shall be
deemed to have waived its right to select the highest Qualified Communications
Assets Bid and Tenant shall select the highest Qualified Communications Assets
Bid within the five-day period that immediately follows the  Selection Period.

(d)Notwithstanding anything in the contrary in this Article XXXVI, the transfer
of the Communications Assets will be conditioned upon the approval of the
applicable regulatory agencies of the transfer of the applicable Communications
Licenses, Pole Agreements, Easements and Permits and any other assets to the
Successor Tenant and/or the issuance of new

108108

 



--------------------------------------------------------------------------------

 

licenses as required by applicable Communications Regulations and the relevant
regulatory agencies both with respect to operating and suitability criteria, as
the case may be.  

Operation Transfer

.  (a)  Upon designation of a Successor Tenant (pursuant to either Sections 36.1
or 36.2, as the case may be), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of operational control of the
Affected CLEC Facility to Successor Tenant in an orderly manner so as to
minimize to the maximum extent possible any disruption to the continued orderly
operation of the Affected CLEC Facility for its Primary Intended
Use.  Concurrently with the transfer of the Communications Assets to Successor
Tenant, Landlord and Successor Tenant shall execute a new master lease in
accordance with the terms set forth in Section 36.2(a).

(b)Notwithstanding the expiration or earlier termination of the Term and
anything to the contrary herein, unless Landlord consents to the contrary, in
the event the transfer of the Communications Assets and operational control of
the Affected CLEC Facility by Tenant to Successor Tenant is not completed by the
expiration or earlier termination of the Term (or Tenant and Landlord agree on
an alternative arrangement),  Landlord and Tenant hereby agree to enter into a
management agreement (the “Management Agreement”) in a form reasonably
acceptable to both parties pursuant to which Tenant shall agree to (or shall
cause Tenant's Subsidiaries to agree to) continue to (and Landlord shall permit
Tenant to maintain possession of the Leased Property to the extent necessary to)
operate the Affected CLEC Facility in accordance with all Legal Requirements,
Communications Regulations, Communications Licenses, Permits, Easements and Pole
Agreements and on such other terms which are customary in the transfer to a
Successor Tenant of a facility similar to the Affected CLEC Facility for a
management fee equal to 110% of the reasonable operating costs (which operating
expenses may include, without limitation, an allocable share of overhead and
administrative costs) and 100% of the reasonable capital expenditures incurred
by Tenant to continue operating the Affected CLEC Facility in accordance with
the Management Agreement (which costs shall be evidenced by reasonably detailed
backup information) for a term commencing upon the expiration or earlier
termination of the Term with respect to the Affected CLEC Facility and ending on
the date that Tenant transfers the Communications Assets and operational control
for the Affected CLEC Facility to a Successor Tenant (or Tenant and Landlord
agree on an alternative arrangement); it being agreed and understood that (i)
Tenant shall not be obligated to pay Rent for the Affected CLEC Facility during
the term of the Management Agreement, (ii) Landlord shall be responsible for all
costs and expenses relating to operation and maintenance of the Affected CLEC
Facility except as otherwise set forth in the Management Agreement and (iii) all
profits, rents and revenues relating to the Affected CLEC Facility from and
after the expiration or earlier termination of the Term with respect to the
Affected CLEC Facility shall belong to Landlord (except for Landlord's
obligation to pay the management fee described above).  

(c)Upon the expiration or earlier termination of the Term with respect to any
Affected CLEC Facility, Tenant and Landlord (or the Successor Tenant) shall
cooperate with one another for a reasonable period in order to ensure that (i) a
fully operational Affected CLEC Facility is transferred to Landlord or the
Successor Tenant and (ii) any necessary authorizations, and legal title to
Permits, Pole Agreements, and Easements not previously transferred to Landlord
have been transferred to Landlord or Successor Tenant; it being agreed that
Tenant shall enter into

109109

 



--------------------------------------------------------------------------------

 

a transition services agreement for a reasonable term and otherwise consistent
with the terms described in the attached Exhibit D promptly following Landlord's
(or Successor Tenant's) request in connection therewith.  Upon expiration or
earlier termination of the Term and following Landlord's request, Tenant shall
promptly deliver copies of all of Tenant's books and records relating to the
Easements, Permits and Pole Agreements for the Affected CLEC Facility.

Article XXXVII

Attorneys' Fees

.  If Landlord or Tenant brings an action or other proceeding against the other
to enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this CLEC Master Lease, or by reason of any
breach or default hereunder or thereunder, the party prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable outside attorneys' fees incurred therein.  In addition to the
foregoing and other provisions of this CLEC Master Lease that specifically
require Tenant to reimburse, pay or indemnify against Landlord's attorneys'
fees, Tenant shall pay, as Additional Charges, all of Landlord's reasonable
outside attorneys' fees incurred in connection with the enforcement of this CLEC
Master Lease (except to the extent provided above), including reasonable
attorneys' fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection therewith, and the collection of past due Rent.

Article XXXVIII

Brokers

.  Tenant warrants that it has not had any contact or dealings with any Person
or real estate broker which would give rise to the payment of any fee or
brokerage commission in connection with this CLEC Master Lease, and Tenant shall
indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant.  Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this CLEC Master
Lease, and Landlord shall indemnify, protect, hold harmless and defend Tenant
from and against any liability with respect to any fee or brokerage commission
arising out of any act or omission of Landlord.

Article XXXIX

Anti-Terrorism Representations

.  Tenant hereby represents and warrants that neither Tenant, nor, to the
knowledge of Tenant, any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC:  “List
of Specially Designated Nationals and Blocked Persons” (collectively,
“Prohibited Persons”).  Tenant hereby represents and warrants to Landlord that
no funds tendered to Landlord by Tenant under the terms of this CLEC Master
Lease are or will be directly or indirectly derived from activities that may

110110

 



--------------------------------------------------------------------------------

 

contravene U.S. federal, state or international laws and regulations, including
anti-money laundering laws.  If the foregoing representations are untrue at any
time during the Term and Landlord suffers actual damages as a result thereof, an
Event of Default will be deemed to have occurred, without the necessity of
notice to Tenant.

Tenant will not during the Term of this CLEC Master Lease knowingly engage in
any transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Leased
Property.  A breach of the representations contained in this Section 39.1 by
Tenant as a result of which Landlord suffers actual damages shall constitute a
material breach of this CLEC Master Lease and shall entitle Landlord to any and
all remedies available hereunder, or at law or in equity.

Article XL

REIT Protection

.  (a)  The parties hereto intend that Rent and other amounts paid by Tenant
hereunder will qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto and
this Agreement shall be interpreted consistent with this intent.

(b)Anything contained in this CLEC Master Lease to the contrary notwithstanding,
Tenant shall not without Landlord's advance written consent (which consent shall
not be unreasonably withheld) (i) sublet, assign or enter into a management
arrangement for the Leased Property on any basis such that the rental or other
amounts to be paid by the subtenant, assignee or manager thereunder would be
based, in whole or in part, on either (x) the income or profits derived by the
business activities of the subtenant, assignee or manager or (y) any other
formula such that any portion of any amount received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto; (ii) sublet, assign or
enter into a management arrangement for the Leased Property to any Person (other
than a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the
Code) of Landlord) in which Landlord owns an interest, directly or indirectly
(by applying constructive ownership rules set forth in Section 856(d)(5) of the
Code); or (iii) sublet, assign or enter into a management arrangement for the
Leased Property in any other manner which could cause any portion of the amounts
received by Landlord pursuant to this CLEC Master Lease or any sublease to fail
to qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto, or which could cause
any other income of Landlord to fail to qualify as income described in Section
856(c)(2) of the Code.  Anything contained in this CLEC Master Lease to the
contrary notwithstanding, for so long as Tenant owns shares of Landlord, Tenant
shall not without Landlord's advance written consent (which consent shall not be
unreasonably withheld) sublet, assign or enter into a management arrangement for
the Leased Property to any Person in which Tenant owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code).  The requirements of this Section 40.1(b) shall likewise
apply to any further subleasing by any subtenant.

(c)Anything contained in this CLEC Master Lease to the contrary notwithstanding,
the parties acknowledge and agree that Landlord, in its sole discretion, may
assign this CLEC Master Lease or any interest herein to another Person
(including without limitation, a “taxable REIT subsidiary” (within the meaning
of Section 856(l) of the Code)) in

111111

 



--------------------------------------------------------------------------------

 

order to maintain Landlord's status as a “real estate investment trust” (within
the meaning of Section 856(a) of the Code); provided, however, Landlord shall be
required to (i) comply with any applicable legal requirements related to such
transfer, (ii) comply with any restrictions set forth in Section 18.1 with
respect to a sale of the Leased Property and (iii) give Tenant Notice of any
such assignment; and provided, further, that any such assignment shall be
subject to all of the rights of Tenant hereunder.

(d)Anything contained in this CLEC Master Lease to the contrary notwithstanding,
upon request of Landlord, Tenant shall cooperate with Landlord in good faith and
at no cost or expense to Tenant, and provide such documentation and/or
information as may be in Tenant's possession or under Tenant's control and
otherwise readily available to Tenant as shall be reasonably requested by
Landlord in connection with verification of Landlord's “real estate investment
trust” (within the meaning of Section 856(a) of the Code) compliance
requirements.  Anything contained in this CLEC Master Lease to the contrary
notwithstanding, Tenant shall take such reasonable action as may be requested by
Landlord from time to time in order to ensure compliance with the Internal
Revenue Service requirement that Rent allocable for purposes of Section 856 of
the Code to personal property, if any, at the beginning and end of a calendar
year does not exceed fifteen percent (15%) of the total Rent due hereunder as
long as such compliance does not (i) increase Tenant's monetary obligations
under this CLEC Master Lease or (ii) materially and adversely increase Tenant's
nonmonetary obligations under this CLEC Master Lease or (iii) materially
diminish Tenant's rights under this CLEC Master Lease.

Article XLI

Survival

.  Anything contained in this CLEC Master Lease to the contrary notwithstanding,
all claims against, and liabilities and indemnities of Tenant or Landlord
arising prior to the expiration or earlier termination of the Term shall survive
such expiration or termination.

Severability

.  If any term or provision of this CLEC Master Lease or any application thereof
shall be held invalid or unenforceable, the remainder of this CLEC Master Lease
and any other application of such term or provision shall not be affected
thereby.

Non-Recourse

.  Tenant specifically agrees to look solely to the Leased Property for recovery
of any judgment from Landlord (and Landlord's liability hereunder shall be
limited solely to its interest in the Leased Property, and no recourse under or
in respect of this CLEC Master Lease shall be had against any other assets of
Landlord whatsoever).  It is specifically agreed that no constituent partner in
Landlord or officer or employee of Landlord shall ever be personally liable for
any such judgment or for the payment of any monetary obligation to Tenant.  The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord, or any action not involving the personal liability of
Landlord.  Furthermore, except as otherwise expressly provided herein, in no
event shall Landlord or Tenant ever be liable to the other party for any
indirect, special, punitive or consequential damages suffered by Tenant or
Landlord, as applicable, from whatever cause.

112112

 



--------------------------------------------------------------------------------

 

Successors and Assigns

.  This CLEC Master Lease shall be binding upon Landlord and its successors and
assigns and, subject to the provisions of Article XXII, upon Tenant and its
successors and assigns.

Governing Law

.  THIS CLEC MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY.  ACCORDINGLY, IN ALL RESPECTS THIS CLEC
MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN Article XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
OF ANY CLEC FACILITY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR
OTHER SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED
BY, THE LAWS OF THE STATE IN WHICH THE LEASED PROPERTY IS LOCATED.

Waiver of Trial by Jury

.  EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF
COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE
CONSTITUTION OF THE UNITED STATES AND THE STATE.  EACH OF LANDLORD AND TENANT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS CLEC MASTER LEASE (OR ANY AGREEMENT
FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO
THIS CLEC MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY
COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

Entire Agreement

.  This CLEC Master Lease and the Exhibits and Schedules hereto and the CLEC
Equipment Loan Agreement (and any exhibits or schedules thereto) constitute the
entire and final agreement of the parties with respect to the subject matter
hereof, and may not be changed or modified except by an agreement in writing
signed by the parties and, with respect to the provisions set forth in Section
40.1, no such change or modification shall be effective without the explicit
reference to such section by number and paragraph.  Landlord and Tenant hereby
agree that all prior or contemporaneous oral understandings, agreements or

113113

 



--------------------------------------------------------------------------------

 

negotiations relative to the leasing of the Leased Property are merged into and
revoked by this CLEC Master Lease.

Headings

.  All titles and headings to sections, subsections, paragraphs or other
divisions of this CLEC Master Lease are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.

Counterparts

.  This CLEC Master Lease may be executed in any number of counterparts, each of
which shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

Interpretation

.  Both Landlord and Tenant have been represented by counsel and this CLEC
Master Lease and every provision hereof has been freely and fairly
negotiated.  Consequently, all provisions of this CLEC Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

Time of Essence

.  TIME IS OF THE ESSENCE OF THIS CLEC MASTER LEASE AND EACH PROVISION HEREOF IN
WHICH TIME OF PERFORMANCE IS ESTABLISHED.

Further Assurances

.  The parties agree to promptly sign all documents reasonably requested to give
effect to the provisions of this CLEC Master Lease, including, without
limitation, signing any documents reasonably requested by Landlord (and in a
form reasonably acceptable to Tenant) to memorialize its rights, title and
interests in the Reversion Strands or the Unused Conduit in easements, subleases
or similar documents.  In addition, Landlord agrees to, at Tenant's sole cost
and expense, reasonably cooperate with all applicable regulatory authorities in
connection with the administration of their regulatory jurisdiction over Tenant
and Tenant's Subsidiaries, including the provision of such documents and other
information as may be requested by regulatory authorities relating to Tenant or
any of Tenant's Subsidiaries or to this CLEC Master Lease and which are within
Landlord's reasonable control to obtain and provide.  

Communications Regulations

.  Notwithstanding anything to the contrary in this CLEC Master Lease or any
agreement formed pursuant to the terms hereof, each of Tenant, Landlord, and
each of Tenant's or Landlord's successors and assigns agrees to cooperate with
any regulatory authority in connection with the administration of their
regulatory jurisdiction over the parties hereto, including, without limitation,
the provision of such documents or other information as may be requested by any
such regulatory authorities relating to Tenant, Landlord, Tenant's or Landlord's
successors and assigns or to this CLEC Master Lease or any agreement formed
pursuant to the terms hereof.

Appraiser

.  (a) If it becomes necessary to determine the Renewal Rent and/or the
Successor Tenant Rent pursuant to Section 1.4(b) or Section 36.2(a), and the
parties are unable to agree thereon, the same shall be determined by two
independent appraisal firms, in which one or more of the members, officers or
principals of such firm are members of the American

114114

 



--------------------------------------------------------------------------------

 

Society of Appraisers and such member has a minimum of 10 years' experience in
appraising facilities similar in scope and use as the Leased Property (each, an
“Appraiser” and collectively, the “Appraisers”), one such Appraiser to be
selected by Landlord to act on its behalf and the other such Appraiser to be
selected by Tenant to act on its behalf.  Landlord or Tenant, as applicable,
shall cause its Appraiser to, within ninety (90) days after the Appraisal
Commencement Date or Tenant's receipt of the Lease Termination Notice or within
ten (10) months prior to the Final Lease Expiration (the “Initial Appraisal
Period”), as applicable, determine the Renewal Rent or the Successor Tenant
Rent, as applicable, as of the relevant date (giving effect to the impact, if
any, of inflation from the date of the Appraiser's decision to the relevant
date); provided, however, that if either party shall fail to appoint its
Appraiser within the time permitted, or if two Appraisers shall have been so
appointed but only one such Appraiser shall have made such determination within
such ninety (90) day period, then the determination of such sole Appraiser shall
be final and binding upon the parties.  For purposes of clarity, the “relevant
date” with respect to any determination of the Renewal Rent or the Successor
Tenant Rent, as applicable, shall be deemed to be the date on which such
applicable Renewal Term or lease term is to commence.  Accordingly, each
Appraiser shall include in its determination of Renewal Rent or Successor Tenant
Rent, as applicable, all projected GCIs and TCI Replacements to be constructed
from and after the Appraisal Commencement Date until the relevant date (but
without double counting), which projected GCIs and TCI Replacements shall be
verified and confirmed as of the relevant date, upon which adjustments shall be
made to the Renewal Rent if and to the extent that the actual completed GCIs and
TCI Replacements during such period did not correspond to the projected GCIs and
TCI Replacements incorporated into such determination.  A written report of each
Appraiser shall be delivered and addressed to each of Landlord and Tenant; it
being agreed and understood that the report delivered in connection with the
appraisal process initiated under Section 1.4(b) shall include the Renewal Rent
and/or Successor Tenant Rent, as applicable, for each of the CLEC
Facilities.  This provision for determination by appraisal shall be specifically
enforceable to the extent such remedy is available under applicable law, and any
determination hereunder shall be final and binding upon the parties except as
otherwise provided by applicable law.

(b)If the two Appraisers shall have been appointed by Landlord and Tenant, then
such two Appraisers shall agree on a third Appraiser (the “Third Appraiser”)
that meets the above requirements no later than thirty (30) days after the
Appraisal Commencement Date or Tenant's receipt of the Lease Termination Notice
or twelve (12) months prior to the Final Lease Expiration, as applicable, which
Third Appraiser shall perform the services set forth in Section 41.14(c) to the
extent such services are so required.  If the two Appraisers shall have been
appointed and shall have made their determinations within the respective
requisite periods set forth above and if the difference between the amounts so
determined shall not exceed ten percent (10%) of the lesser of such amounts,
then the Renewal Rent or the Successor Tenant Rent, as applicable, shall be an
amount equal to fifty percent (50%) of the sum of the amounts so determined. If
the difference between the amounts so determined shall exceed ten percent (10%)
of the lesser of such amounts, then the Third Appraiser shall perform the
services set forth in Section 41.14(c) below. If the two Appraisers are unable
to agree on the selection of the Third Appraiser by the last day of the Initial
Appraisal Period, then either party may request the American Arbitration
Association or any successor organization thereto to appoint the Third Appraiser
meeting the above requirements within twenty (20) days of such request, and both
parties shall be bound by any appointment so made within such twenty (20) day
period.  If no such Appraiser shall have been appointed within such twenty (20)
day period or within the Initial Appraisal Period, whichever is

115115

 



--------------------------------------------------------------------------------

 

earlier, either Landlord or Tenant may apply to any court having jurisdiction to
have such appointment made by such court.  Any Appraiser appointed by the
original Appraisers, by the American Arbitration Association or by such court
shall be instructed to determine the Renewal Rent or Successor Tenant Rent, as
applicable, within sixty (60) days after the Initial Appraisal Period.

(c)If a Third Appraiser is appointed in accordance with Section 41.14(b), then
such Third Appraiser shall choose (without any modifications) which of the
determinations made by the other two (2) Appraisers shall be final and binding,
and such chosen determination shall be final and binding upon Landlord and
Tenant as the Renewal Rent or the Successor Tenant Rent, as applicable.

(d)Landlord and Tenant shall each pay the fees and expenses of the Appraiser
appointed by it and each shall pay one-half (1/2) of the fees and expenses of
the Third Appraiser.

Dispute Resolution

. The following procedures shall be used to resolve any dispute arising out of
or in connection with this CLEC Master Lease (each, a “Dispute”):

(a)Following the written request of either Landlord or Tenant (a “Request”), the
VP Representatives of each of Landlord and Tenant shall meet in person to
attempt to resolve the Dispute that is the subject of the Request no later than
twenty (20) days after the date of such Request.  If, for any reason, the VP
Representatives do not resolve the Dispute at their meeting, then the SVP
Representatives of each of Landlord and Tenant shall meet in person to attempt
to resolve the Dispute no later than twenty-five (25) days after the date of the
VP Representatives' meeting.  A meeting date and place shall be established by
mutual agreement of Landlord and Tenant. However, if the parties are unable to
agree, the meeting shall take place at Landlord's offices.

(b)If a Request is delivered by either Landlord or Tenant, the parties agree to
make a diligent, good faith attempt to resolve the Dispute that is the subject
of such Request during the forty-five day period described in clause (a) above.

(c)All negotiations in connection with the Dispute shall be conducted in strict
confidence, non-binding and without prejudice to the rights of the parties in
any future legal proceedings.

No Third Party Beneficiaries

.  Landlord and Tenant hereby acknowledge that they do not intend for any other
Person to constitute a third-party beneficiary hereof, except for (i) any
permitted successors and/or assigns and (ii) ILEC Tenant and ILEC Landlord
solely with respect to the last paragraph of Section 1.1 and Sections 10.2(f),
18.1(a), 22.2 and 22.3, as applicable.

Joint and Several Obligations

.  If Tenant consists of more than one Person, each such Person shall have joint
and several liability for the obligations of Tenant hereunder.

SIGNATURES ON FOLLOWING PAGE

 

116116

 



--------------------------------------------------------------------------------

 

 

 

117117

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this CLEC Master Lease has been executed by Landlord and
Tenant as of the date first written above.

LANDLORD:

 

CSL Alabama System, LLC
CSL Arkansas System, LLC
CSL Florida System, LLC
CSL Georgia System, LLC
CSL Iowa System, LLC
CSL Kentucky System, LLC
CSL Mississippi System, LLC
CSL Missouri System, LLC
CSL New Mexico System, LLC
CSL Ohio System, LLC
CSL Oklahoma System, LLC
CSL Texas System, LLC
CSL Realty, LLC
CSL Georgia Realty, LLC,

CSL TENNESSEE REALTY, LLC  

By:  /s/ Daniel Heard
Name: Daniel Heard
Title: Executive Vice President – General Counsel and Secretary

CSL North Carolina System, LP
CSL North Carolina Realty, LP

By: CSL NORTH CAROLINA REALTY, GP, LLC,

as its General Partner

By:  /s/ Daniel Heard
Name: Daniel Heard
Title: Executive Vice President – General Counsel and Secretary

CSL NATIONAL, LP

By: CSL NATIONAL GP, LLC,

as its General Partner

 

By:  /s/ Daniel Heard
Name: Daniel Heard
Title: Executive Vice President – General Counsel and Secretary

 

 

Signature Page to Amended and Restated CLEC Master Lease



--------------------------------------------------------------------------------

 

TENANT:

WINDSTREAM HOLDINGS, INC.,
a Delaware corporation

 

 

 

By: /s/ Kristi Moody
Name: Kristi Moody
Title: Executive Vice President, General Counsel & Corporate Secretary




Signature Page to Amended and Restated CLEC Master Lease

 



--------------------------------------------------------------------------------

 

TENANT CONTINUED:

WINDSTREAM SERVICES, LLC,
a Delaware limited liability company

 

 

 

By: /s/ Kristi Moody
Name: Kristi Moody

Title: Executive Vice President, General Counsel & Corporate Secretary

Signature Page to Amended and Restated CLEC Master Lease

 



--------------------------------------------------------------------------------

 

TENANT CONTINUED:

CAVALIER TELEPHONE, L.L.C.

CAVALIER TELEPHONE MID-ATLANTIC, L.L.C.

D&E COMMUNICATIONS, LLC

INTELLIFIBER NETWORKS, LLC

IOWA TELECOM TECHNOLOGIES, LLC

IWA SERVICES, LLC

LDMI TELECOMMUNICATIONS, LLC

MCLEODUSA INFORMATION SERVICES LLC

MCLEODUSA PURCHASING, L.L.C.

MCLEODUSA TELECOMMUNICATIONS SERVICES, L.L.C.

NETWORK TELEPHONE, LLC

PAETEC COMMUNICATIONS, LLC

TALK AMERICA, LLC

TRINET, LLC

US LEC COMMUNICATIONS LLC

US LEC OF ALABAMA LLC

US LEC OF NORTH CAROLINA LLC

US LEC OF PENNSYLVANIA LLC

WINDSTREAM CAVALIER, LLC

WINDSTREAM COMMUNICATIONS, LLC

WINDSTREAM D&E SYSTEMS, LLC

WINDSTREAM IOWA COMMUNICATIONS, LLC

WINDSTREAM IOWA-COMM, LLC

WINDSTREAM IT-COMM, LLC

WINDSTREAM KDL, LLC

WINDSTREAM NORLIGHT, LLC

WINDSTREAM NTI, LLC

WINDSTREAM NUVOX, LLC

WINDSTREAM NUVOX ARKANSAS, LLC

WINDSTREAM NUVOX ILLINOIS, LLC

WINDSTREAM NUVOX INDIANA, LLC

WINDSTREAM NUVOX KANSAS, LLC

WINDSTREAM NUVOX MISSOURI, LLC

WINDSTREAM NUVOX OHIO, LLC

WINDSTREAM NUVOX OKLAHOMA, LLC

WINDSTREAM SUGAR LAND, LLC

  

By:  /s/ Kristi Moody
Name: Kristi Moody

Title: Executive Vice President, General Counsel & Corporate Secretary




Signature Page to Amended and Restated CLEC Master Lease

 



--------------------------------------------------------------------------------

 

JOINDER

The undersigned hereby acknowledges, agrees and confirms that, by its execution
of this Joinder, the undersigned accepts its obligations under the last
paragraph of Section 1.1 and Sections 10.2(f), 21.2 and 22.3 of the CLEC Master
Lease this Joinder is attached to and acknowledges its rights under the last
paragraph of Section 1.1 and Section 10.2(f), 18.1(a), 22.2 of the CLEC Master
Lease this Joinder is attached to.

ILEC TENANT:

 

WINDSTREAM HOLDINGS, INC.

WINDSTREAM SERVICES, LLC

GEORGIA WINDSTREAM, LLC

OKLAHOMA WINDSTREAM, LLC

TEXAS WINDSTREAM, LLC

VALOR TELECOMMUNICATIONS OF TEXAS, LLC

WINDSTREAM ACCUCOMM TELECOMMUNICATIONS, LLC

WINDSTREAM ALABAMA, LLC

WINDSTREAM ARKANSAS, LLC

WINDSTREAM COMMUNICATIONS KERRVILLE, LLC

WINDSTREAM CONCORD TELEPHONE, LLC

WINDSTREAM FLORIDA, LLC

WINDSTREAM GEORGIA, LLC

WINDSTREAM GEORGIA COMMUNICATIONS, LLC

WINDSTREAM GEORGIA TELEPHONE, LLC

WINDSTREAM IOWA COMMUNICATIONS, LLC  

WINDSTREAM KENTUCKY EAST, LLC

WINDSTREAM KENTUCKY WEST, LLC

WINDSTREAM LEXCOM COMMUNICATIONS, LLC

WINDSTREAM MISSISSIPPI, LLC

WINDSTREAM MISSOURI, LLC

WINDSTREAM MONTEZUMA, LLC

WINDSTREAM NORTH CAROLINA, LLC

WINDSTREAM OHIO, LLC

WINDSTREAM OKLAHOMA, LLC

WINDSTREAM STANDARD, LLC

WINDSTREAM SUGAR LAND, LLC

WINDSTREAM WESTERN RESERVE, LLC


 

 

 

By: /s/ Kristi Moody
Name: Kristi Moody

Title: Executive Vice President, General Counsel & Corporate Secretary

 

Signature Page to Amended and Restated CLEC Master Lease

 



--------------------------------------------------------------------------------

 

JOINDER

The undersigned hereby acknowledges, agrees and confirms that, by its execution
of this Joinder, the undersigned accepts its obligations and acknowledges its
rights and obligations under the last paragraph of Section 1.1 and Sections
10.2(f) and 22.3 of the CLEC Master Lease this Joinder is attached to.

ILEC LANDLORD:

CSL Alabama System, LLC
CSL Arkansas System, LLC
CSL Florida System, LLC
CSL Georgia System, LLC
CSL Iowa System, LLC
CSL Kentucky System, LLC
CSL Mississippi System, LLC
CSL Missouri System, LLC
CSL New Mexico System, LLC
CSL Ohio System, LLC
CSL Oklahoma System, LLC
CSL Texas System, LLC
CSL Realty, LLC
CSL Georgia Realty, LLC,

CSL TENNESSEE REALTY, LLC  

By:  /s/ Daniel Heard
Name: Daniel Heard
Title: Executive Vice President – General Counsel and Secretary

CSL North Carolina System, LP
CSL North Carolina Realty, LP

By: CSL NORTH CAROLINA REALTY, GP, LLC,

as its General Partner

By:  /s/ Daniel Heard
Name: Daniel Heard
Title: Executive Vice President – General Counsel and Secretary

CSL NATIONAL, LP

By: CSL NATIONAL GP, LLC,

as its General Partner

By:  /s/ Daniel Heard
Name: Daniel Heard
Title: Executive Vice President – General Counsel and Secretary

Signature Page to Amended and Restated CLEC Master Lease

 

